EXHIBIT 10.1

 

AGREEMENT FOR PURCHASE AND SALE

 

IMPORTANT NOTE:

 

Certain information contained in the originally executed copy of the Agreement
for Purchase and Sale has been omitted from the following Exhibit 10.1 pursuant
to a request for confidential treatment delivered by the Registrant to the
Office of the Secretary of the Securities and Exchange Commission simultaneously
with the filing of this Form 10-Q.  The omitted information has been replaced
with the symbol “***” to notify readers that such information has been omitted. 
The omission of this information appears on many of the pages of the Agreement
for Purchase and Sale, as well as the exhibits to the Agreement for Purchase and
Sale.

 

The Registrant has separately filed in paper format with the Securities and
Exchange Commission, together with the aforementioned request for confidential
treatment, a complete version of the Agreement for Purchase and Sale, which does
not omit any information for which confidential treatment is being sought.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1.

Definitions and Exhibits

 

1.1

Definitions

 

1.2

Exhibits

 

 

 

 

Section 2.

Purchase and Sale

 

 

 

 

Section 3.

Earnest Money

 

3.1

Earnest Money

 

3.2

Disbursement

 

 

 

 

Section 4.

Purchase Price

 

4.1

Purchase Price

 

4.2

Prorations

 

 

 

 

Section 5.

Title and Survey

 

 

 

 

Section 6.

Buyer’s Inspection

 

6.1

Document Inspection

 

6.2

Physical Inspection

 

6.3

Formal Inspection Period

 

6.4

Confidentiality

 

6.5

Non-Compete

 

 

 

 

Section 7.

Representations and Warranties

 

7.1

Representations

 

7.2

Buyer’s Representations

 

7.3

Miscellaneous

 

7.4

Reaffirmation

 

 

 

 

Section 8.

Operations Pending Closing

 

 

 

 

Section 9.

Conditions to Closing

 

9.1

Buyer’s Conditions Precedent

 

9.2

Seller’s Conditions Precedent

 

 

 

 

Section 10. [a05-18159_1ex10d1.htm#Section10_154308]

Closing [a05-18159_1ex10d1.htm#Section10_154308]

 

10.1 [a05-18159_1ex10d1.htm#a10_1_154316]

Time and Place [a05-18159_1ex10d1.htm#a10_1_154316]

 

10.2 [a05-18159_1ex10d1.htm#a10_2_154319]

Seller Deliveries [a05-18159_1ex10d1.htm#a10_2_154319]

 

10.3 [a05-18159_1ex10d1.htm#a10_3_154323]

Buyer Deliveries [a05-18159_1ex10d1.htm#a10_3_154323]

 

10.4 [a05-18159_1ex10d1.htm#a10_4_154326]

Property Deliveries [a05-18159_1ex10d1.htm#a10_4_154326]

 

 

 

 

Section 11. [a05-18159_1ex10d1.htm#Section11__154329]

Default and Remedies [a05-18159_1ex10d1.htm#Section11__154329]

 

11.1 [a05-18159_1ex10d1.htm#a11_1_154332]

Buyer’s Default [a05-18159_1ex10d1.htm#a11_1_154332]

 

11.2 [a05-18159_1ex10d1.htm#a11_2_154334]

Seller’s Default [a05-18159_1ex10d1.htm#a11_2_154334]

 

11.3 [a05-18159_1ex10d1.htm#a11_3_154336]

Limitation on Liability [a05-18159_1ex10d1.htm#a11_3_154336]

 

 

 

 

Section 12. [a05-18159_1ex10d1.htm#Section12_154341]

Condemnation or Destruction [a05-18159_1ex10d1.htm#Section12_154341]

 

 

i

--------------------------------------------------------------------------------


 

12.1 [a05-18159_1ex10d1.htm#a12_1_154343]

Condemnation [a05-18159_1ex10d1.htm#a12_1_154343]

 

12.2 [a05-18159_1ex10d1.htm#a12_2_154346]

Damage or Destruction [a05-18159_1ex10d1.htm#a12_2_154346]

 

12.3 [a05-18159_1ex10d1.htm#a12_3_154348]

Termination [a05-18159_1ex10d1.htm#a12_3_154348]

 

12.4 [a05-18159_1ex10d1.htm#a12_4_154351]

Deletion [a05-18159_1ex10d1.htm#a12_4_154351]

 

12.5 [a05-18159_1ex10d1.htm#a12_5_154354]

Awards and Proceeds [a05-18159_1ex10d1.htm#a12_5_154354]

 

12.6 [a05-18159_1ex10d1.htm#a12_6_154358]

Definition of Material [a05-18159_1ex10d1.htm#a12_6_154358]

 

 

 

 

Section 13. [a05-18159_1ex10d1.htm#Section13_154405]

Assignment by Buyer [a05-18159_1ex10d1.htm#Section13_154405]

 

 

 

 

Section 14. [a05-18159_1ex10d1.htm#Section14_154409]

Deletion Due to Environmental Conditions
[a05-18159_1ex10d1.htm#Section14_154409]

 

 

 

 

Section 15. [a05-18159_1ex10d1.htm#Section15_154414]

Brokers and Brokers’ Commissions [a05-18159_1ex10d1.htm#Section15_154414]

 

 

 

 

Section 16. [a05-18159_1ex10d1.htm#Section16_154417]

Notices [a05-18159_1ex10d1.htm#Section16_154417]

 

 

 

 

Section 17. [a05-18159_1ex10d1.htm#Section17_154423]

Disclaimer of Condition [a05-18159_1ex10d1.htm#Section17_154423]

 

17.1 [a05-18159_1ex10d1.htm#a17_1_154425]

Disclaimer [a05-18159_1ex10d1.htm#a17_1_154425]

 

17.2 [a05-18159_1ex10d1.htm#a17_2_154429]

Effect and Survival of Disclaimer [a05-18159_1ex10d1.htm#a17_2_154429]

 

 

 

 

Section 18. [a05-18159_1ex10d1.htm#Section18_154432]

Miscellaneous [a05-18159_1ex10d1.htm#Section18_154432]

 

18.1 [a05-18159_1ex10d1.htm#a18_1_154434]

Governing Law; Headings; Rules of Construction
[a05-18159_1ex10d1.htm#a18_1_154434]

 

18.2 [a05-18159_1ex10d1.htm#a18_2_154436]

No Waiver [a05-18159_1ex10d1.htm#a18_2_154436]

 

18.3 [a05-18159_1ex10d1.htm#a18_3_154439]

Entire Agreement [a05-18159_1ex10d1.htm#a18_3_154439]

 

18.4 [a05-18159_1ex10d1.htm#a18_4_154442]

Binding Effect [a05-18159_1ex10d1.htm#a18_4_154442]

 

18.5 [a05-18159_1ex10d1.htm#a18_5_154446]

Amendments [a05-18159_1ex10d1.htm#a18_5_154446]

 

18.6 [a05-18159_1ex10d1.htm#a18_6_154447]

Date For Performance [a05-18159_1ex10d1.htm#a18_6_154447]

 

18.7 [a05-18159_1ex10d1.htm#a18_7_154450]

Recording [a05-18159_1ex10d1.htm#a18_7_154450]

 

18.8 [a05-18159_1ex10d1.htm#a18_8_154452]

Counterparts [a05-18159_1ex10d1.htm#a18_8_154452]

 

18.9 [a05-18159_1ex10d1.htm#a18_9_154453]

Time of the Essence [a05-18159_1ex10d1.htm#a18_9_154453]

 

18.10 [a05-18159_1ex10d1.htm#a18_10_154455]

Severability [a05-18159_1ex10d1.htm#a18_10_154455]

 

18.11 [a05-18159_1ex10d1.htm#a18_11_154456]

Attorneys’ Fees [a05-18159_1ex10d1.htm#a18_11_154456]

 

18.12 [a05-18159_1ex10d1.htm#a18_12_154505]

Like-Kind Exchange [a05-18159_1ex10d1.htm#a18_12_154505]

 

18.13 [a05-18159_1ex10d1.htm#a18_13_154507]

Publicity [a05-18159_1ex10d1.htm#a18_13_154507]

 

18.14 [a05-18159_1ex10d1.htm#a18_14_154509]

Waiver of Trial by Jury [a05-18159_1ex10d1.htm#a18_14_154509]

 

 

 

 

Section 19. [a05-18159_1ex10d1.htm#Section19_154513]

Miscellaneous Agreements [a05-18159_1ex10d1.htm#Section19_154513]

 

19.1 [a05-18159_1ex10d1.htm#a19_1_154516]

*** Annexation Agreement [a05-18159_1ex10d1.htm#a19_1_154516]

 

19.2 [a05-18159_1ex10d1.htm#a19_2_154518]

*** Expansion Parcel [a05-18159_1ex10d1.htm#a19_2_154518]

 

19.3 [a05-18159_1ex10d1.htm#a19_3_154523]

Form 8-K Filings [a05-18159_1ex10d1.htm#a19_3_154523]

 

19.4 [a05-18159_1ex10d1.htm#a19_4_154528]

Pending Land Sale Property [a05-18159_1ex10d1.htm#a19_4_154528]

 

19.5 [a05-18159_1ex10d1.htm#a19_5_154532]

*** Property [a05-18159_1ex10d1.htm#a19_5_154532]

 

19.6 [a05-18159_1ex10d1.htm#a19_6_154534]

Right of First Refusals [a05-18159_1ex10d1.htm#a19_6_154534]

 

19.7 [a05-18159_1ex10d1.htm#a19_7_154535]

Post Closing Tenant Finish [a05-18159_1ex10d1.htm#a19_7_154535]

 

19.8 [a05-18159_1ex10d1.htm#a19_8_154539]

*** Condemnation [a05-18159_1ex10d1.htm#a19_8_154539]

 

19.9 [a05-18159_1ex10d1.htm#a19_9_154546]

*** Tornado Damage [a05-18159_1ex10d1.htm#a19_9_154546]

 

19.10 [a05-18159_1ex10d1.htm#a19_10_154548]

Tenants and Rights of First Offer [a05-18159_1ex10d1.htm#a19_10_154548]

 

19.11 [a05-18159_1ex10d1.htm#a19_11_154552]

Easement Agreement [a05-18159_1ex10d1.htm#a19_11_154552]

 

 

ii

--------------------------------------------------------------------------------


 

19.12 [a05-18159_1ex10d1.htm#a19_12_154554]

Additional Consideration Owed by Seller to *** Investment Company
[a05-18159_1ex10d1.htm#a19_12_154554]

 

19.13 [a05-18159_1ex10d1.htm#a19_13_154557]

Potential Acquisition of Membership Interests
[a05-18159_1ex10d1.htm#a19_13_154557]

 

19.14 [a05-18159_1ex10d1.htm#a19_14_154600]

(). *** [a05-18159_1ex10d1.htm#a19_14_154600]

 

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT FOR PURCHASE AND SALE

 

THIS AGREEMENT FOR PURCHASE AND SALE is made and entered into as of the 12th day
of September, 2005 (“Effective Date”), by and among DUKE REALTY LIMITED
PARTNERSHIP, formerly known as Duke-Weeks Realty Limited Partnership and
successor by merger to Weeks Realty, L.P. (“DRLP”), Duke Realty Ohio, an Indiana
general partnership (“DRO”), Edenvale Executive Center, L.L.C., an Indiana
limited liability company (“EEC”), MV Minneapolis Lunar Pointe I, LLC, a
Delaware limited liability company, Dugan Realty L.L.C., an Indiana limited
liability company (“Dugan”), Weeks Development Partnership, a Georgia general
partnership, DUKE CONSTRUCTION LIMITED PARTNERSHIP, an Indiana limited
partnership (“DCLP”) (collectively, “Seller”), and FIRSTCAL INDUSTRIAL 2
ACQUISITION, LLC, a Delaware limited liability company, as purchaser (“Buyer”).

 

W I T N E S S E T H  T H A T:

 

WHEREAS, Buyer wishes to purchase, and Seller wishes to sell, the Property (as
hereinafter defined), but only upon the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the Earnest Money, the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:

 


SECTION 1.         DEFINITIONS AND EXHIBITS.


 


1.1           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, EACH OF THE
FOLLOWING TERMS, WHEN USED HEREIN WITH AN INITIAL CAPITAL LETTER, SHALL HAVE THE
MEANING ASCRIBED TO IT AS FOLLOWS:


 

Additional Rent Expenditures.  As defined in Section 4.2.7.

 

Agreement.  This Agreement for Purchase and Sale.

 

Assignment.  An Assignment and Assumption Agreement substantially in the form
attached hereto as Exhibit I.

 

Bill of Sale.  The Bill of Sale to be executed by Seller substantially in the
form attached as Exhibit C.

 

Broker.  The brokers described in Section 15 hereof.

 

Building/Buildings:.  The Building located on the Land and having the address
shown on Exhibit A, attached hereto and by this reference made a part thereof. 
Unless otherwise specifically provided herein, the terms, conditions,
representations, warranties and covenants of this Agreement relating to the
Buildings shall be applied separately to the portion of the Buildings included
in each Project.

 

--------------------------------------------------------------------------------


 

Closing.  The closing and consummation of the purchase and sale of the Property
pursuant hereto.

 

Closing Date.  September 30, 2005.

 

Closing Statement.  As defined in Section 10.2(f).

 

Commission Agreement.  Each agreement for leasing commissions for the Leases or
executed or amended by Seller after the Effective Date in compliance with the
provisions of Section 8 of this Agreement.

 

Confidentiality Agreement.  That certain Confidentiality Agreement dated April
28, 2005 executed by Buyer in favor of Seller concerning the Property.

 

Effective Date.  The date upon which this Agreement shall be deemed effective,
which shall be the date first above written.

 

Deed.  The Limited/Special Warranty Deed to be executed by Seller substantially
in the form attached hereto as Exhibit F.

 

Delinquent Rents.  As defined in Section 4.2.1(ii).

 

Earnest Money.  TEN MILLION AND NO/100 DOLLARS ($10,000,000.00) together with
any interest earned thereon.

 

Escrow Agent.  First American Title Insurance Company is acting as Escrow Agent
pursuant to the terms and conditions of the Escrow Agreement and Section 3
hereof.

 

Escrow Agreement.  That certain Escrow Agreement of even date herewith among
Seller, Buyer and Escrow Agent referred to in Section 3 hereof substantially in
the form attached hereto as Exhibit B and by this reference made a part hereof.

 

Guarantor or Guarantors.  Each guarantor of any of a Tenant’s duties and
obligations under such Tenant’s Lease (collectively, the “Guarantors”).

 

Guaranty or Guaranties.  Each guaranty presently in effect of all or any of a
Tenant’s duties and obligations under a Lease (collectively, the “Guaranties”).

 

Improvements.  The Building and any other buildings, structures and improvements
located upon the Land, including Seller’s interest, if any, in all systems,
facilities, fixtures, machinery, equipment and conduits to provide fire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer and water thereto (including
all replacements or additions thereto between the date hereof and the Closing
Date).  Unless otherwise specifically provided herein, the terms, conditions,
representations, warranties and covenants of this Agreement relating to the
Improvements shall be applied separately to the portion of the Improvements
included in each Project.

 

Inspection Date.  September 6, 2005.

 

2

--------------------------------------------------------------------------------


 

Land.  All that tract or parcel of land described by street address or acreage
in Exhibit A attached hereto and by this reference made a part hereof and all
privileges, rights, easements, hereditaments and appurtenances thereto
belonging, and all right, title and interest of Seller in and to any streets,
alleys, passages and other rights of way included therein or adjacent thereto
(before or after the vacation thereof).  Unless otherwise specifically provided
herein, the terms, conditions, representations, warranties and covenants of this
Agreement relating to the Land shall be applied separately to the portion of the
Land included in each Project.

 

Lease; Leases.  Each lease of space within the Improvements and any amendments
thereto (a) in force and effect as of the Effective Date, and/or (b) executed by
Seller after the Effective Date in compliance with the provisions of Section 8
of this Agreement.  Unless otherwise specifically provided herein, the terms,
conditions, representations, warranties and covenants of this Agreement relating
to the Leases shall be applied separately to the portion of the Leases related
to each Project.

 

Lease List.  The list of Leases attached hereto as Exhibit D or any version
thereof that is updated pursuant to Section 8 of this Agreement.

 

Permitted Title Exceptions.  (i) The liens of unpaid taxes and any owners’
association assessments not yet due and payable; (ii) matters that are disclosed
by the Surveys and to which Buyer does not object in accordance with Section 5
of this Agreement; (iii) those matters disclosed on the Title Commitment or that
affect title to the Property and about which Buyer is advised, in writing, prior
to the Inspection Date, but about which Buyer does not object, or to which
objection Buyer waives, pursuant to Section 8 of this Agreement; (iv) the rights
of Tenants, as tenants only; and (v) any matters created or caused by Buyer.

 

Personal Property.  Seller’s interest in any tangible personal property located
on the Property and used in connection with operation and maintenance of the
Improvements.

 

Project.  See definition of “Seller” below.  Unless otherwise specifically
provided herein, conditions, representations, warranties and covenants of this
Agreement relating to the Property shall be applied separately to each Project
comprising the Property.

 

Property.  All of Seller’s right, title and interest in, to and under the
following property: (i) the Land; (ii) the Improvements; and (iii) all rights of
way or use, trade names and marks (excluding any right to the name “Duke” or
“Weeks”), tenements, hereditaments, appurtenances and easements now or hereafter
belonging or pertaining to any of the foregoing, except those, if any,
hereinafter expressly reserved to Seller in accordance with the terms of this
Agreement.

 

Purchase Price.  ONE BILLION, ONE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($1,001,500,000.00) for the developed Property plus SEVEN MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00)] for the undeveloped
Property.

 

Rent.  The total amount of base or fixed rent, overage rent (including, without
limitation, percentage rents, consumer price index escalation payments and other
similar rental payments in excess of fixed, minimum and base rents under the
Leases, whether finally

 

3

--------------------------------------------------------------------------------


 

determined before or after the expiration of the fiscal years under various
Leases), estimated payments of taxes and operating expenses and other amounts
under the Leases, but excluding real estate taxes required to be paid by Tenants
pursuant to the Leases (either directly or by reimbursement to the landlord), as
opposed to estimated amounts therefor payable to the landlord as additional
rent.

 

Security Deposits.  Any and all security deposits held by Seller as shown on the
Lease List, and whether in the form of cash or a letter of credit.

 

Seller.  The Seller for each separately owned component of the Property (each, a
“Project”) shall be the owner or owners listed for such Project in Exhibit A. 
Any documents to be delivered by Seller or any representations and covenants, or
warranties made by Seller in this Agreement shall apply to each Seller as it
relates to the Project owned by that Seller only.

 

Seller Deliveries.  Seller’s existing plans and specifications for the Building,
if any; any environmental reports and data prepared by third parties and in
Seller’s possession; Seller’s existing surveys of the Property; the Leases; the
Guarantees; the Service Contracts; the Commission Agreements; and those other
materials delivered to or made available to Buyer or its partners, employees,
agents and consultants by Seller as described in Exhibit O and as may be posted
on the Broker’s website for this transaction, to which website Buyer has been
provided access.

 

Service Contracts.  All of the service or management contracts, equipment, labor
or material contracts, maintenance or repair contracts or other agreements that
are in force and effect and affect the Property or the operation, repair or
maintenance thereof that are (i) listed as service contracts on Exhibit J, or
(ii) executed or amended by Seller after the Effective Date in compliance with
the provisions of Section 8 of this Agreement.

 

Survey.  An ALTA survey of the Land and Improvements made in accordance with the
1999 “Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys”
with Table A Numbers 1, 2, 3, 4, 7a, 7b(i), 8, 9, 10, 11(b), 13, 14, 15, 16, 17,
18 and 20 included Such Survey shall be delivered to Buyer within five (5)
business days after the Effective Date.

 

Tax Refund.  As defined in Section 4.2.2(iii).

 

Tenant or Tenants.  Each Tenant that has executed a Lease.

 

Tenant Estoppel Certificate.  An estoppel certificate executed by a Tenant
substantially in the form attached hereto as Exhibit M or the form required by
the particular Tenant’s Lease.

 

Title Commitment.  Commitment(s) issued by the Title Insurer for an owner’s
policy of a title insurance (in the form most recently adopted by ALTA) in the
amount of the Purchase Price, covering title to the Property, and showing Seller
as owner of the Property and made available to Buyer through the Title Insurer’s
Fast Closer electronic system..

 

Title Insurer.  First American Title Insurance Company, 30 North LaSalle Street,
Chicago, IL  60602.

 

4

--------------------------------------------------------------------------------


 

Vendor or Vendors.  Each vendor or broker with whom Seller has executed a
Service Contract or Commission Agreement.

 


1.2           EXHIBITS.  ATTACHED HERETO AND FORMING AN INTEGRAL PART OF THIS
AGREEMENT ARE THE FOLLOWING EXHIBITS, ALL OF WHICH ARE INCORPORATED INTO THIS
AGREEMENT AS FULLY AS IF THE CONTENTS THEREOF WERE SET OUT IN FULL HEREIN AT
EACH POINT OF REFERENCE THERETO:

 

Exhibit A -

 

Description of Buildings and Land

Exhibit B -

 

Escrow Agreement

Exhibit C -

 

Bill of Sale

Exhibit D -

 

Lease List

Exhibit E -

 

Disclosure Schedule

Exhibit F -

 

Form of Limited Warranty Deed

Exhibit G -

 

Non-Foreign Certificate

Exhibit H -

 

Notice to Tenants

Exhibit I -

 

Assignment and Assumption Agreement

Exhibit J -

 

List of Service Contracts

Exhibit K -

 

Officer’s Certificate

Exhibit L -

 

Notice to Vendors

Exhibit M -

 

Form of Tenant Estoppel Certificate

Exhibit N -

 

Form of Seller’s Estoppel Certificate

Exhibit O -

 

Seller’s Deliveries

Exhibit P -

 

Pending Land Sale Property

Exhibit Q -

 

Depiction of *** Land

Exhibit R -

 

ROFR Property

Exhibit S -

 

Market Rates of Leasing Commissions

Exhibit T -

 

Monthly Over The Term Leasing Commissions

Exhibit U -

 

Sample Rent Roll

Exhibit V

 

Phase II Property

 


SECTION 2.         PURCHASE AND SALE.


 

Subject to and in accordance with the terms and provisions of this Agreement,
Seller agrees to sell and Buyer agrees to purchase the Property.  In connection
therewith and subject to and in accordance with the terms and provisions of this
Agreement, Seller shall also (a) convey to Buyer the Personal Property pursuant
to the terms of the Bill of Sale, and (b) assign to Buyer, and Buyer shall
assume, the Leases, Guaranties, Service Contracts, Commission Agreements (as
well as the other property described in the Assignment), pursuant to the terms
of the Assignment, but subject to any rights provided to Buyer under this
Agreement to elect not to accept an assignment of, and to assume, any of the
Service Contracts described in this clause (b).

 


SECTION 3.         EARNEST MONEY.


 


3.1           EARNEST MONEY.  WITHIN THREE (3) BUSINESS DAYS AFTER THE EXECUTION
OF THIS AGREEMENT BY BOTH SELLER AND BUYER, BUYER SHALL DEPOSIT WITH ESCROW
AGENT THE EARNEST MONEY WHICH, TOGETHER WITH ANY INTEREST OR OTHER INCOME EARNED
THEREON, SHALL BE HELD, INVESTED AND DISBURSED PURSUANT TO THE RESPECTIVE TERMS
AND PROVISIONS HEREOF AND OF THE ESCROW AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


3.2           DISBURSEMENT.  THE EARNEST MONEY SHALL BE DISBURSED BY ESCROW
AGENT AT CLOSING TO SELLER AS A PORTION OF THE PURCHASE PRICE UNLESS OTHERWISE
DISBURSED PURSUANT TO THIS AGREEMENT.  WHENEVER THE EARNEST MONEY IS, BY THE
TERMS HEREOF, TO BE DISBURSED BY ESCROW AGENT, SELLER AND BUYER AGREE PROMPTLY
TO EXECUTE AND DELIVER SUCH NOTICE OR NOTICES AS SHALL BE REASONABLY NECESSARY
TO AUTHORIZE ESCROW AGENT TO MAKE SUCH DISBURSEMENT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE ESCROW AGREEMENT WITH RESPECT TO A DISBURSEMENT OF THE
EARNEST MONEY ON OR PRIOR TO THE INSPECTION DATE.


 


SECTION 4.         PURCHASE PRICE.


 


4.1           PURCHASE PRICE.  THE PURCHASE PRICE, AS ADJUSTED BY THE PRORATIONS
PROVIDED IN SECTION 4.2 HEREOF AND LESS THE EARNEST MONEY SHALL BE PAID BY BUYER
TO SELLER AT THE CLOSING IN UNITED STATES DOLLARS, BY FEDERAL RESERVE SYSTEM
WIRE TRANSFER OR OTHER IMMEDIATELY AVAILABLE FUNDS ACCEPTABLE TO SELLER TO AN
ACCOUNT OR ACCOUNTS DESIGNATED IN WRITING BY SELLER PRIOR TO THE CLOSING. 
SELLER SHALL BE SOLELY RESPONSIBLE FOR THE APPORTIONMENT AND DISBURSEMENT OF THE
NET PROCEEDS OF CLOSING AMONG AND BETWEEN THE VARIOUS ENTITIES COMPRISING THE
SELLER.


 


4.2           PRORATIONS.  AT THE CLOSING, BUYER AND SELLER SHALL PRORATE ALL
ITEMS OF INCOME AND EXPENSES RELATING TO THE PROPERTY BASED UPON BUYER’S AND
SELLER’S RESPECTIVE PERIODS OF OWNERSHIP FOR THE CALENDAR YEAR IN WHICH THE
CLOSING OCCURS WITH BUYER TREATED AS THE OWNER OF THE PROPERTY AS OF 12:01 A.M.
ON THE CLOSING DATE.  SUCH PRORATIONS SHALL INCLUDE, WITHOUT LIMITATION:


 


4.2.1                RENTS.


 

(I)            CLOSING.  EXCEPT AS PROVIDED IN SUBPARAGRAPH (II) BELOW, SELLER
SHALL PAY OR CREDIT TO BUYER (WITH RESPECT TO PERIODS FROM AND AFTER THE CLOSING
DATE), IF, AS AND WHEN THE SAME SHALL BE RECEIVED:  (A) ALL RENT PAID BY TENANTS
UNDER THE LEASES FOR THE CALENDAR MONTH IN WHICH THE CLOSING OCCURS, PRORATED
FOR THE NUMBER OF DAYS DURING SUCH CALENDAR MONTH FROM, INCLUDING AND AFTER THE
CLOSING, AND (B) ALL PREPAID AND OVERPAID RENTS OF ALL TENANTS UNDER THE LEASES,
TO THE EXTENT ACTUALLY PAID BY TENANTS TO SELLER ON OR PRIOR TO THE CLOSING
DATE.  AT CLOSING, NO DELINQUENT RENTS (AS DEFINED BELOW) OUTSTANDING FOR THE
MONTH IN WHICH CLOSING OCCURS SHALL BE PRORATED IN FAVOR OF EITHER SELLER OR
BUYER.  BUYER WILL INDEMNIFY AND HOLD HARMLESS SELLER, ITS SUCCESSORS AND
ASSIGNS, FROM AND AGAINST ANY LIABILITY (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND COSTS) ARISING FROM BUYER’S FAILURE TO ACCOUNT
PROPERLY TO TENANTS FOR PREPAID AND OVERPAID RENTS TO THE EXTENT ACTUALLY
IDENTIFIED AS SUCH BY SELLER AND CREDITED TO BUYER BY SELLER AT CLOSING; AND
SELLER SHALL INDEMNIFY AND HOLD HARMLESS BUYER, ITS SUCCESSORS AND ASSIGNS FROM
AND AGAINST ANY LIABILITY (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND COSTS) ARISING FROM SELLER’S FAILURE TO CREDIT TO BUYER, AT CLOSING,
PREPAID AND OVERPAID RENTS ACTUALLY DELIVERED TO SELLER BY TENANTS.  SUCH
INDEMNITIES SHALL SURVIVE THE CLOSING DATE AND SHALL NOT MERGE INTO ANY
DOCUMENTATION DELIVERED AT CLOSING.

 

(II)           POST-CLOSING.  AFTER THE CLOSING, BUYER SHALL MAKE GOOD FAITH
EFFORTS TO COLLECT ALL UNPAID RENTS FOR ANY PERIOD PRIOR TO THE CLOSING,
PROVIDED THAT BUYER SHALL HAVE NO OBLIGATION TO INSTITUTE LITIGATION OR
TERMINATE ANY LEASES IN CONNECTION WITH ANY SUCH COLLECTIONS.  ANY RENTS DUE AND
OWING SELLER BEFORE THE CLOSING DATE BY

 

6

--------------------------------------------------------------------------------


 

TENANTS UNDER THE LEASES THAT ARE UNPAID AT THE CLOSING, ARE HEREIN CALLED
“DELINQUENT RENTS”.  FOLLOWING CLOSING, RENTAL AND OTHER PAYMENTS RECEIVED BY
BUYER OR SELLER FROM TENANTS SHALL BE FIRST APPLIED TOWARD ANY RENTS DUE AND
OWING TO BUYER FOR ANY PERIOD OF TIME FOLLOWING THE CLOSING; SECOND, TO THE
ACTUAL OUT-OF-POCKET COSTS OF COLLECTION INCURRED BY BUYER AND PAID TO THIRD
PARTIES; THIRD, SUCH RENTS SHALL BE APPLIED TOWARD THE PAYMENT OF ANY RENTS DUE
DURING THE MONTH OF CLOSING; AND FOURTH, TO ANY DELINQUENT RENTS OWED TO
SELLER.  SELLER SHALL HAVE AND RESERVES THE RIGHT TO PURSUE ANY REMEDY AVAILABLE
TO SELLER AT LAW OR IN EQUITY AGAINST ANY TENANT OWING DELINQUENT RENTS,
PROVIDED THAT SELLER SHALL IN NO EVENT INSTITUTE ANY PROCEEDING TO EVICT OR
DISPOSSESS A TENANT FROM THE PROPERTY.  BUYER MAY, BY WRITTEN NOTICE TO SELLER,
RESTRICT SELLER FROM COLLECTING SUCH DELINQUENT RENTS, BUT ONLY IF BUYER FIRST
PAYS SELLER SUCH DELINQUENT RENTS IN EXCHANGE FOR SELLER’S ASSIGNMENT TO BUYER
OF ALL OF SELLER’S RIGHTS AND CAUSES OF ACTION WITH RESPECT THERETO.  THE
PROVISIONS OF THIS 4.2.1(II) SHALL SURVIVE THE CLOSING AND SHALL NOT MERGE INTO
ANY DOCUMENTATION DELIVERED AT CLOSING.

 


4.2.2        REAL ESTATE TAXES.  ALL REAL ESTATE TAXES LEVIED AGAINST THE
PROPERTY (COLLECTIVELY, “TAXES”) SHALL BE PRORATED BETWEEN BUYER AND SELLER ON A
CASH BASIS, (I.E. THOSE TAXES FOR WHICH FINAL BILLS ARE ISSUED IN THE CALENDAR
YEAR IN WHICH THE CLOSING OCCURS AND THAT BECOME DUE AND PAYABLE IN THE YEAR IN
WHICH THE CLOSING OCCURS WILL BE PRORATED BETWEEN BUYER AND SELLER REGARDLESS OF
THE TAX, FISCAL OR CALENDAR YEAR DURING WHICH SUCH TAXES ACCRUED).  IF THE
ACTUAL AMOUNT OF TAXES DUE AND PAYABLE IN THE YEAR OF CLOSING IS NOT
ASCERTAINABLE AS OF THE CLOSING DATE, PRORATION OF TAXES SHALL BE BASED UPON THE
MOST CURRENTLY AVAILABLE BILL FOR SUCH TAXES, AND SHALL BE REPRORATED WHEN THE
ACTUAL FINAL BILL IS AVAILABLE, IN ACCORDANCE WITH SECTION 4.2.7.  SUCH
REPRORATION OBLIGATION SHALL SURVIVE THE CLOSING AND SHALL NOT MERGE INTO ANY
DOCUMENTATION DELIVERED AT CLOSING.  NOTWITHSTANDING THE FOREGOING, BUT SUBJECT
TO THE PROVISIONS OF SECTION 4.2.7, THERE WILL BE NO PRORATION FOR TAXES TO THE
EXTENT A PROJECT IS LEASED TO A SINGLE TENANT AND SUCH TENANT’S RESPECTIVE LEASE
REQUIRES THAT TENANT TO PAY TAXES, WHETHER DIRECTLY OR BY REIMBURSEMENT TO
SELLER, RATHER THAN PAYING ESTIMATED AMOUNTS THEREFOR TO SELLER AS ADDITIONAL
RENT.  BUYER SHALL PAY ALL TAXES DUE AND PAYABLE AFTER CLOSING, AND
RECONCILIATIONS WITH TENANTS FOR TAXES DUE AND PAYABLE DURING CALENDAR YEAR 2005
SHALL BE RESPONSIBILITY OF BUYER POST-CLOSING, PURSUANT TO, AND IN ACCORDANCE
WITH, SECTION 4.2.7 BELOW.  IN NO EVENT SHALL SELLER BE CHARGED WITH OR
RESPONSIBLE FOR ANY INCREASE IN THE TAXES RESULTING FROM AN INCREASE IN THE
ASSESSED VALUATION OF ANY PROJECT, WHICH INCREASE OCCURS AS A RESULT OF THE SALE
OF THE PROPERTY OR FROM ANY IMPROVEMENTS FIRST MADE OR LEASES FIRST ENTERED INTO
ON OR AFTER THE CLOSING DATE; PROVIDED, HOWEVER, THAT SELLER NEVERTHELESS
ACKNOWLEDGES THAT TAXES MAY INCREASE DUE TO CHANGES IN ASSESSED VALUATION AND/OR
IN TAX RATES, WITHOUT THE CHANGE IN ASSESSED VALUATION BEING ATTRIBUTABLE TO THE
SALE OF A PROJECT OR ANY POST-CLOSING LEASING OR IMPROVEMENTS THEREON.


 

(I)            DELINQUENT TAXES.  SELLER SHALL PAY TO THE APPLICABLE TAX
AUTHORITIES AT OR PRIOR TO THE CLOSING ALL TAXES AND ASSESSMENTS WITH RESPECT TO
THE PROPERTY WHICH ARE DELINQUENT AS OF THE CLOSING.

 

(II)           PREPAID TAXES.  IF ANY PORTION OF ANY OTHER ASSESSMENTS (E.G.
SPECIAL ASSESSMENTS AND SPECIFICALLY EXCLUDING TAXES) PAID BY SELLER WITH
RESPECT TO THE PROPERTY AT OR PRIOR TO THE CLOSING, DETERMINED ON A CASH (RATHER
THAN ACCRUAL) BASIS, RELATE

 

7

--------------------------------------------------------------------------------


 

TO ANY TIME INCLUDING OR AFTER THE CLOSING DATE, BUYER SHALL PAY TO SELLER AT
THE CLOSING THE PROPORTIONATE AMOUNT OF SUCH OTHER ASSESSMENTS PAID BY SELLER,
BASED UPON (X) THE PERIOD OF TIME TO WHICH SUCH OTHER ASSESSMENT APPLIES AND (Y)
THE CLOSING DATE.

 

(III)          TAX REFUNDS.  ALL REFUNDS OF TAXES RECEIVED BY SELLER OR BUYER
AFTER THE CLOSING WITH RESPECT TO THE PROPERTY (“TAX REFUND”) SHALL BE APPLIED
(A) FIRST, TO SELLER OR BUYER, AS THE CASE MAY BE, TO THE EXTENT OF THIRD PARTY
EXPENSES INCURRED BY EITHER PARTY IN PROTESTING AND OBTAINING SUCH TAX REFUND,
(B) SECOND, TO BUYER TO THE EXTENT THAT SUCH TAX REFUND IS REQUIRED TO BE PAID
TO (OR CREDITED AGAINST OTHER AMOUNTS PAYABLE BY) THE TENANTS UNDER THE LEASES,
AND (C) THIRD, (X) TO SELLER IF SUCH TAX REFUND IS FOR ANY PERIOD WHICH ENDS
BEFORE THE CLOSING DATE, (Y) TO BUYER IF SUCH TAX REFUND IS FOR ANY TAX PERIOD
WHICH COMMENCES AFTER THE CLOSING, AND (Z) WITH RESPECT TO ANY TAX REFUND THAT
APPLIES TO A PERIOD OF TIME THAT ELAPSES PRIOR TO, INCLUSIVE OF, AND SUBSEQUENT
TO, THE CLOSING DATE, TO SELLER AND BUYER, PRORATED ON A PER DIEM BASIS.  IF
SELLER OR BUYER RECEIVES ANY TAX REFUND, THEN EACH SHALL RETAIN OR PAY SUCH
AMOUNTS (OR PORTIONS THEREOF) IN ORDER THAT SUCH PAYMENTS ARE APPLIED IN THE
MANNER SET FORTH IN THIS SUBSECTION.  BUYER HEREBY AGREES TO EXECUTE ALL
CONSENTS, RECEIPTS, INSTRUMENTS AND DOCUMENTS WHICH MAY REASONABLY BE REQUESTED
IN ORDER TO FACILITATE SETTLING ANY TAX APPEAL PROCEEDING COMMENCED BY SELLER
PRIOR TO THE CLOSING DATE AND COLLECTING THE AMOUNT OF ANY TAX REFUND, PROVIDED
THAT NO LIABILITY OR OBLIGATION IS IMPOSED ON BUYER IN CONNECTION WITH, OR AS A
RESULT OF, THE EXECUTION AND DELIVERY OF SUCH DOCUMENTS.  PRIOR TO THE
INSPECTION DATE, AS PART OF THE SELLER DELIVERIES, SELLER SHALL DELIVER TO BUYER
A SCHEDULE OF ANY AND ALL TAX APPEAL PROCEEDINGS, PROTESTS OR CONTESTS THAT
SELLER HAS FILED (OR THAT HAVE BEEN FILED ON BEHALF OF SELLER) AND THAT MAY
RESULT IN THE ISSUANCE OF A TAX REFUND.  THE PROVISIONS OF THIS 4.2.2(III) SHALL
SURVIVE THE CLOSING AND SHALL NOT MERGE INTO ANY DOCUMENTATION DELIVERED AT
CLOSING.

 

(IV)          INSTALLMENTS.  SELLER’S PRORATED PORTION OF ANY SPECIAL
ASSESSMENTS SHALL BE DETERMINED ASSUMING PAYMENT OVER THE LONGEST PERIOD OF TIME
(WITHOUT IMPOSITION OF INTEREST OR PENALTY) PERMITTED BY THE APPLICABLE TAXING
AUTHORITIES.

 


4.2.3                UTILITIES.  PRIOR TO THE CLOSING, BUYER SHALL NOTIFY EACH
OF THE UTILITY COMPANIES WHICH PROVIDE SERVICES TO THE PROPERTY OF THE SCHEDULED
TRANSFER OF THE PROPERTY ON THE CLOSING, AND SHALL MAKE APPROPRIATE ARRANGEMENTS
WITH THE UTILITY COMPANIES TO BILL SELLER FOR SERVICES PROVIDED BEFORE THE
CLOSING, AND TO BILL BUYER FOR SERVICES PROVIDED FROM AND AFTER THE CLOSING. 
IF, DESPITE BUYER’S REASONABLE EFFORTS, SUCH ARRANGEMENTS CANNOT BE MADE AS OF
THE CLOSING, THEN SELLER AND BUYER SHALL MUTUALLY AND REASONABLY COOPERATE WITH
ONE ANOTHER TO MAKE THE APPROPRIATE ARRANGEMENTS PROMPTLY AFTER THE CLOSING, AND
PROMPTLY AFTER SUCH ARRANGEMENTS ARE MADE, AND FINAL UTILITY BILLS ARE ISSUED,
BUYER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE COST OF THE SERVICES THAT WERE
BILLED TO SELLER FOR THE PERIOD FROM AND AFTER CLOSING, AND SELLER SHALL PAY THE
SAME TO THE APPROPRIATE UTILITY COMPANY.  THE PROVISIONS OF THIS SECTION 4.2.3
SHALL SURVIVE THE CLOSING.


 


4.2.4                SERVICE CONTRACTS.  AT THE CLOSING AND WITH RESPECT TO
THOSE OF THE SERVICE CONTRACTS THAT SHALL BE ASSIGNED TO BUYER AT CLOSING,
(I) SELLER SHALL PAY OR GRANT TO BUYER, AS A CREDIT AGAINST THE PURCHASE PRICE,
THE AMOUNT OF ACCRUED AND

 

8

--------------------------------------------------------------------------------


 


UNPAID CHARGES FOR SERVICES RENDERED BEFORE THE CLOSING DATE, PRORATED ON A PER
DIEM BASIS, AND (II) BUYER SHALL PAY TO SELLER THE AMOUNT OF PREPAID CHARGES FOR
SERVICES RENDERED FROM AND AFTER THE CLOSING PRORATED ON A PER DIEM BASIS.


 


4.2.5                TENANT SECURITY DEPOSITS.  BUYER SHALL RECEIVE A CREDIT (OR
SELLER SHALL PAY TO BUYER) AT CLOSING IN AN AMOUNT EQUAL TO THE TOTAL AMOUNT OF
CASH SECURITY DEPOSITS SHOWN ON THE LEASE LIST, LESS PORTIONS THEREOF WHICH WERE
APPLIED BY SELLER PRIOR TO THE EFFECTIVE DATE AND IN ACCORDANCE WITH THE
APPLICABLE TERMS OF THE LEASES.  SELLER HEREBY COVENANTS AND AGREES THAT IT
SHALL DELIVER TO BUYER, AMONG THE SELLER DELIVERIES, A TRUE AND COMPLETE
SCHEDULE OF ALL SECURITY DEPOSITS HELD BY SELLER AS OF THE EFFECTIVE DATE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, SELLER MAY
NOT APPLY ANY SECURITY DEPOSITS AGAINST ANY DELINQUENT RENTS AFTER THE EFFECTIVE
DATE.  AT LEAST FIVE (5) DAYS PRIOR TO THE INSPECTION DATE, SELLER SHALL PROVIDE
BUYER WITH A SCHEDULE OF THE SECURITY DEPOSITS HELD BY SELLER IN THE FORM OF A
LETTER OF CREDIT RATHER THAN CASH, AND SELLER SHALL ALSO PROVIDE BUYER WITH TRUE
AND COMPLETE COPIES OF ALL SUCH LETTERS OF CREDIT.  SELLER SHALL CAUSE SUCH
TRANSFERS TO BE FULLY EFFECTED (AT SELLER’S EXPENSE) AS SOON AFTER CLOSING AS
POSSIBLE, IT BEING UNDERSTOOD AND AGREED THAT SELLER SHALL EITHER CAUSE EACH
SUCH LETTER OF CREDIT TO BE AMENDED IN ORDER TO NAME BUYER AS THE BENEFICIARY
THEREUNDER OR TO CAUSE SUCH LETTER OF CREDIT TO BE REISSUED IN THE SAME FORM AND
SUBSTANCE EXCEPT TO NAME BUYER AS ITS SOLE BENEFICIARY.  PRIOR TO SUCH AMENDMENT
OR REISSUANCE OF EACH AND EVERY LETTER OF CREDIT CONSTITUTING A PORTION OF THE
SECURITY DEPOSITS, SELLER HEREBY COVENANTS AND AGREES THAT, FROM AND AFTER THE
CLOSING DATE, AND IF, AS AND WHEN BUYER ADVISES SELLER THAT BUYER DESIRES THAT
SELLER PRESENT AND DRAW UPON ANY SUCH LETTER OF CREDIT (GIVEN THAT SELLER,
RATHER THAN BUYER, IS ITS BENEFICIARY), SELLER SHALL PROMPTLY AND FULLY
COOPERATE WITH BUYER (BUT AT NO OUT-OF-POCKET EXPENSE TO SELLER) TO MAKE SUCH
PRESENTATION AND DRAW UPON ANY LETTER OF CREDIT REQUESTED BY BUYER AND TO
IMMEDIATELY DELIVER THE PROCEEDS THEREOF TO BUYER.  THE PROVISIONS OF THIS
SECTION 4.2.5 (REGARDING LETTERS OF CREDIT) SHALL SURVIVE THE CLOSING AND SHALL
NOT MERGE INTO ANY DOCUMENTATION DELIVERED AT CLOSING.


 


4.2.6                CC&RS; REAS; OWNERS ASSOCIATIONS; AND ASSESSMENTS.  IF ANY
PROJECT IS LOCATED IN A BUSINESS PARK WHICH IS EITHER OR BOTH (A) ENCUMBERED BY
A DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS (“CC&RS”) OR A
RECIPROCAL EASEMENT AGREEMENT (“REA”), OR SIMILAR DOCUMENT AND (B) GOVERNED BY
AN OWNERS ASSOCIATION, THEN:  (I) AT OR PRIOR TO CLOSING, SELLER SHALL MAKE
REASONABLE EFFORTS TO PROCURE FROM THE ASSOCIATION (OR THE DECLARANT UNDER THE
CC&RS OR REA, AS THE CASE MAY BE) AND DELIVER TO BUYER AN ESTOPPEL LETTER THAT
CONFIRMS THE TIMELY COMPLIANCE, BY SELLER AND THE RELEVANT PROJECT, WITH (X) THE
OBLIGATION (IF ANY) TO PAY ANY ASSESSMENTS DUE TO THE ASSOCIATION
(“ASSESSMENTS”) BY SELLER, OR WITH RESPECT TO ITS PROJECT (E.G. A SO-CALLED
“PAID ASSESSMENTS” CONFIRMATION), AND (Y) ANY OTHER OBLIGATIONS IMPOSED ON
EITHER OR BOTH OF SELLER AND ITS PROJECT UNDER ANY APPLICABLE ASSOCIATION
BY-LAWS, CC&RS, REA OR SIMILAR DOCUMENT ENCUMBERING THE PROJECT; AND (II) IF ANY
ASSESSMENTS ARE DUE AND PAYABLE WITH RESPECT TO A PROJECT, THEN AT THE CLOSING: 
(A) IF SUCH CHARGES ARE PAYABLE AFTER THE CLOSING DATE FOR A PERIOD BEFORE THE
CLOSING DATE, SELLER SHALL PAY TO BUYER AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
CHARGES ALLOCATED TO THE PERIOD BEFORE THE CLOSING DATE PRORATED ON A PER DIEM
BASIS,

 

9

--------------------------------------------------------------------------------


 


AND (B) IF SUCH CHARGES WERE PAID BEFORE THE CLOSING DATE FOR A PERIOD FROM AND
AFTER THE CLOSING DATE, BUYER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE AMOUNT
OF SUCH CHARGES REASONABLY ALLOCATED TO THE PERIOD FROM, INCLUDING AND AFTER THE
CLOSING PRORATED ON A PER DIEM BASIS.  AT CLOSING, SELLER SHALL RESIGN ITS
POSITION AS OFFICER(S) AND/OR AS BOARD MEMBER(S) OF ANY OWNER’S ASSOCIATION THAT
SELLER HELD AS OWNER OF THE PROPERTY.  IF SELLER IS THE DECLARANT UNDER ANY
OWNER’S ASSOCIATION, OR MANAGES THE OWNERS’ ASSOCIATION FOR ANY PORTION OF THE
PROPERTY, AND AFTER THE CLOSING DATE, SELLER SHALL NO LONGER RETAIN AT LEAST A
FIFTY-ONE PERCENT (51%) INTEREST IN ALL OF THE LAND THAT IS SUBJECT TO THE
OWNERS’ ASSOCIATION, THEN PROMPTLY AFTER THE CLOSING DATE, SELLER SHALL
REASONABLY COOPERATE WITH BUYER TO TRANSFER ALL SUCH MANAGEMENT RESPONSIBILITIES
FOR SUCH OWNERS’ ASSOCIATION(S) TO BUYER, SUBJECT TO ANY REQUIREMENTS THAT ARE
IMPOSED UNDER THE APPLICABLE AGREEMENTS GOVERNING THE OWNERS’ ASSOCIATION.


 


4.2.7                RECONCILE POST-CLOSING.  BUYER AND SELLER SHALL WORK
TOGETHER AFTER CLOSING TO PROMPTLY TRANSITION THE INVOICES FOR THE PROPERTY. 
THE AMOUNT OF PAYMENTS BY SELLER OR BUYER UNDER THIS SECTION 4.2 MAY HAVE BEEN
BASED ON ESTIMATES OF APPLICABLE AMOUNTS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, IF ANY PAYMENTS BY SELLER OR BUYER AT THE CLOSING UNDER THIS
SECTION 4.2 ARE BASED ON ESTIMATES, THEN, WHEN THE ACTUAL AMOUNTS ARE FINALLY
DETERMINED, SELLER AND BUYER SHALL RECALCULATE THE AMOUNTS THAT WOULD HAVE BEEN
PAID AT THE CLOSING BASED ON BOTH (A) SUCH ACTUAL AMOUNTS AND (B) ADDITIONAL
RENT PAYMENTS ACTUALLY RECEIVED FROM TENANTS (WHETHER RECEIVED BY SELLER OR BY
BUYER), AND SELLER OR BUYER, AS THE CASE MAY BE, SHALL MAKE AN APPROPRIATE
PAYMENT TO THE OTHER BASED ON SUCH RECALCULATION.  EACH OF SELLER AND BUYER
SHALL BE RESPONSIBLE FOR PREPARING A RECONCILIATION OF ALL THOSE ITEMS THAT ARE
SUBJECT TO PRORATION UNDER THIS SECTION 4.2, AND EACH OF THEIR RESPECTIVE
RECONCILIATIONS SHALL BE ONLY FOR THEIR RESPECTIVE PERIODS OF OWNERSHIP OF THE
PROPERTY DURING CALENDAR YEAR 2005.  SELLER HAS ADVISED BUYER THAT SELLER
CURRENTLY ANTICIPATES THAT IT SHALL COMPLETE ITS RECONCILIATION (“SELLER’S
RECONCILIATION”) ON OR BEFORE DECEMBER 31, 2005, AT WHICH TIME SELLER SHALL
SUBMIT ITS BILLINGS FOR SUCH RECONCILIATION TO THE TENANTS WHOSE LEASE TERMS ARE
IN EFFECT PRIOR TO THE CLOSING DATE.  THE TENANT NOTICE LETTERS (DEFINED BELOW)
SHALL ADVISE THE TENANTS THAT THEY SHALL RECEIVE SEPARATE AND DISTRICT 2005
RECONCILIATION BILLINGS FROM EACH OF SELLER AND BUYER.  SELLER SHALL DELIVER TO
BUYER A TRUE AND COMPLETE COPY OF SELLER’S RECONCILIATION PROMPTLY UPON
COMPLETION THEREOF.  ADDITIONALLY, SIMULTANEOUSLY WITH SELLER’S DELIVERY TO
BUYER OF SELLER’S RECONCILIATION, SELLER SHALL ALSO DELIVER TO BUYER COPIES OF
THE BACK-UP DOCUMENTATION (E.G. GENERAL LEDGER) UPON WHICH SELLER RELIED IN ITS
PREPARATION OF SELLER’S RECONCILIATION.  IF BUYER THEN RECEIVES FROM ANY OF THE
TENANTS PAYMENTS THAT ARE SPECIFICALLY MARKED AS CONSTITUTING SUCH TENANTS’
RESPECTIVE PAYMENT DUE TO SELLER PURSUANT TO SELLER’S RECONCILIATION, OR IF IT
IS OTHERWISE REASONABLY APPARENT TO BUYER THAT A PAYMENT RECEIVED BY BUYER FROM
A TENANT IS INTENDED TO PAY THE SUM THAT SUCH TENANT THEN OWES SELLER, PURSUANT
TO SELLER’S RECONCILIATION, BUYER SHALL PROMPTLY DELIVER SUCH PAYMENTS TO
SELLER.   SELLER SHALL BOTH (I) MAKE APPROPRIATE REPRESENTATIVES OF SELLER
AVAILABLE, FROM TIME TO TIME, UPON BUYER’S REQUEST, TO RESPOND TO TENANT
INQUIRIES ABOUT SELLER’S RECONCILIATION; AND (II) PROMPTLY DELIVER TO BUYER,
UPON BUYER’S REQUEST, TRUE AND COMPLETE COPIES OF ANY INVOICES REQUIRED TO
EVIDENCE AND SUPPORT ANY CHARGES MADE TO A TENANT PURSUANT TO SELLER’S
RECONCILIATION IF SUCH TENANT CHALLENGES OR CONTESTS THE RECONCILIATION BILLING

 

10

--------------------------------------------------------------------------------


 


DELIVERED TO SUCH TENANT BY SELLER PURSUANT TO SELLER’S RECONCILIATION.  IN THE
EVENT OF ANY SUBSEQUENT ADJUSTMENTS IN THE FINAL DETERMINATION OF ADDITIONAL
RENT OWED BY TENANTS UNDER THE LEASES FOR CALENDAR YEAR 2005 BASED UPON THE
RESOLUTION BY SELLER, BUYER AND TENANT OF ANY DISPUTE OR CONTEST OF SUCH AMOUNTS
BROUGHT BY TENANT PURSUANT TO THE TERMS OF ITS LEASE, SELLER AND BUYER SHALL
PROMPTLY READJUST BETWEEN THEMSELVES THE ACTUAL AMOUNTS OWED FOR SUCH CALENDAR
YEAR, BASED UPON SUCH ADJUSTED DETERMINATION OF ADDITIONAL RENT OWED BY SUCH
TENANT.  IN ADDITION TO THE FOREGOING ARRANGEMENTS, SELLER HEREBY COVENANTS AND
AGREES THAT (1) PRIOR TO CLOSING, AND (2) WITH RESPECT TO CAPITAL EXPENDITURES
MADE BY SELLER AT OR FOR THE PROPERTY DURING THE TWO (2) YEAR PERIOD PRECEDING
THE CLOSING DATE,  AND (3) IF THOSE CAPITAL EXPENDITURES ARE BEING BILLED
THROUGH TO THE TENANTS ON AN AMORTIZED BASIS, SELLER SHALL DELIVER TO BUYER TRUE
AND COMPLETE COPIES OF SELLER’S GENERAL LEDGER REFLECTING THESE CAPITAL
EXPENDITURES AND THE AMORTIZATION THEREOF.  THE PROVISIONS OF THIS SECTION 4.2.7
SHALL SURVIVE THE CLOSING AND SHALL NOT MERGE INTO ANY DOCUMENTATION DELIVERED
AT CLOSING.


 


4.2.8                CLOSING DATE.  IF THE EARNEST MONEY AND BALANCE OF THE
PURCHASE PRICE IS NOT DELIVERED TO THE TITLE INSURER, IN ITS CAPACITY AS ESCROW
AGENT FOR THE CLOSING, BEFORE 2:00 P.M. E.S.T. ON THE CLOSING DATE, THEN THE
PAYMENTS REQUIRED TO BE MADE BY SELLER OR BUYER UNDER THIS AGREEMENT SHALL BE
DETERMINED ASSUMING THAT THE CLOSING DATE OCCURRED ON THE DAY AFTER THE ACTUAL
CLOSING.


 


4.2.9                LEASING COSTS.  AT OR PRIOR TO CLOSING, SELLER SHALL PAY
(A) ANY LEASING COMMISSIONS DUE AND PAYABLE ON OR BEFORE THE CLOSING DATE UNDER
THE LEASES AND (B) ANY LEASING COMMISSIONS DUE AND PAYABLE OVER THE ORIGINAL
TERM OF ANY LEASE EXISTING AS OF JULY 25, 2005, BUT EXCLUDING THOSE “MONTHLY
OVER THE TERM” LEASING COMMISSIONS DUE AFTER THE CLOSING DATE WITH RESPECT TO
THOSE LEASES WITH THOSE TENANTS LISTED ON EXHIBIT S ATTACHED HERETO. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PREVIOUS SENTENCE, BUYER SHALL
BE RESPONSIBLE FOR (AND SHALL REIMBURSE SELLER AT CLOSING) FOR ANY AMOUNTS
EXPENDED BY SELLER RELATING TO:  (I) LEASING COMMISSIONS AND TENANT IMPROVEMENT
COSTS IN CONNECTION WITH ANY EXTENSION OR RENEWAL OF THE TERM OF A LEASE (X)
EXERCISED AFTER JULY 25, 2005 TO THE EXTENT ATTRIBUTABLE TO PERIODS FROM AND
AFTER THE CLOSING DATE AND (Y) ABOUT WHICH SELLER ADVISES BUYER, IN WRITING,
PRIOR TO THE INSPECTION DATE (INCLUDING WITHOUT LIMITATION, PAYMENT OF THE
SELLER COMMISSION, AS DEFINED BELOW), (II) LEASING COMMISSIONS AND TENANT
IMPROVEMENT COSTS IN CONNECTION WITH ANY NEW LEASE OR LEASE AMENDMENT (IF SUCH
AMENDMENT PROVIDES FOR A RENEWAL OF THE APPLICABLE LEASE TERM OR AN EXPANSION OF
THE APPLICABLE TENANT’S LEASED PREMISES) EXECUTED BY SELLER OR ANY COMMISSION
AGREEMENT AGREED TO BY SELLER (OR AMENDMENTS THERETO) AFTER JULY 25, 2005, BUT
ONLY IF AND TO THE EXTENT THAT SUCH NEW LEASE, LEASE AMENDMENT OR COMMISSION
AGREEMENT IS EXECUTED IN COMPLIANCE WITH THE PROVISIONS OF SECTION 8 OF THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION, PAYMENT OF THE SELLER COMMISSION); AND
(III) THE SELLER COMMISSION FOR BOTH (X) NEW LEASES ENTERED INTO WITHIN THREE
(3) MONTHS AFTER CLOSING WITH TENANTS WHICH SELLER OR ITS AFFILIATES INITIALLY
PROCURED AND ACTIVELY PURSUED AS PROSPECTS FOR THE SUBJECT PROJECT DURING THE
THREE (3) MONTH PERIOD PRECEDING THE CLOSING, AND THEN ONLY IF SUCH NEW TENANT
IS INCLUDED ON THE PROTECTED TENANT LIST, AS DEFINED BELOW, AND (Y) LEASE
AMENDMENTS PROVIDING FOR EITHER OR BOTH OF RENEWALS OF ANY LEASES THAT ARE IN
EFFECT ON THE EFFECTIVE DATE, AND EXPANSIONS OF LEASED PREMISES LEASED TO

 

11

--------------------------------------------------------------------------------


 


TENANT UNDER LEASES IN EFFECT ON THE EFFECTIVE DATE, IF SUCH LEASE AMENDMENTS
ARE ENTERED INTO WITHIN THREE (3) MONTHS AFTER THE CLOSING.  SELLER SHALL
PROVIDE BUYER WITH A LISTING OF ALL SUCH TENANT PROSPECTS AT CLOSING (THE
“PROTECTED TENANT LIST”).  ANY LEASING COMMISSIONS PAYABLE HEREUNDER BY BUYER TO
SELLER OR ITS AFFILIATES SHALL BE PAID AT THE RATE SET FORTH IN THE COMMISSION
AGREEMENTS; PROVIDED, HOWEVER, THAT IF NO COMMISSION AGREEMENT EXISTS, THE
AMOUNT PAYABLE TO SELLER SHALL BE AT THE MARKET RATES SET FORTH ON EXHIBIT S
ATTACHED HERETO AND INCORPORATED HEREIN BY THIS REFERENCE; PROVIDED, HOWEVER,
THAT IF THERE IS AN OUTSIDE BROKER THAT IS ALSO DUE A COMMISSION IN CONNECTION
WITH THE APPLICABLE LEASE OR LEASE AMENDMENT, THEN SELLER SHALL BE PAID ONLY
FIFTY PERCENT (50%) OF SUCH AMOUNTS (COLLECTIVELY, “SELLER COMMISSION”). 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, AFTER THE CLOSING
DATE, BUYER AGREES TO ASSUME THE OBLIGATION TO PAY THOSE “MONTHLY OVER THE TERM”
LEASING COMMISSIONS AS SET FORTH ON EXHIBIT S OR AS OTHERWISE SPECIFICALLY
IDENTIFIED TO BUYER BY SELLER PRIOR TO THE CLOSING IN CONNECTION WITH ANY NEW
LEASE EXECUTED AFTER THE EFFECTIVE DATE AND PURSUANT TO THE REQUIREMENTS OF
SECTION 8.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IN THE
EVENT THAT ANY LEASE OR WRITTEN COMMISSION AGREEMENT TO WHICH SELLER IS A PARTY
PROVIDES THAT SELLER IS OBLIGATED TO PAY A COMMISSION TO A BROKER, AT A FUTURE
DATE, BASED UPON THE APPLICABLE TENANT’S FUTURE EXPANSION OF ITS RESPECTIVE
LEASED PREMISES OR UPON SUCH TENANT’S RENEWAL OR EXTENSION OF ITS LEASE TERM,
BUT (X) SUCH BROKER IS NOT THEN ACTUALLY INVOLVED IN ANY SUCH FUTURE EXPANSION
OF LEASED PREMISES OR FUTURE EXTENSION OR RENEWAL OF SUCH LEASE TERM
(“UNINVOLVED BROKER”) AND (Y) BUYER IS OBLIGATED TO PAY A LEASING COMMISSION TO
A THIRD PARTY BROKER WHO IS (AA) INVOLVED IN THAT FUTURE EXPANSION OR EXTENSION
OF SUCH LEASE AND (BB) IDENTIFIED, IN WRITING, BY THE APPLICABLE TENANT AS SUCH
TENANT’S EXCLUSIVE BROKER, THEN SELLER SHALL REMAIN OBLIGATED TO PAY, AND SHALL
PROMPTLY PAY, THE COMMISSION DUE THE UNINVOLVED BROKER.  THIS OBLIGATION IMPOSED
UNDER THIS SECTION 4.2.9 SHALL SURVIVE CLOSING.


 


4.2.10              CLOSING COSTS.  BUYER SHALL PAY THE COST OF AN OWNER’S
POLICY OF TITLE INSURANCE, SEARCH CHARGES, COSTS FOR EXTENDED COVERAGE AND ANY
ENDORSEMENTS TO THE TITLE INSURANCE POLICY, COSTS FOR RECORDING THE DEED, THE
COST OF ANY LENDER’S POLICY OF TITLE INSURANCE, THE COST OF THE SURVEY, ALL
ESCROW OR CLOSING AGENT CHARGES, ALL COSTS ASSOCIATED WITH ANY ENCUMBRANCE BUYER
PLACES ON THE PROPERTY AT CLOSING, ALL COSTS OF BUYER’S DUE DILIGENCE (EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT), AND ANY OTHER COSTS NOT
EXPRESSLY REQUIRED TO BE PAID BY SELLER PURSUANT TO THIS AGREEMENT.  SELLER
SHALL PAY FOR STATE, COUNTY AND MUNICIPAL TRANSFER TAXES AND DOCUMENTARY
STAMPS.  EACH OF SELLER AND BUYER SHALL PAY 50% OF THE THIRD PARTY COSTS
INCURRED IN ORDER TO TRANSFER TO BUYER THOSE WARRANTIES THAT SHALL BE ASSIGNED
TO BUYER PURSUANT TO THE ASSIGNMENT (INCLUDING, BUT NOT LIMITED TO, ROOF
WARRANTIES).  EACH PARTY SHALL PAY ITS OWN ATTORNEYS.  BROKERAGE COMMISSIONS
SHALL BE PAID AS SET FORTH IN SECTION 15.  THE OBLIGATIONS OF THE PARTIES TO PAY
APPLICABLE ESCROW OR CLOSING CHARGES SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


 


4.2.11              *** PROPERTY DEBT.  AT CLOSING, SELLER SHALL CREDIT TO BUYER
AN AMOUNT SUFFICIENT TO PAY OFF AND RELEASE THE *** DEBT ENCUMBERING THE
PROPERTY *** ON EXHIBIT A (“*** DEBT”) (PLUS ONE PER DIEM DAY), AND BUYER SHALL
PAY OFF AND CAUSE TO BE RELEASED FROM THE RECORD THE *** DEBT AS OF THE DAY OF
CLOSING.  SELLER SHALL

 

12

--------------------------------------------------------------------------------


 


PROVIDE BUYER WITH A PAY-OFF LETTER FOR THE *** DEBT FROM ***  (“LENDER”) PRIOR
TO CLOSING.  SELLER AGREES TO PAY  (BY WAY OF A CREDIT TO BUYER ON THE CLOSING
DATE), ANY “YIELD MAINTENANCE PENALTY” IMPOSED BY LENDER OR ANY OTHER AMOUNT
IMPOSED OR REQUIRED BY LENDER AS A CONDITION TO THE PREPAYMENT OF THE *** DEBT. 
SELLER (THE “INDEMNIFYING PARTY”) AGREES TO INDEMNIFY, PROTECT, AND HOLD
HARMLESS BUYER AND BUYER’S ASSIGNS (THE “INDEMNIFIED PARTY”), AND EACH OF THEM,
FOR ANY AND ALL COSTS, EXPENSES, CLAIMS, FINES, PENALTIES, OR DAMAGES INCURRED
BY OR ASSERTED AGAINST THE INDEMNIFIED PARTY, INCLUDING BUT NOT LIMITED TO
ATTORNEYS’ FEES AND COURT COSTS, BY EITHER LENDER OR ANY OTHER PERSON OR ENTITY
RESULTING FROM OR ARISING OUT OF THE PAYMENT AND RELEASE OF THE *** DEBT AS
AFOREMENTIONED.  NOTWITHSTANDING THE FOREGOING, SELLER SHALL HAVE THE RIGHT, AS
AN ALTERNATIVE TO BUYER’S PAYMENT OF THE *** DEBT AS SET FORTH IN THIS
SECTION 4.2.11 TO PAY AND RELEASE THE *** DEBT AT OR PRIOR TO CLOSING.  IF
SELLER DOES NOT ELECT TO PREPAY THE *** DEBT, IN FULL, PRIOR TO CLOSING, THEN
THE PROVISIONS OF THIS SECTION 4.2.11 SHALL SURVIVE THE CLOSING AND SHALL NOT
MERGE INTO ANY DOCUMENTATION DELIVERED AT CLOSING.  SELLER AND BUYER ACKNOWLEDGE
AND AGREE THAT THE LIEN OF THE *** DEBT SHALL CONSTITUTE A PERMITTED TITLE
EXCEPTION THAT IS SUBJECT TO THE PROVISIONS OF THIS SECTION 4.2.11.


 


SECTION 5.         TITLE AND SURVEY.


 


PRIOR TO THE INSPECTION DATE, SELLER SHALL IDENTIFY (AND ADVISE BUYER, IN
WRITING, OF) ANY EASEMENTS OR SIMILAR AGREEMENTS SELLER SHALL NEED TO RECORD
PRIOR TO, OR AT CLOSING, TO RETAIN ANY RIGHTS ON ANY OF ITS PROPERTY NOT BEING
SOLD TO BUYER.  ALL SUCH EASEMENTS AND SIMILAR AGREEMENTS SHALL BE SUBJECT TO
BUYER’S PRIOR WRITTEN APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD.  BUYER WILL HAVE UNTIL 6:00 P.M. E.S.T. ON THE DATE THAT IS TWO (2)
BUSINESS DAYS PRIOR TO THE INSPECTION DATE (“TITLE OBJECTION DEADLINE”) TO
EXAMINE TITLE TO THE PROPERTY AND THE SURVEY AND GIVE WRITTEN NOTICE TO SELLER
OF ANY OBJECTIONS TO THE TITLE OR THE SURVEY WHICH BUYER MAY HAVE (“TITLE
OBJECTIONS”).  IF BUYER FAILS TO TIMELY SO ADVISE SELLER OF ANY TITLE
OBJECTIONS, BUYER SHALL BE DEEMED TO HAVE WAIVED SUCH RIGHT TO OBJECT TO ANY
TITLE EXCEPTIONS OR DEFECTS.  SELLER SHALL REVIEW ANY COMMENTS BUYER PROVIDES TO
SELLER IN WRITING REGARDING ITS TITLE OBJECTIONS.  ON OR BEFORE THE INSPECTION
DATE, SELLER SHALL RESPOND TO ANY TITLE OBJECTIONS THAT ARE TIMELY DELIVERED TO
SELLER BY BUYER.  IF SELLER’S RESPONSE TO ANY OF BUYER’S TITLE OBJECTIONS IS NOT
ACCEPTABLE TO BUYER, THEN BUYER MAY ELECT, BY WRITTEN NOTICE TO SELLER, ON OR
BEFORE 6:00 P.M. E.S.T. ON THE INSPECTION DATE, EITHER TO (A) TERMINATE THIS
AGREEMENT, IN WHICH CASE THE EARNEST MONEY SHALL BE RETURNED TO BUYER BY ESCROW
AGENT, AND THE PARTIES SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER,
EXCEPT FOR THOSE WHICH EXPRESSLY SURVIVE ANY SUCH TERMINATION, OR (B) WAIVE ITS
OBJECTIONS HEREUNDER AND PROCEED WITH THE TRANSACTION PURSUANT TO THE REMAINING
TERMS AND CONDITIONS OF THIS AGREEMENT.  IF BUYER FAILS TO TIMELY ADVISE SELLER
OF ITS ELECTION, IT SHALL BE DEEMED TO HAVE ELECTED THE OPTION CONTAINED IN
SUBPART (B) ABOVE.  IN THE EVENT THAT (I) BUYER ADVISES SELLER OF TITLE
OBJECTIONS ON OR BEFORE THE TITLE OBJECTION DEADLINE, AND (II) SOME OR ALL OF
THE TITLE OBJECTIONS REMAIN OUTSTANDING AND UNRESOLVED TO BUYER’S SATISFACTION
(OR UNCURED) ON THE INSPECTION DATE (THE “OUTSTANDING TITLE OBJECTIONS”), BUT
BUYER DOES NOT ELECT TO TERMINATE THIS AGREEMENT PURSUANT TO (A) ABOVE, THEN
SELLER HEREBY COVENANTS AND AGREES THAT, FROM AND AFTER THE INSPECTION DATE AND
CONTINUING TO THE CLOSING DATE, SELLER SHALL USE REASONABLE AND GOOD FAITH
EFFORTS TO ADDRESS AND RESOLVE (OR CURE) THE OUTSTANDING TITLE OBJECTIONS. 
SELLER IS NOT OBLIGATED TO ACTUALLY RESOLVE AND CURE THOSE OUTSTANDING TITLE
OBJECTIONS, BUT RATHER, TO ACT REASONABLY AND IN GOOD FAITH IN AN EFFORT TO DO
SO.  IT SHALL, HOWEVER,

 

13

--------------------------------------------------------------------------------


 


BE A CONDITION PRECEDENT TO BUYER’S OBLIGATION TO CLOSE HEREUNDER THAT THE TITLE
POLICIES (AS DEFINED IN SECTION 9.1(D) BELOW) INCLUDE, AMONG OTHER COVERAGES,
THE FOLLOWING ENDORSEMENTS:  ALTA 3.1 ZONING (MODIFIED), WITH PARKING, FOR
IMPROVED PROJECTS AND ALTA 3.0 ZONING (MODIFIED) FOR UNDEVELOPED PROJECTS; CLTA
103.11 OR ALTA FORM 17 ACCESS AND ENTRY (OR ALTA FORM 17.1 INDIRECT ACCESS AND
ENTRY, AS THE CASE MAY BE); CLTA 116.1 (SO-CALLED “SAME-AS”); ALTA 9.2 REM
(OWNER’S COMPREHENSIVE); AND UTILITIES FACILITIES FOR IMPROVED PROJECTS
(COLLECTIVELY, THE “ENDORSEMENTS”).  NOTWITHSTANDING THE FOREGOING, HOWEVER,
BUYER ACKNOWLEDGES AND AGREES THAT (X) NO ZONING ENDORSEMENTS WILL BE ISSUED
WITH RESPECT TO ANY PROJECTS LOCATED IN FLORIDA; AND (Y) THE ISSUANCE OF ALL
ENDORSEMENTS IN THE PRESCRIBED FORMS SHALL BE SUBJECT TO WHATEVER LIMITATIONS
ARE APPLICABLE IN THOSE OF THE STATES IN WHICH PROJECTS ARE LOCATED AND THAT ARE
“FILED RATE” JURISDICTIONS, AND AS A RESULT, IN SUCH FILED-RATE JURISDICTIONS,
CERTAIN OF THE ENDORSEMENTS SHALL BE ISSUED IN THE SUBSTANTIVE FORMS FILED WITH,
AND APPROVED BY, THE APPLICABLE INSURANCE COMMISSIONER IN SUCH JURISDICTION,
RATHER THAN THE FORMS SPECIFIED ABOVE.  BUYER SHALL HAVE THE RIGHT AT ANY TIME
TO WAIVE ANY TITLE OBJECTIONS THAT IT MAY HAVE MADE AND, THEREBY, TO PRESERVE
THIS AGREEMENT IN FULL FORCE AND EFFECT.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, SELLER SHALL SATISFY AND DISCHARGE, AT SELLER’S SOLE
COST, ALL LIENS (E.G. MORTGAGE, TAX, JUDGMENT AND MECHANICS) ON OR BEFORE
CLOSING OR CAUSE THE TITLE COMPANY TO INSURE OVER SUCH LIEN AT CLOSING (IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER), EXCEPT FOR THE *** DEBT
DESCRIBED IN SUBSECTION 4.2.11 ABOVE.  IF, AS OF CLOSING, SELLER FAILS TO
SATISFY, IN FULL, ALL LIENS ENCUMBERING THE PROPERTY, EXCEPT THAT OF THE ***
DEBT, THEN BUYER MAY DEDUCT FROM, AND SET OFF AGAINST, THE PURCHASE PRICE, THOSE
SUMS REQUIRED TO SATISFY, IN FULL, ALL LIENS THEN ENCUMBERING THE PROPERTY,
EXCEPT THAT OF THE *** DEBT, AS IT SHALL BE SATISFIED IN ACCORDANCE WITH SECTION
4.2.11  SELLER SHALL CONVEY FEE SIMPLE TITLE TO THE PROPERTY TO BUYER BY THE
DEED.


 


SECTION 6.         BUYER’S INSPECTION.


 


6.1           DOCUMENT INSPECTION.  BUYER AND SELLER ACKNOWLEDGE THAT BUYER
SHALL INSPECT THE PROPERTY AND SHALL EXAMINE, REVIEW AND INSPECT THE SELLER
DELIVERIES.  SELLER HEREBY COVENANTS AND AGREES THAT SELLER SHALL DELIVER TO
BUYER OR GIVE BUYER ACCESS TO ALL OF THE SELLER DELIVERIES.  SELLER SHALL NOT
INTENTIONALLY WITHHOLD FROM BUYER ANY OR ALL OF THE SELLER DELIVERIES.  SELLER
DOES NOT MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE ACCURACY OF ANY
OF THE SELLER DELIVERIES THAT HAVE BEEN PREPARED BY THIRD PARTIES, RATHER THAN
BY SELLER.  SELLER DOES REPRESENT AND WARRANT, THAT TO THE BEST OF ITS
KNOWLEDGE, ALL OF THE SELLER DELIVERIES PREPARED BY SELLER, ITSELF, ARE
ACCURATE, IN ALL MATERIAL RESPECTS.


 


6.2           PHYSICAL INSPECTION. SUBJECT TO THE LEASES, ANY RESTRICTIONS UNDER
ANY RESTRICTIONS OF RECORD AND APPLICABLE LAWS, BUYER AND ITS AGENTS SHALL HAVE
THE RIGHT, FROM TIME TO TIME PRIOR TO THE CLOSING DURING NORMAL BUSINESS HOURS,
TO ENTER UPON THE PROPERTY TO EXAMINE THE SAME AND THE CONDITION THEREOF, AND TO
CONDUCT SUCH SURVEYS AND TO MAKE SUCH ENGINEERING AND OTHER INSPECTIONS, TESTS
AND STUDIES AS BUYER SHALL DETERMINE TO BE REASONABLY NECESSARY, ALL AT BUYER’S
SOLE COST AND EXPENSE, INCLUDING, WITHOUT LIMITATION, A PHASE I ENVIRONMENTAL
REPORT AND A ROOF SURVEY AND REPORT.  NOTWITHSTANDING THE FOREGOING, BUYER SHALL
NOT CONDUCT OR ALLOW ANY PHYSICALLY INTRUSIVE TESTING OF, ON OR UNDER THE
PROPERTY WITHOUT SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  BUYER AGREES TO GIVE SELLER REASONABLE
ADVANCE NOTICE OF SUCH EXAMINATIONS OR SURVEYS AND TO CONDUCT SUCH EXAMINATIONS
OR SURVEYS DURING NORMAL BUSINESS HOURS TO THE EXTENT PRACTICABLE.  BUYER AGREES
TO CONDUCT ALL

 

14

--------------------------------------------------------------------------------


 


EXAMINATIONS AND SURVEYS OF THE PROPERTY IN ACCORDANCE WITH ALL APPLICABLE LAWS
AND IN A MANNER THAT WILL NOT INTERFERE WITH THE OPERATIONS OF SELLER OR TENANTS
THEREON AND WILL NOT HARM OR DAMAGE THE PROPERTY OR CAUSE ANY CLAIM ADVERSE TO
SELLER OR ANY TENANT, AND AGREES TO RESTORE THE PROPERTY TO ITS CONDITION PRIOR
TO ANY SUCH EXAMINATIONS OR SURVEYS IMMEDIATELY AFTER CONDUCTING THE SAME. 
BUYER SHALL NOT CONTACT ANY TENANTS OR GOVERNMENTAL OR QUASI GOVERNMENTAL
AUTHORITIES CONCERNING THE PROPERTY WITHOUT SELLER’S PRIOR WRITTEN CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, AND SELLER SHALL
HAVE THE RIGHT TO BE PRESENT DURING ANY SUCH CONTACTS.  SELLER ACKNOWLEDGES THAT
BUYER INTENDS TO CONDUCT TENANT INTERVIEWS THROUGHOUT THE PROPERTY.  BUYER
HEREBY INDEMNIFIES AND HOLDS SELLER AND ANY AGENT, ADVISOR, REPRESENTATIVE,
AFFILIATE, EMPLOYEE, DIRECTOR, PARTNER, MEMBER, BENEFICIARY, INVESTOR, SERVANT,
SHAREHOLDER, SUBSIDIARY, TRUSTEE OR OTHER PERSON OR ENTITY ACTING ON SELLER’S
BEHALF OR OTHERWISE RELATED TO OR AFFILIATED WITH SELLER (COLLECTIVELY, “SELLER
RELATED PARTIES”) HARMLESS FROM AND AGAINST ANY CLAIMS FOR INJURY OR DEATH TO
PERSONS, DAMAGE TO PROPERTY OR OTHER LOSSES, DAMAGES (ACTUAL, BUT NOT
CONSEQUENTIAL) OR CLAIMS, INCLUDING, WITHOUT LIMITATION, CLAIMS OF ANY TENANT(S)
THEN IN POSSESSION, AND INCLUDING, WITHOUT LIMITATION,, IN EACH INSTANCE,
ATTORNEYS’ FEES AND LITIGATION COSTS, ACTUALLY SUFFERED OR INCURRED BY ANY OR
ALL OF THE SELLER RELATED PARTIES AND DIRECTLY ARISING OUT OF (I) ANY ACTION OF
ANY PERSON OR FIRM ENTERING THE PROPERTY ON BUYER’S BEHALF AS AFORESAID OR (II)
ANY BREACH BY BUYER OF ITS OBLIGATIONS UNDER THIS SECTION, WHICH INDEMNITY SHALL
SURVIVE THE CLOSING AND ANY TERMINATION OF THIS AGREEMENT.  PRIOR TO, AND AS A
CONDITION TO ANY ENTRY ON THE PROPERTY BY BUYER OR ITS AGENTS FOR THE PURPOSES
SET FORTH IN THIS SECTION 6.3, BUYER SHALL DELIVER TO SELLER A CERTIFICATE OF
INSURANCE EVIDENCING COMPREHENSIVE GENERAL LIABILITY (INCLUDING COVERAGE FOR
CONTRACTUAL INDEMNITIES) WITH A COMBINED SINGLE LIMIT OF AT LEAST $2,000,000.00,
IN A FORM REASONABLY ACCEPTABLE TO SELLER, COVERING ANY ACCIDENT OR DAMAGE
ARISING IN CONNECTION WITH BUYER OR AGENTS OF BUYER ON THE PROPERTY, AND NAMING
SELLER AS AN ADDITIONAL INSURED.  BUYER WILL PROVIDE A COPY OF ANY WRITTEN
INSPECTION, TEST, REPORT OR SUMMARY TO SELLER UPON SELLER’S WRITTEN REQUEST
THEREFOR.


 


6.3           FORMAL INSPECTION PERIOD.  BUYER’S OBLIGATION TO CLOSE UNDER THIS
AGREEMENT IS SUBJECT TO AND CONDITIONED UPON BUYER’S INVESTIGATION AND STUDY OF
AND SATISFACTION WITH THE PROPERTY AS SET FORTH IN THIS SECTION 6.  BUYER SHALL
HAVE UNTIL 6:00 P.M. E.S.T. ON THE INSPECTION DATE IN WHICH TO MAKE SUCH
INVESTIGATIONS AND STUDIES WITH RESPECT TO THE PROPERTY AS BUYER DEEMS
APPROPRIATE AND TO TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE DELIVERED TO
SELLER AND ESCROW AGENT IF BUYER IS NOT, FOR ANY REASON, SATISFIED WITH THE
PROPERTY IN WHICH CASE THE EARNEST MONEY SHALL BE RETURNED BY ESCROW AGENT TO
BUYER WITHOUT ANY FURTHER ACTION (INCLUDING, BUT NOT LIMITED TO, ANY CONSENT OF,
OR DIRECTION FROM, SELLER), AND NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATIONS
HEREUNDER EXCEPT FOR THOSE OBLIGATIONS OF BUYER SET FORTH IN SECTIONS 6.3 AND
6.5.  IF BUYER FAILS TO DELIVER WRITTEN NOTICE TO SELLER OF ITS ELECTION TO
TERMINATE THIS AGREEMENT ON OR BEFORE 6:00 P.M. E.S.T. ON THE INSPECTION DATE,
THEN BUYER’S TERMINATION RIGHTS UNDER THIS SECTION 6 SHALL BE DEEMED TO HAVE
BEEN WAIVED BY BUYER, THE EARNEST MONEY SHALL BE NON-REFUNDABLE (UNLESS SELLER
DEFAULTS AS PROVIDED HEREIN OR UNLESS ANY CONDITIONS PRECEDENT TO BUYER’S
OBLIGATION TO CLOSE, AS SUCH CONDITIONS PRECEDENT ARE SPECIFICALLY PROVIDED
UNDER THIS AGREEMENT, ARE NOT SATISFIED OR WAIVED BY BUYER), AND THE PARTIES
SHALL PROCEED WITH THE TRANSACTION PURSUANT TO THE REMAINING TERMS AND
CONDITIONS OF THIS AGREEMENT.


 


6.4           CONFIDENTIALITY.  BUYER AND ITS REPRESENTATIVES SHALL HOLD IN
CONFIDENCE ALL DATA AND INFORMATION NOT AVAILABLE IN THE PUBLIC DOMAIN (OR
OTHERWISE MADE PUBLIC BY ANY PARTY OTHER THAN BUYER AND ITS REPRESENTATIVES)
RELATING TO SELLER OR ITS BUSINESS, WHETHER OBTAINED BEFORE OR

 

15

--------------------------------------------------------------------------------


 


AFTER THE EXECUTION AND DELIVERY OF THIS AGREEMENT PURSUANT TO THE
CONFIDENTIALITY AGREEMENT WHICH IS INCORPORATED HEREIN AND WHICH BUYER HEREBY
REAFFIRMS, SUBJECT, HOWEVER, TO THE FINAL SENTENCE OF SECTION 18.3.  IN THE
EVENT OF A BREACH OR THREATENED BREACH BY BUYER OR ITS REPRESENTATIVES OF THIS
SECTION 6.5, SELLER SHALL BE ENTITLED TO ALL REMEDIES SET FORTH IN THE
CONFIDENTIALITY AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
PROHIBITING SELLER FROM PURSUING ANY OTHER AVAILABLE REMEDY AT LAW OR IN EQUITY
FOR SUCH BREACH OR THREATENED BREACH OF THE CONFIDENTIALITY AGREEMENT.  THE
PROVISIONS OF THIS SECTION 6.5 SHALL SURVIVE THE CLOSING AND ANY TERMINATION OF
THIS AGREEMENT FOR A PERIOD OF TWO (2) YEARS.


 


6.5           NON-COMPETE.  FOR A PERIOD OF *** AFTER THE CLOSING DATE, SELLER
HEREBY COVENANTS AND AGREES THAT NEITHER IT, NOR ITS AFFILIATES, SHALL SOLICIT
ANY TENANTS SO AS TO INDUCE SUCH TENANTS TO LEASE SPACE WITHIN, OR TO PURCHASE,
ANY OTHER BUILDINGS OWNED BY ANY OF SELLER OR ITS AFFILIATES.  FOR PURPOSES OF
THIS SECTION 6.5, THE TERM, “AFFILIATES,” SHALL MEAN ANY PERSON OR ENTITY WHICH
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SELLER. 
NOTWITHSTANDING THE FOREGOING, THIS NON-COMPETE SHALL NOT PREVENT SELLER FROM
RESPONDING TO ANY TENANT WHO REQUESTS A PROPOSAL FROM SELLER FOR THE LEASE OF
SPACE IN ANOTHER BUILDING OWNED BY SELLER.  THE PROVISIONS OF THIS SECTION 6.5
SHALL SURVIVE THE CLOSING.


 


SECTION 7.         REPRESENTATIONS AND WARRANTIES.


 


7.1           REPRESENTATIONS.  AS OF THE EFFECTIVE DATE, SELLER HEREBY
REPRESENTS AND WARRANTS TO BUYER THAT THE FOLLOWING STATEMENTS ARE TRUE, EXCEPT
AS (A) MAY OTHERWISE BE DISCLOSED ON THE “DISCLOSURE SCHEDULE” ATTACHED HERETO
AS EXHIBIT E AND (B) EXPRESSLY SET FORTH IN ANY OF THE SELLER DELIVERIES.


 


7.1.1                LEASES.  (I) SELLER HAS MADE AVAILABLE TO BUYER TRUE,
CORRECT, AND COMPLETE COPIES OF ALL OF THE LEASES AND THE GUARANTIES, TOGETHER
WITH ANY AND ALL MODIFICATIONS, AMENDMENTS AND SUPPLEMENTS TO ANY OR ALL OF THE
LEASES AND THE GUARANTIES, ALL IN ACCORDANCE WITH THE LEASE LIST, (II) EXCEPT AS
DISCLOSED ON THE LEASE LIST OR SPECIFICALLY MADE KNOWN TO BUYER, IN WRITING,
SELLER IS NOT A PARTY TO ANY AGREEMENT, OF ANY NATURE, GRANTING TO ANY THIRD
PARTY ANY POSSESSORY INTEREST, OF ANY NATURE, IN OR TO ANY PORTION OF ANY OR ALL
OF THE BUILDINGS, (III) SELLER HAS RECEIVED NO WRITTEN NOTICE FROM TENANTS
CLAIMING THAT SELLER IS CURRENTLY IN DEFAULT IN ITS OBLIGATIONS AS LANDLORD
UNDER ANY OF THE LEASES WHICH HAS NOT BEEN CURED EXCEPT AS MAY BE DISCLOSED IN A
TENANT ESTOPPEL CERTIFICATE; (IV) NO TENANT IS IN DEFAULT IN ANY MATERIAL
MONETARY OBLIGATION UNDER ITS LEASE, EXCEPT AS EXPRESSLY DISCLOSED TO BUYER IN
THE A/R REPORT, AS DEFINED BELOW, OR IN ANY OF THE SELLER’S DELIVERIES; AND (V)
SELLER HAS DELIVERED TO BUYER THAT CERTAIN ACCOUNTS RECEIVABLE REPORT, PREPARED
BY SELLER AND DATED AS OF AUGUST 15, 2005, WHICH REPORT SUMMARIZES ALL
OUTSTANDING ACCOUNTS RECEIVABLE OWED TO SELLER BY ANY AND ALL TENANTS AS OF THE
DATE THEREOF (THE “A/R REPORT”).  THE A/R REPORT IS ACCURATE, TRUE AND COMPLETE
IN ALL MATERIAL RESPECTS.  PRIOR TO CLOSING, SELLER SHALL DELIVER TO BUYER AN
UPDATED A/R REPORT PREPARED NO EARLIER THAN FIVE (5) DAYS PRIOR TO CLOSING. 
SELLER HEREBY COVENANTS AND AGREES WITH BUYER THAT, FROM AND AFTER THE EFFECTIVE
DATE, SELLER SHALL DELIVER TO BUYER (PROMPTLY AFTER SELLER’S TRANSMISSION TO THE
TENANT IN QUESTION) ANY AND ALL DEFAULT NOTICES THAT SELLER SENDS TO ANY AND ALL
OF THE TENANTS WITH RESPECT TO ALLEGED MONETARY AND NONMONETARY DEFAULTS UNDER
THEIR LEASES.

 

16

--------------------------------------------------------------------------------


 


7.1.2                AGREEMENTS.  SELLER HAS NOT ENTERED INTO ANY MANAGEMENT
AGREEMENT, OR AGREEMENT FOR PROVISION OF SERVICES OR SUPPLIES CONCERNING THE
PROPERTY EXCEPT FOR THE SERVICE CONTRACTS, THE POSSIBLE *** ANNEXATION
AGREEMENT, AS DESCRIBED IN SUBSECTION 19.1 BELOW AND THE CONTRACTS FOR THE
PENDING LAND SALE PROPERTY DESCRIBED IN SUBSECTION 19.4 BELOW.  SELLER HAS NOT
ENTERED INTO ANY LEASING COMMISSION AGREEMENTS THAT HAVE OUTSTANDING OBLIGATIONS
FOR PAYMENT OF COMMISSIONS BY THE LANDLORD THAT SHALL BE BINDING ON BUYER EXCEPT
FOR THOSE DESCRIBED IN SECTION 4.2.9.  TO THE BEST OF SELLER’S KNOWLEDGE, SELLER
IS NOT A PARTY TO ANY UNRECORDED AGREEMENTS WITH ANY GOVERNMENTAL ENTITY, AGENCY
OR AUTHORITY (“GOVERNMENTAL AUTHORITY”) THAT (A) IMPOSE ANY OBLIGATIONS ON THE
PROPERTY OR ON ANY OWNER OF ANY PART OF THE PROPERTY EXCEPT TAX ABATEMENTS GIVEN
TO TENANTS BY SUCH GOVERNMENTAL AGENCIES, THE *** ANNEXATION AGREEMENT AND THE
*** CONDEMNATION, AS DEFINED BELOW, AND (B) THAT SHALL SURVIVE THE CLOSING, NOR,
TO THE BEST OF SELLER’S KNOWLEDGE, HAS SELLER PETITIONED, OR APPLIED TO ANY
GOVERNMENTAL AUTHORITY FOR THE PASSAGE OF ANY ORDINANCE OR REGULATION THAT (I)
DOES OR MAY IMPOSE ANY OBLIGATIONS ON ANY PORTION OF THE PROPERTY AND OR ANY
OWNER OF ANY PORTION OF THE PROPERTY EXCEPT TAX ABATEMENTS GIVEN TO TENANTS BY
SUCH GOVERNMENTAL AGENCIES, THE *** ANNEXATION AGREEMENT AND THE ***
CONDEMNATION (II) SHALL SURVIVE THE CLOSING; AND (III) HAS NOT BEEN RECORDED
AGAINST THE PROPERTY.


 


7.1.3                NO LITIGATION.  SELLER HAS NOT BEEN SERVED WITH ANY SUMMONS
AND COMPLAINT WITH RESPECT TO ANY PENDING, NOR DOES SELLER HAVE ANY KNOWLEDGE OF
RECEIPT OF WRITTEN NOTICE OF ANY THREATENED LITIGATION OR PROCEEDING BY ANY
ORGANIZATION, PERSON, INDIVIDUAL OR GOVERNMENTAL AGENCY AGAINST SELLER WITH
RESPECT TO THE PROPERTY OR AGAINST THE PROPERTY AS OF THE DATE OF THIS AGREEMENT
EXCEPT THAT SPECIFICALLY DISCLOSED TO BUYER, IN WRITING AS PART OF SELLER’S
DELIVERIES.


 


7.1.4                AUTHORITY.  SELLER IS A DULY ORGANIZED AND VALIDLY FORMED
LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY OR GENERAL PARTNERSHIP, AS THE
CASE MAY BE, UNDER THE LAWS OF THE STATE OF ITS FORMATION, IS QUALIFIED TO DO
BUSINESS IN EACH STATE IN WHICH THE PROPERTY IT OWNS IS LOCATED AND IS NOT
SUBJECT TO ANY INVOLUNTARY PROCEEDING FOR DISSOLUTION OR LIQUIDATION THEREOF.


 


7.1.5                NON-FOREIGN STATUS.  SELLER IS NOT A “FOREIGN PERSON” AS
THAT TERM IS DEFINED IN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED AND THE
REGULATIONS PROMULGATED PURSUANT THERETO.


 


7.1.6                AUTHORITY OF SIGNATORIES; NO BREACH OF OTHER AGREEMENTS,
ETC.  THE EXECUTION, DELIVERY OF AND PERFORMANCE UNDER THIS AGREEMENT ARE
PURSUANT TO AUTHORITY VALIDLY AND DULY CONFERRED UPON SELLER AND THE SIGNATORIES
HERETO.  THE CONSUMMATION OF THE TRANSACTION HEREIN CONTEMPLATED AND THE
COMPLIANCE BY SELLER WITH THE TERMS OF THIS AGREEMENT DO NOT AND WILL NOT
CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR
CONSTITUTE A DEFAULT UNDER, THE ORGANIZATIONAL OR GOVERNING ENTITY DOCUMENTS OF
SELLER, OR, TO SELLER’S KNOWLEDGE, ANY AGREEMENT, ARRANGEMENT, UNDERSTANDING,
ACCORD, DOCUMENT OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER OR
ANY MATERIAL PROPERTY OF SELLER IS BOUND.

 

17

--------------------------------------------------------------------------------


 


7.1.7                HAZARDOUS MATERIALS.  EXCEPT AS (A) EXPRESSLY AND
SPECIFICALLY SET FORTH IN ANY SELLER DELIVERIES (INCLUDING WITHOUT LIMITATION,
ANY ENVIRONMENTAL ASSESSMENT REPORTS), (B) AS OTHERWISE EXPRESSLY AND
SPECIFICALLY DISCLOSED TO BUYER IN WRITING PRIOR TO THE INSPECTION DATE OR (C)
AS EXPRESSLY AND SPECIFICALLY SET FORTH IN ANY REPORT PREPARED BY BUYER OR ITS
ENVIRONMENTAL ENGINEERS OR CONSULTANTS,


 

(I)            SELLER HAS NOT RECEIVED ANY WRITTEN NOTICES FROM ANY OR ALL OF
ANY GOVERNMENTAL AUTHORITY, ANY TENANTS OR NEIGHBORING, UPGRADIENT OR
DOWNGRADIENT PROPERTY OWNERS REGARDING ANY ALLEGED NONCOMPLIANCE WITH, OR
VIOLATION OF, ANY ENVIRONMENTAL LAWS APPLICABLE TO ALL OR ANY PORTION OF THE
PROPERTY OR THE PRESENCE OR RELEASE OF HAZARDOUS SUBSTANCES ON OR FROM ANY
PORTION OF THE PROPERTY (EXCEPT WITH RESPECT TO ANY HAZARDOUS SUBSTANCES USED OR
MAINTAINED BY TENANTS IN THE NORMAL AND ORDINARY COURSE OF THEIR RESPECTIVE
BUSINESS OPERATIONS AND IN ACCORDANCE WITH APPLICABLE ENVIRONMENTAL LAWS); AND

 

(II)           SELLER HAS NO KNOWLEDGE OF ANY ALLEGED NONCOMPLIANCE WITH, OR
VIOLATION OF, ANY ENVIRONMENTAL LAWS APPLICABLE TO THE PROPERTY OR THE PRESENCE
OR RELEASE OF HAZARDOUS SUBSTANCES ON OR FROM ANY PORTION OF THE PROPERTY
(EXCEPT WITH RESPECT TO ANY HAZARDOUS SUBSTANCES USED OR MAINTAINED BY TENANTS
IN THE NORMAL AND ORDINARY COURSE OF THEIR RESPECTIVE BUSINESS OPERATIONS AND IN
ACCORDANCE WITH APPLICABLE ENVIRONMENTAL LAWS).

 


7.1.8                GOVERNMENT VIOLATION AND COMPLIANCE.  EXCEPT AS SET FORTH
IN THE SELLER’S DELIVERIES OR OTHERWISE DISCLOSED TO BUYER IN WRITING PRIOR TO
THE INSPECTION PERIOD, SELLER HAS NOT RECEIVED WRITTEN NOTICE FROM ANY
GOVERNMENTAL AUTHORITY ASSERTING ANY VIOLATION OF ANY APPLICABLE FEDERAL, STATE,
COUNTY OR MUNICIPAL LAWS, ORDINANCES, CODES, ORDERS, REGULATIONS OR REQUIREMENTS
AFFECTING ANY PORTION OF ANY OR ALL OF THE LAND AND THE BUILDINGS, INCLUDING,
WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT.


 


7.1.9                ASSESSMENTS.  TO SELLER’S KNOWLEDGE, SELLER HAS NOT
RECEIVED ANY WRITTEN NOTICE FROM ANY GOVERNMENTAL AUTHORITY OF ANY PLANS FOR
IMPROVEMENTS BY SUCH GOVERNMENTAL (OR ANY QUASI-GOVERNMENTAL) AUTHORITY THAT
WILL RESULT IN A SPECIAL ASSESSMENT AGAINST ANY OR ALL OF THE LAND AND THE
BUILDINGS THAT IS NOT ALREADY ASSESSED AGAINST THE LAND AND THE BUILDINGS.


 


7.1.10              OTHER AGREEMENTS.  EXCEPTING THIS AGREEMENT AND THE
DISCLOSURES MADE HEREIN AND THOSE SET FORTH IN THE LEASES, SELLER IS NOT A PARTY
TO ANY CONTRACT, AGREEMENT, OR COMMITMENT TO SELL, CONVEY, ASSIGN, TRANSFER
PROVIDE RIGHTS OF FIRST REFUSAL, OR OTHER SIMILAR RIGHTS OR OTHERWISE DISPOSE OF
ANY PORTION OR PORTIONS OF THE PROPERTY.


 


7.1.11              SELLER DELIVERIES.  TO SELLER’S KNOWLEDGE, SELLER DELIVERIES
MADE AVAILABLE TO BUYER PURSUANT TO THIS AGREEMENT ARE, EXCEPT AS EXPRESSLY
OTHERWISE DISCLOSED IN WRITING BY SELLER PRIOR TO THE INSPECTION DATE, COMPLETE
COPIES OF ALL SELLER DELIVERIES, IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER,
THAT SUCH MATERIALITY QUALIFIER SHALL NOT APPLY TO THE LEASES AND THE
GUARANTEES.

 

18

--------------------------------------------------------------------------------


 


7.1.12              CONDEMNATION.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
ADVISING IT OF ANY PENDING OR THREATENED CONDEMNATION OR OTHER GOVERNMENTAL
TAKING PROCEEDINGS AFFECTING ALL OR ANY PART OF THE PROPERTY EXCEPT AS DISCLOSED
TO BUYER, IN WRITING, PRIOR TO THE INSPECTION DATE.


 


7.1.13              TAX CONSULTANTS.  TO SELLER’S KNOWLEDGE AND EXCEPT AS MADE
KNOWN TO BUYER, IN WRITING, PRIOR TO THE INSPECTION DATE, SELLER HAS NOT ENGAGED
ANY LEGAL COUNSEL OR OTHER CONSULTANT TO SEEK ANY TAX REFUND OR OTHERWISE
PROTEST ANY TAXES LEVIED AGAINST ALL OR ANY PORTION OF THE PROPERTY UNDER
ENGAGEMENT ARRANGEMENTS THAT (X) IMPOSE FEES ON A CONTINGENCY, OTHER THAN
HOURLY, BASIS AND (Y) BUYER SHALL BE REQUIRED TO ASSUME AT CLOSING.


 

All representations and warranties made by Seller in this Agreement shall
survive the Closing for a period of one (1) year and shall not merge into any
conveyancing documentation delivered at Closing.

 


7.2           BUYER’S REPRESENTATIONS.  AS OF THE EFFECTIVE DATE, BUYER HEREBY
REPRESENTS AND WARRANTS SELLER THAT THAT THE FOLLOWING STATEMENTS ARE TRUE:


 


7.2.1                AUTHORITY.  BUYER IS A DULY ORGANIZED AND VALIDLY FORMED
LIMITED LIABILITY COMPANY UNDER THE LAWS OF THE STATE OF DELAWARE, IS (OR PRIOR
TO CLOSING, SHALL BE) QUALIFIED TO DO BUSINESS IN EACH STATE IN WHICH THE
PROPERTY IS LOCATED AND IS NOT SUBJECT TO ANY INVOLUNTARY PROCEEDING FOR
DISSOLUTION OR LIQUIDATION THEREOF.


 


7.2.2                AUTHORITY OF SIGNATORIES; NO BREACH OF OTHER AGREEMENTS. 
THE EXECUTION, DELIVERY OF AND PERFORMANCE UNDER THIS AGREEMENT ARE PURSUANT TO
AUTHORITY VALIDLY AND DULY CONFERRED UPON BUYER AND THE SIGNATORIES HERETO.  TO
BUYER’S KNOWLEDGE, THE CONSUMMATION OF THE TRANSACTION HEREIN CONTEMPLATED AND
THE COMPLIANCE BY BUYER WITH THE TERMS OF THIS AGREEMENT DO NOT AND WILL NOT
CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR
CONSTITUTE A DEFAULT UNDER, ANY AGREEMENT, ARRANGEMENT, UNDERSTANDING, ACCORD,
DOCUMENT OR INSTRUMENT BY WHICH BUYER IS BOUND.


 


7.3           MISCELLANEOUS.  AS USED HEREIN, THE PHRASE “SELLER’S KNOWLEDGE” OR
ANY DERIVATION THEREOF SHALL MEAN THE ACTUAL KNOWLEDGE OF NICK ANTHONY, VICE
PRESIDENT, ACQUISITIONS/DISPOSITIONS UPON REASONABLE AND GOOD FAITH INQUIRY WITH
PARTIES WHO HAVE KNOWLEDGE OF THE FACTS AND CIRCUMSTANCES SET FORTH IN THIS
SECTION 7.1.  AS USED HEREIN, “DISCLOSED TO BUYER IN WRITING” SHALL INCLUDE
THOSE DOCUMENTS MADE AVAILABLE FOR BUYER’S REVIEW ON THE BROKER’S WEBSITE SET UP
SPECIFICALLY FOR THIS TRANSACTION.  IT SHALL BE A CONDITION OF CLOSING THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 7.1 ARE TRUE AND
CORRECT AT CLOSING.  IN THE EVENT THAT SELLER LEARNS OR DETERMINES, OR BUYER
ACTUALLY LEARNS OR IS OTHERWISE ADVISED, IN WRITING, THAT ANY OF SAID
REPRESENTATIONS OR WARRANTIES THAT WAS ACCURATE AS OF THE EFFECTIVE DATE BECOMES
INACCURATE BETWEEN THE EFFECTIVE DATE AND THE CLOSING, SELLER OR BUYER, AS
APPLICABLE, SHALL IMMEDIATELY NOTIFY THE OTHER PARTY IN WRITING (“BREACH
NOTICE”) OF SUCH INACCURACY.  SELLER SHALL HAVE THE RIGHT, BY SO ADVISING, IN
WRITING, WITHIN ONE (1) BUSINESS DAY AFTER SELLER OR BUYER, AS THE CASE MAY BE,
DELIVERS THE BREACH NOTICE, TO EXTEND THE CLOSING FOR UP TO THIRTY (30) DAYS IN
ORDER TO ALLOW SELLER TO CURE THE INACCURACY(IES) NOTED IN THE BREACH NOTICE.

 

19

--------------------------------------------------------------------------------


 


IF SELLER SO ELECTS TO EXTEND THE CLOSING, THEN SELLER SHALL USE ITS DILIGENT
AND GOOD FAITH EFFORTS TO CURE THE INACCURACIES NOTED IN THE BREACH NOTICE.  IN
THE EVENT SELLER SO CURES SUCH INACCURACY(IES), IN FULL, THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.  IF SELLER FAILS TO TIMELY EXERCISE ITS RIGHT
TO EXTEND THE CLOSING, OR IF SELLER DOES SO EXTEND THE CLOSING, BUT THEN FAILS
TO CURE, IN FULL, THE INACCURACIES SET FORTH IN THE BREACH NOTICE, BUYER MAY
EITHER (A) TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO SELLER, IN WHICH CASE
THE EARNEST MONEY, TOGETHER WITH INTEREST EARNED THEREON, SHALL BE IMMEDIATELY
RETURNED TO BUYER AND THE PARTIES SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EXCEPT FOR THOSE WHICH EXPRESSLY SURVIVE SUCH TERMINATION, OR (B)
WAIVE SUCH RIGHT TO TERMINATE (BUT ONLY WITH RESPECT TO THE THEN-UNCURED
INACCURACIES SET FORTH IN THE BREACH NOTICE) BY PROCEEDING WITH THE TRANSACTION
PURSUANT TO THE REMAINING TERMS AND CONDITIONS OF THIS AGREEMENT.  IN THE EVENT
BUYER ELECTS OPTION (B) IN THE PRECEDING SENTENCE THE REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO BE AUTOMATICALLY AMENDED TO REFLECT THE
INACCURACIES SET FORTH IN THE BREACH NOTICE.  NOTWITHSTANDING AND WITHOUT
LIMITING THE FOREGOING, (I) IF ANY OF THE REPRESENTATIONS OR WARRANTIES OF
SELLER CONTAINED IN THIS AGREEMENT OR IN ANY DOCUMENT OR INSTRUMENT DELIVERED IN
CONNECTION HEREWITH ARE MATERIALLY FALSE OR INACCURATE, OR SELLER IS IN MATERIAL
BREACH OR DEFAULT OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT THAT SURVIVE
CLOSING, AND BUYER NONETHELESS CLOSES THE TRANSACTIONS HEREUNDER AND PURCHASES
THE PROPERTY, THEN, SUBJECT TO (X) AND (Y) BELOW, SELLER SHALL HAVE NO LIABILITY
OR OBLIGATION RESPECTING SUCH FALSE OR INACCURATE REPRESENTATIONS OR WARRANTIES
OR OTHER BREACH OR DEFAULT (AND ANY CAUSE OF ACTION RESULTING THEREFROM SHALL
TERMINATE UPON THE CLOSING) IN THE EVENT THAT EITHER (X) ON OR PRIOR TO CLOSING,
BUYER SHALL HAVE HAD KNOWLEDGE OF THE FALSE OR INACCURATE REPRESENTATIONS OR
WARRANTIES OR OTHER BREACH OR DEFAULT, OR (Y) THE ACCURATE STATE OF FACTS
PERTINENT TO SUCH FALSE OR INACCURATE REPRESENTATIONS OR WARRANTIES OR OTHER
BREACH OR DEFAULT WAS CONTAINED, IN ANY OF THE SELLER DELIVERIES OR OTHER
WRITTEN INFORMATION FURNISHED OR MADE AVAILABLE TO OR OTHERWISE DIRECTLY
OBTAINED BY BUYER, AND (II) TO THE EXTENT THE COPIES OF THE LEASES, THE
GUARANTIES THE SERVICE CONTRACTS, THE COMMISSION AGREEMENTS OR ANY OTHER
INFORMATION ACTUALLY FURNISHED OR MADE AVAILABLE TO OR OTHERWISE DIRECTLY
OBTAINED BY BUYER WITH RESPECT TO THE PROPERTY PRIOR TO THE CLOSING DATE CONTAIN
PROVISIONS OR INFORMATION THAT ARE INCONSISTENT WITH THE FOREGOING
REPRESENTATIONS AND WARRANTIES, AND BUYER NEVERTHELESS ELECTS TO PROCEED TO
CLOSE UNDER THIS AGREEMENT, SELLER SHALL HAVE NO LIABILITY OR OBLIGATION
RESPECTING SUCH INCONSISTENT REPRESENTATIONS OR WARRANTIES (AND BUYER SHALL HAVE
NO CAUSE OF ACTION WITH RESPECT THERETO), AND SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED MODIFIED TO THE EXTENT NECESSARY TO ELIMINATE SUCH
INCONSISTENCY AND TO CONFORM SUCH REPRESENTATIONS AND WARRANTIES TO SUCH LEASES,
GUARANTIES, SERVICE CONTRACTS, COMMISSION AGREEMENT AND OTHER WRITTEN
INFORMATION.


 

Notwithstanding anything to the contrary set forth in this Section 7.3, in the
event that, (A) any of Seller’s representations and warranties set forth in this
Agreement are rendered inaccurate or false, in any way, prior to Closing; (B)
Seller fails to completely cure such breach or default prior to Closing; and (C)
as a result of (A) and (B), Buyer exercises its right to terminate this
Agreement, then Buyer’s Earnest Money shall be immediately returned to Buyer. 
The foregoing provisions of this Section 7.3 concerning Seller’s obligation to
reimburse Buyer shall survive any termination of this Agreement.

 


7.4           REAFFIRMATION.  SUBJECT TO THE PROVISIONS OF SECTION 7.3, AT
CLOSING SELLER SHALL BE DEEMED TO HAVE REAFFIRMED THAT THE REPRESENTATIONS AND
WARRANTIES OF SELLER IN THIS SECTION 7 ARE TRUE AND CORRECT, EXCEPT THAT SELLER
SHALL BE DEEMED TO HAVE REAFFIRMED THAT THOSE REPRESENTATIONS

 

20

--------------------------------------------------------------------------------


 


AND WARRANTIES SET FORTH IN SECTIONS 7.1.3, 7.1.8, 7.1.9 AND 7.1.13 ARE TRUE AND
COMPLETE, IN ALL MATERIAL RESPECTS.  AT CLOSING, BUYER SHALL BE DEEMED TO HAVE
REAFFIRMED THAT THE REPRESENTATIONS AND WARRANTIES OF BUYER IN THIS SECTION 7
ARE TRUE AND CORRECT.


 


SECTION 8.         OPERATIONS PENDING CLOSING.


 


SELLER, AT ITS EXPENSE, SHALL USE REASONABLE EFFORTS TO (A) MAINTAIN THE
PROPERTY UNTIL THE CLOSING OR UNTIL THE TERMINATION OF THIS AGREEMENT, WHICHEVER
IS EARLIER, SUBSTANTIALLY IN THE SAME CONDITION AS EXISTS ON THE EFFECTIVE DATE,
AND SUBJECT TO ORDINARY WEAR AND TEAR, DAMAGE BY FIRE OR OTHER CASUALTY AND
CONDEMNATION EXCEPTED; AND (B) TO COMPLY, IN ALL MATERIAL RESPECTS, WITH, AND TO
ENFORCE, ALL OF THE LEASES (BUT WITHOUT AN OBLIGATION TO FILE SUIT AGAINST ANY
OF THE TENANTS).  SELLER SHALL DELIVER TO BUYER A COPY OF ANY WRITTEN NOTICE OF
DEFAULT DELIVERED BY SELLER TO ANY TENANT FROM AND AFTER THE EFFECTIVE DATE. 
AFTER THE EFFECTIVE DATE, WITHOUT BUYER’S CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD (PROVIDED, HOWEVER, BUYER’S CONSENT SHALL BE DEEMED
GRANTED IN THE EVENT BUYER DOES NOT OBJECT IN WRITING THERETO WITHIN FIVE (5)
DAYS AFTER SELLER REQUESTS SUCH CONSENT FROM BUYER), SELLER WILL NOT ENTER INTO
ANY (A) CONTRACT FOR SERVICE TO THE PROPERTY UNLESS IT IS TERMINABLE WITHOUT
PENALTY ON NO MORE THAN THIRTY (30) DAYS WRITTEN NOTICE (EXCEPT THAT SELLER MAY
ENTER INTO ANY SUCH CONTRACT IN RESPONSE TO ANY CONDITION OR EVENT WHICH WOULD,
IN SELLER’S GOOD FAITH DETERMINATION, ENDANGER THE SAFETY OR INTEGRITY OF THE
IMPROVEMENTS, PROVIDED THAT BUYER SHALL HAVE NO OBLIGATION TO ASSUME ANY SUCH
CONTRACT UNLESS BUYER APPROVES OF SUCH CONTRACT IN WRITING), OR (B) ANY NEW
LEASE OR ANY MODIFICATION, AMENDMENT, RESTATEMENT, TERMINATION, OR RENEWAL OF
ANY LEASE EXCEPT FOR NON-BINDING LETTERS OF UNDERSTANDING, CERTIFICATES, PUNCH
LISTS AND OTHER DOCUMENTS EXPRESSLY AND SPECIFICALLY CONTEMPLATED BY THE
APPLICABLE LEASE, PROVIDED SUCH LEASE WAS EITHER IN EFFECT ON OR PRIOR TO THE
EFFECTIVE DATE OR IS OTHERWISE APPROVED BY BUYER IN ACCORDANCE WITH THIS SECTION
8, OR (C) ANY AGREEMENT PURSUANT TO WHICH BUYER SHALL BE REQUIRED TO PAY A
LEASING BROKERAGE COMMISSION TO EITHER OR BOTH OF SELLER AND A THIRD PARTY IN
CONNECTION WITH ANY NEW LEASE OR THE AMENDMENT OF ANY LEASE IN EFFECT ON THE
EFFECTIVE DATE, IF SUCH AMENDMENT EITHER RENEWS AND EXTENDS THE TERM OF THE
LEASE IN EFFECT ON THE EFFECTIVE DATE OR EXPANDS THE LEASED PREMISES UNDER SUCH
LEASE IN EFFECT ON THE EFFECTIVE DATE.  SELLER SHALL PROMPTLY DELIVER TO BUYER
OR MAKE AVAILABLE TO BUYER A TRUE AND COMPLETE COPY OF ANY ITEM IN (A) OR (C),
AND THE DEAL TERMS FOR ANY DOCUMENT DESCRIBED IN (B) OF THE PRECEDING SENTENCE
ENTERED INTO BY SELLER AFTER THE EFFECTIVE DATE.  NOTWITHSTANDING THE FOREGOING,
AT THE REQUEST OF BUYER MADE ON OR BEFORE THE INSPECTION DATE, SELLER SHALL
TERMINATE ANY SERVICE AGREEMENT DESIGNATED BY BUYER, AS OF THE CLOSING DATE. 
ANY SERVICE AGREEMENTS WHICH SELLER DOES NOT REQUEST BE TERMINATED AS DESCRIBED
IN THE PREVIOUS SENTENCE SHALL BE ASSIGNED TO BUYER AT CLOSING, TO THE EXTENT
SUCH SERVICE AGREEMENTS ARE ASSIGNABLE.


 


SECTION 9.         CONDITIONS TO CLOSING.


 


9.1           BUYER’S CONDITIONS PRECEDENT.  BUYER’S OBLIGATION TO PROCEED TO
CLOSING UNDER THIS AGREEMENT IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT
(ANY OR ALL OF WHICH BUYER MAY ELECT, IN ITS SOLE DISCRETION, TO WAIVE):


 

(A)                                  SELLER SHALL HAVE PERFORMED AND SATISFIED
EACH AND ALL OF SELLER’S OBLIGATIONS UNDER THIS AGREEMENT; AND

 

21

--------------------------------------------------------------------------------


 

(B)                                 EACH AND ALL OF SELLER’S REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT AT THE
EFFECTIVE DATE AND AT THE CLOSING DATE.

 

(C)                                  SELLER SHALL HAVE DELIVERED TO BUYER THE
TENANT ESTOPPEL CERTIFICATES FROM (I) TENANTS REPRESENTING AT LEAST *** OF THE
TENANTS WHO LEASE ***  OR MORE SQUARE FEET OF THE LEASED RENTABLE SQUARE FEET OF
THE PROPERTY, (II) TENANTS REPRESENTING AT LEAST *** OF THE TENANTS WHO LEASE
*** SQUARE FEET OF THE LEASED RENTABLE SQUARE FEET OF THE PROPERTY, AND (III)
TENANTS REPRESENTING AT LEAST *** OF THE TENANTS WHO LEASE LESS THAN *** OF THE
LEASED RENTABLE SQUARE FEET OF THE PROPERTY, PROVIDED THAT SELLER SHALL BE
DEEMED TO HAVE DELIVERED SATISFACTORY TENANT ESTOPPEL CERTIFICATES SO LONG AS
THE TENANT ESTOPPEL CERTIFICATE EXECUTED BY THE TENANT SATISFIES TENANT’S
ESTOPPEL CERTIFICATE REQUIREMENT UNDER ITS LEASE.  NEVERTHELESS, SELLER SHALL
MAKE REASONABLE EFFORTS TO PROCURE AN ESTOPPEL CERTIFICATE FROM ALL TENANTS. 
FURTHER, ANY QUALIFICATION OF “TO TENANT’S KNOWLEDGE” (OR SIMILAR QUALIFICATION)
WITH RESPECT TO ANY ASSERTION IN THE TENANT ESTOPPEL CERTIFICATE REGARDING THE
STATUS OF THE PERFORMANCE OF ANY OF LANDLORD’S OBLIGATIONS UNDER THE LEASE SHALL
BE ACCEPTABLE.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, IN THE EVENT THAT, DESPITE SELLER’S GOOD FAITH AND REASONABLE EFFORTS,
SELLER IS UNABLE TO OBTAIN A TENANT ESTOPPEL CERTIFICATE FROM ANY PARTICULAR
TENANT, SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO DELIVER TO BUYER
ON THE CLOSING DATE A CERTIFICATE (A “SELLER’S ESTOPPEL CERTIFICATE”) IN THE
FORM ATTACHED HERETO AND MADE A PART HEREOF AS EXHIBIT N AND IN SUCH EVENT,
SELLER SHALL BE DEEMED TO HAVE DELIVERED A TENANT ESTOPPEL CERTIFICATE WITH
RESPECT TO SUCH TENANT FOR PURPOSES OF SATISFYING THE CONDITION UNDER THIS
SECTION 9.1.  IN ADDITION, SELLER SHALL BE RELEASED FROM ANY LIABILITY WITH
RESPECT TO SUCH SELLER’S ESTOPPEL CERTIFICATE UPON THE SOONER TO OCCUR OF (I)
ONE (1) YEAR FOLLOWING THE CLOSING DATE AND (II) THE DATE OF DELIVERY TO BUYER
OF A TENANT ESTOPPEL CERTIFICATE EXECUTED BY THE TENANT FOR WHICH SELLER HAS
DELIVERED SUCH SELLER’S ESTOPPEL CERTIFICATE.  SELLER SHALL BE REQUIRED TO
DELIVER TO BUYER, PROMPTLY UPON SELLER’S RECEIPT THEREOF, TRUE AND COMPLETE
COPIES OF ALL ESTOPPEL CERTIFICATES DELIVERED BY ANY AND ALL TENANTS.

 

(D)                                 THE TITLE INSURER SHALL LATER-DATE THE TITLE
COMMITMENTS TO COVER THE CLOSING AND THE RECORDING OF THE DEED, AND SHALL ISSUE
OWNER’S POLICIES OF TITLE INSURANCE (OR A PRO FORMA OWNER’S POLICY OR A
SO-CALLED “MARKED-UP” TITLE COMMITMENT) TO BUYER, NAMING BUYER AS THE INSURED
AND PROVIDING INSURANCE ON THE PROPERTY, IN THE AMOUNT OF THE PURCHASE PRICE,
AND SUBJECT ONLY TO THE PERMITTED TITLE EXCEPTIONS, ALL IN ACCORDANCE WITH
SECTION 5 OF THIS AGREEMENT (THE “TITLE POLICIES”).  AS PROVIDED IN SECTION 5,
THE TITLE POLICIES SHALL INCLUDE THE ENDORSEMENTS.

 

(E)                                  ALL LEASES FOR SPACE EQUAL TO OR GREATER
THAN *** SQUARE FEET THAT ARE IN EFFECT ON THE INSPECTION DATE WITH RESPECT TO A
GIVEN PROJECT SHALL BE IN FULL

 

22

--------------------------------------------------------------------------------


 

FORCE AND EFFECT ON THE CLOSING DATE UNLESS SUCH LEASE EXPIRES DURING SUCH
PERIOD; PROVIDED, HOWEVER, IN THE EVENT THAT THE FOREGOING CONDITION IS NOT
SATISFIED WITH RESPECT TO ONE OR MORE PROJECTS, THEN SELLER SHALL HAVE THE RIGHT
TO MASTER LEASE SUCH SPACE ON ALL OF THE SAME TERMS SET FORTH IN THE APPLICABLE
TENANT’S LEASE FOR A PERIOD OF *** FROM AND AFTER THE CLOSING DATE.  IF SELLER
DOES ELECT TO SO MASTER LEASE ANY SUCH LEASED PREMISES, THEN SUCH MASTER LEASE
ARRANGEMENT SHALL PERMIT BUYER TO UNILATERALLY TERMINATE ANY SUCH MASTER LEASE
ON AN ACCELERATED BASIS, SO AS TO PERMIT BUYER TO LEASE SUCH LEASED PREMISES TO
A THIRD PARTY.  ***

 

In the event any of the foregoing conditions are not satisfied prior to or at
the Closing, then subject to Section 7.3 hereof and to the provisions of Section
9.1(e), Buyer may terminate this Agreement by written notice to Seller on the
Closing Date and thereafter shall have no obligation to proceed with the
Closing, the Earnest Money shall be immediately returned and paid to Buyer, and
neither party shall have any further obligation hereunder, except those which
expressly survive the termination of this Agreement.  Notwithstanding the
foregoing, nothing contained herein shall waive or diminish any right or remedy
Buyer may have for Seller’s default or breach of this Agreement as set forth in
this Agreement.

 


9.2           SELLER’S CONDITIONS PRECEDENT.  SELLER’S OBLIGATION TO PROCEED TO
CLOSING UNDER THIS AGREEMENT IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


 

(A)                                  SELLER RECEIVING ALL CORPORATE AND
PARTNERSHIP APPROVALS TO COMPLETE THIS TRANSACTION ON OR BEFORE THE INSPECTION
DATE.  IN THE EVENT THIS CONDITION IS NOT SATISFIED ON OR PRIOR TO THE
INSPECTION DATE, SELLER MAY DELIVER WRITTEN NOTICE THEREOF TO BUYER ON OR BEFORE
THE INSPECTION DATE WHEREUPON THIS AGREEMENT SHALL CEASE AND TERMINATE, THE
EARNEST MONEY SHALL BE RETURNED AND PAID TO BUYER, AND NEITHER PARTY SHALL HAVE
ANY FURTHER OBLIGATION HEREUNDER EXCEPT THOSE WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT SELLER SHALL ALSO BE
REQUIRED TO REIMBURSE BUYER IN ACCORDANCE WITH THE PROVISIONS OF THAT CERTAIN
ACCESS AND INDEMNIFICATION AGREEMENT, DATED AS OF JULY 27, 2005, BY AND BETWEEN
SELLER AND BUYER (THE “AIA”).  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH ABOVE, IN THE EVENT THAT *** DOES NOT RECEIVE ITS PARTNERSHIP APPROVAL TO
SELL THE UNDEVELOPED PROPERTY OWNED BY ***, AS IDENTIFIED ON EXHIBIT A (“***
PROPERTY”), ON OR BEFORE*** , 2005 SELLER SHALL SO ADVISE BUYER, IN WRITING, ON
OR BEFORE*** , 2005, WHEREUPON THE *** PROPERTY SHALL BE EXCLUDED FROM THE
PROPERTY, AND THE PURCHASE PRICE FOR THE UNDEVELOPED PROPERTY SHALL BE REDUCED
BY $***  FOR THE ***  ACRE PARCEL AND $***  FOR THE ***  ACRE PARCEL. IF SELLER
FAILS TO SO NOTIFY BUYER ON OR BEFORE THE INSPECTION DATE, THIS CONDITION SHALL
BE DEEMED WAIVED.  IF THE *** PROPERTY IS EXCLUDED FROM THE PROPERTY, THEN
SELLER SHALL REIMBURSE BUYER, WITHIN TEN (10) DAYS OF WRITTEN DEMAND THEREFOR,
FOR ALL OUT-OF-POCKET COSTS AND EXPENSES ACTUALLY INCURRED BY BUYER WITH RESPECT
TO ITS DUE DILIGENCE INVESTIGATION OF AND ABOUT THE *** PROPERTY IN AN AMOUNT
NOT TO EXCEED ***  PER EACH PARCEL COMPRISING THE *** PROPERTY.

 

23

--------------------------------------------------------------------------------


 

(B)           BUYER SHALL HAVE PERFORMED AND SATISFIED EACH AND ALL OF BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT. IN THE EVENT THIS CONDITION IS NOT SATISFIED
ON OR PRIOR TO THE CLOSING DATE, SELLER SHALL HAVE NO OBLIGATION TO PROCEED TO
CLOSING AND, IF SELLER DELIVERS WRITTEN NOTICE TO BUYER THAT THE FOREGOING
CONDITION HAS NOT BEEN SATISFIED, THIS AGREEMENT SHALL CEASE AND TERMINATE, THE
EARNEST MONEY SHALL BE RETURNED AND PAID TO BUYER, AND NEITHER PARTY SHALL HAVE
ANY FURTHER OBLIGATION HEREUNDER EXCEPT THOSE WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT.

 

Notwithstanding the foregoing, nothing contained herein shall waive or diminish
any right or remedy Seller may have for Buyer’s default or breach of this
Agreement.

 


SECTION 10.                                               CLOSING.

 


10.1         TIME AND PLACE.  PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN
THIS AGREEMENT ARE THERETOFORE FULLY SATISFIED OR PERFORMED, THE CLOSING SHALL
BE HELD IN ESCROW THROUGH ESCROW AGENT, ON THE CLOSING DATE OR SUCH OTHER DATE
THAT IS MUTUALLY AGREEABLE TO BUYER AND SELLER UNLESS THE CLOSING DATE IS
POSTPONED PURSUANT TO THE EXPRESS TERMS OF THIS AGREEMENT.

 


10.2         SELLER DELIVERIES.  SELLER SHALL OBTAIN AND DELIVER TO BUYER OR TO
ESCROW AGENT AT THE CLOSING THE FOLLOWING DOCUMENTS (ALL OF WHICH SHALL BE DULY
EXECUTED, AND WITNESSED AND/OR NOTARIZED AS NECESSARY):

 

(A)           THE DEED, SUBJECT TO THE PERMITTED TITLE EXCEPTIONS.

 

(B)           A NON-FOREIGN CERTIFICATE, SUBSTANTIALLY IN THE FORM ATTACHED AS
EXHIBIT G HERETO.

 

(C)           THE OFFICER’S CERTIFICATE  SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT K.

 

(D)           THE ASSIGNMENT.

 

(E)           THE BILL OF SALE.

 

(F)            A CLOSING STATEMENT IN FORM AND SUBSTANCE MUTUALLY SATISFACTORY
TO BUYER AND SELLER (THE “CLOSING STATEMENT”).

 

(G)           AN AFFIDAVIT OF TITLE OR OTHER AFFIDAVIT CUSTOMARILY REQUIRED OF
SELLERS BY THE TITLE INSURER TO REMOVE THE STANDARD MECHANICS’ LIENS AND PARTIES
IN POSSESSION EXCEPTIONS FROM AN OWNER’S TITLE INSURANCE POLICY WHICH ARE
CAPABLE OF BEING REMOVED BY SUCH AN AFFIDAVIT.

 

(H)           SUCH TRANSFER TAX, CERTIFICATE OF VALUE OR OTHER SIMILAR DOCUMENTS
CUSTOMARILY REQUIRED OF SELLERS IN THE COUNTY IN WHICH THE PROPERTY IS LOCATED. 
TO THE EXTENT THAT THE PARTIES ARE REQUIRED TO ALLOCATE THE PURCHASE PRICE AMONG
PROJECTS FOR PURPOSES OF CALCULATING TRANSFER TAXES, THE PARTIES SHALL UTILIZE
THE ALLOCATED VALUES DETERMINED BY BUYER, EXCEPT AS OTHERWISE

 

24

--------------------------------------------------------------------------------


 

PREVIOUSLY AGREED BETWEEN SELLER AND BUYER (AND CONFIRMED VIA E-MAIL
COMMUNICATION BETWEEN THE PARTIES) WITH RESPECT TO CERTAIN OF THE PROJECTS AND
THE ALLOCATED VALUES ASSIGNED THERETO.

 

(I)            SUCH FURTHER INSTRUCTIONS, DOCUMENTS AND INFORMATION, INCLUDING,
BUT NOT LIMITED TO A FORM 1099-S, AS BUYER OR TITLE INSURER MAY REASONABLY
REQUEST AS NECESSARY TO CONSUMMATE THE PURCHASE AND SALE CONTEMPLATED BY THIS
AGREEMENT.

 

(J)            A NOTICE TO SEND TO ALL TENANTS SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT H (“TENANT NOTICE LETTERS”).

 

(K)           A NOTICE TO SEND TO ALL VENDORS SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT L.

 

(L)            ALL TENANT ESTOPPEL CERTIFICATES RECEIVED FROM TENANTS.

 

(M)          THE SELLER ESTOPPEL CERTIFICATE, IF APPLICABLE.

 

(N)           A CURRENT RENT ROLL IN THE SAME SUBSTANTIVE FORMAT AS SET FORTH IN
THE SAMPLE RENT ROLL ATTACHED HERETO AS EXHIBIT U, BUT PREPARED WITHIN FIVE (5)
DAYS OF THE CLOSING DATE AND CERTIFIED BY SELLER TO BE TRUE, CORRECT AND
COMPLETE, IN ALL MATERIAL RESPECTS.

 


10.3         BUYER DELIVERIES.  BUYER SHALL DELIVER TO SELLER OR ESCROW AGENT 
AT CLOSING THE FOLLOWING:

 

(A)           THE PURCHASE PRICE IN IMMEDIATELY AVAILABLE FUNDS, SUBJECT TO THE
PRORATIONS PROVIDED FOR IN THIS AGREEMENT.

 

(B)           COUNTERPART ORIGINALS DULY EXECUTED (AND WITNESSED AND/OR
NOTARIZED AS NECESSARY) BY BUYER OF THE ASSIGNMENT AND THE CLOSING STATEMENT.

 

(C)           SUCH TRANSFER TAX, CERTIFICATE OF VALUE OR OTHER SIMILAR DOCUMENTS
CUSTOMARILY REQUIRED OF PURCHASERS IN THE COUNTY IN WHICH THE PROPERTY IS
LOCATED.

 

(D)           SUCH OTHER DOCUMENTS OR INSTRUMENTS THAT ARE REASONABLY NECESSARY
TO CONSUMMATE THE CLOSING.

 


10.4         PROPERTY DELIVERIES.  ON THE CLOSING DATE (OR ANY LATER DATE UPON
WHICH THE PARTIES AGREE), SELLER SHALL DELIVER TO A LOCATION (UPON WHICH SELLER
AND BUYER MUTUALLY AGREE) IN EACH CITY WHERE THE PROPERTY IS LOCATED:  THE
ORIGINAL LEASES; ORIGINAL GUARANTIES; ORIGINAL SERVICE CONTRACTS (EXCEPT WITH
RESPECT TO THOSE THAT BUYER TIMELY ELECTS NOT TO ASSUME); COMPLETE AND ORIGINAL
TENANT LEASE FILES; AND, TO THE EXTENT IN SELLER’S POSSESSION OR CONTROL: 
CERTIFICATES OF OCCUPANCY, PLANS AND SPECIFICATIONS, AND KEYS FOR THE PROPERTY.

 

25

--------------------------------------------------------------------------------


 


SECTION 11.                                               DEFAULT AND REMEDIES.

 


11.1         BUYER’S DEFAULT.  IN THE EVENT OF A DEFAULT BY BUYER UNDER THE
TERMS OF THIS AGREEMENT, THE ESCROW AGENT SHALL DISBURSE THE EARNEST MONEY TO
SELLER, AND SELLER SHALL, AS ITS SOLE AND EXCLUSIVE REMEDY, HAVE THE RIGHT TO
RETAIN THE EARNEST MONEY FOR SUCH DEFAULT OF BUYER, WHEREUPON THIS AGREEMENT
SHALL TERMINATE AND THE PARTIES SHALL HAVE NO FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER, EXCEPT FOR THOSE WHICH EXPRESSLY SURVIVE ANY SUCH TERMINATION.  IT IS
HEREBY AGREED THAT SELLER’S DAMAGES IN THE EVENT OF A DEFAULT BY BUYER HEREUNDER
ARE UNCERTAIN AND DIFFICULT TO ASCERTAIN, AND THAT THE EARNEST MONEY CONSTITUTES
A REASONABLE LIQUIDATION OF SUCH DAMAGES AND IS INTENDED NOT AS A PENALTY, BUT
AS LIQUIDATED DAMAGES.  THIS PROVISION SHALL EXPRESSLY SURVIVE THE TERMINATION
OF THIS AGREEMENT.

 


11.2         SELLER’S DEFAULT.  SUBJECT TO SECTION 7.3, IN THE EVENT OF A
PRE-CLOSING DEFAULT BY SELLER UNDER THE TERMS OF THIS AGREEMENT WHICH IS NOT
CURED BY SELLER, PRIOR TO OR ON THE CLOSING DATE AND AS PROVIDED HEREUNDER,
BUYER’S SOLE AND EXCLUSIVE REMEDIES HEREUNDER SHALL BE TO EITHER (A) TERMINATE
THIS AGREEMENT WHEREUPON BUYER WILL RECEIVE A REFUND OF THE EARNEST MONEY FROM
ESCROW AGENT AND NEITHER PARTY HERETO SHALL HAVE ANY FURTHER OBLIGATION OR
LIABILITY TO THE OTHER (EXCEPT WITH RESPECT TO THOSE PROVISIONS OF THIS
AGREEMENT WHICH EXPRESSLY SURVIVE THE TERMINATION HEREOF), BUYER HEREBY WAIVING
ANY RIGHT OR CLAIM TO DAMAGES FOR SELLER’S BREACH, OR (B) SEEK SPECIFIC
PERFORMANCE OF SELLER’S OBLIGATIONS UNDER THIS AGREEMENT (BUT NO OTHER ACTION,
FOR DAMAGES OR OTHERWISE, SHALL BE PERMITTED); PROVIDED THAT ANY ACTION BY BUYER
FOR SPECIFIC PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN THIRTY (30) DAYS OF
SELLER’S DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL CONSTITUTE A
WAIVER BY BUYER OF SUCH RIGHT AND REMEDY.  IF BUYER SHALL NOT HAVE FILED AN
ACTION FOR SPECIFIC PERFORMANCE WITHIN THE AFOREMENTIONED TIME PERIOD OR SO
NOTIFIED SELLER OF ITS ELECTION TO TERMINATE THIS AGREEMENT, BUYER’S SOLE REMEDY
SHALL BE TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH CLAUSE (A) ABOVE.

 


11.3         LIMITATION ON LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT OR ANY DOCUMENTS EXECUTED IN CONNECTION HEREWITH,
IF, FOLLOWING THE CLOSING, BUYER FIRST LEARNS THAT ANY REPRESENTATIONS OR
WARRANTIES MADE BY SELLER (AS MAY BE AMENDED PURSUANT TO SECTION 7.3) WERE
MATERIALLY INACCURATE AS OF THE EFFECTIVE DATE OR THE CLOSING DATE OR THAT
SELLER FAILED TO SATISFY ANY OF ITS COVENANTS OR BREACHED ANY OF ITS
INDEMNIFICATION OR OTHER OBLIGATIONS (WHETHER EXPRESS OR IMPLIED) OF SELLER
UNDER THIS AGREEMENT (OR ANY DOCUMENT OR CERTIFICATE EXECUTED OR DELIVERED IN
CONNECTION HEREWITH), THEN SELLER SHALL REIMBURSE BUYER FOR ALL DAMAGES (ACTUAL,
BUT NOT CONSEQUENTIAL) ACTUALLY INCURRED BY BUYER AS A RESULT THEREOF, UP TO A
MAXIMUM AGGREGATE AMOUNT FOR ALL SUCH FAILURES AND BREACHES OF TEN MILLION
DOLLARS ($10,000,000.00), PROVIDED THAT (I) BUYER NOTIFIES SELLER IN WRITING
WITHIN TWELVE (12) MONTHS FROM THE CLOSING DATE OF SUCH BREACH OR INACCURACY AND
BUYER’S DAMAGES SUFFERED IN CONNECTION THEREWITH, AND (II) SELLER SHALL IN NO
EVENT BE RESPONSIBLE FOR ANY CONSEQUENTIAL OR PUNITIVE DAMAGES RESULTING FROM
SUCH INACCURACY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, BUYER SHALL HAVE NO RIGHT TO RECOVER FROM, OR PROCEED AGAINST, SELLER
BY REASON OF ANY OF THE REPRESENTATIONS, WARRANTIES, INDEMNIFICATIONS, COVENANTS
OR OTHER OBLIGATIONS (WHETHER EXPRESS OR IMPLIED) OF SELLER UNDER THIS AGREEMENT
(OR ANY DOCUMENT OR CERTIFICATE EXECUTED OR DELIVERED IN CONNECTION HEREWITH)
UPON THE EXPIRATION OF SUCH TWELVE (12) MONTH PERIOD EXCEPT TO THE EXTENT BUYER
HAS SO NOTIFIED SELLER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WITHIN
SUCH TWELVE (12) MONTH PERIOD.  NO SHAREHOLDER OR AGENT OF SELLER, NOR ANY
SELLER RELATED PARTIES, SHALL HAVE ANY PERSONAL LIABILITY, DIRECTLY OR
INDIRECTLY, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY AGREEMENT MADE OR
ENTERED INTO UNDER OR PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, OR ANY
AMENDMENT OR AMENDMENTS TO ANY OF THE FOREGOING MADE AT

 

26

--------------------------------------------------------------------------------


 


ANY TIME OR TIMES, HERETOFORE OR HEREAFTER, EXCEPT IN THE EVENT OF FRAUD, AND
BUYER AND ITS SUCCESSORS AND ASSIGNS AND, WITHOUT LIMITATION, ALL OTHER PERSONS
AND ENTITIES, SHALL LOOK SOLELY TO SELLER’S ASSETS FOR THE PAYMENT OF ANY CLAIM
OR FOR ANY PERFORMANCE, AND BUYER, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND
ASSIGNS, HEREBY WAIVES ANY AND ALL SUCH PERSONAL LIABILITY, EXCEPT IN THE EVENT
OF FRAUD.  THE PROVISIONS OF THIS SECTION 11.3 SHALL SURVIVE THE CLOSING OR
SOONER TERMINATION OF THIS AGREEMENT.

 


SECTION 12.                                               CONDEMNATION OR
DESTRUCTION.

 


12.1         CONDEMNATION.  IF, PRIOR TO THE CLOSING, ALL OR ANY MATERIAL PART
OF A GIVEN BUILDING OF THE PROPERTY IS SUBJECT TO A BONA FIDE THREAT OF
CONDEMNATION BY A BODY HAVING THE POWER OF EMINENT DOMAIN, OR IS TAKEN BY
EMINENT DOMAIN OR CONDEMNATION (IN EITHER CASE, “CONDEMNATION”), OR SALE IN LIEU
THEREOF, THEN BUYER, BY WRITTEN NOTICE TO SELLER, TO BE RECEIVED WITHIN THIRTY
(30) CALENDAR DAYS OF BUYER’S RECEIVING SELLER’S WRITTEN NOTICE OF SUCH THREAT,
CONDEMNATION OR TAKING, OR BY THE CLOSING DATE, WHICHEVER IS EARLIER, MAY ELECT
TO EXCLUDE FROM THIS AGREEMENT THOSE PROJECTS WITH RESPECT TO WHICH A MATERIAL
PART IS SUBJECT TO CONDEMNATION.

 


12.2         DAMAGE OR DESTRUCTION.  IF, PRIOR TO THE CLOSING, ALL OR ANY
MATERIAL PART OF A GIVEN BUILDING OF THE PROPERTY IS DAMAGED OR DESTROYED BY ANY
CAUSE (“DAMAGE”), SELLER AGREES TO GIVE BUYER WRITTEN NOTICE OF SUCH OCCURRENCE
AND THE NATURE AND EXTENT OF SUCH DAMAGE AND DESTRUCTION, AND BUYER, BY WRITTEN
NOTICE TO SELLER, TO BE RECEIVED WITHIN THIRTY (30) CALENDAR DAYS OF BUYER’S
RECEIPT OF SELLER’S WRITTEN NOTICE OF SUCH DAMAGE OR DESTRUCTION, OR BY THE
CLOSING DATE, WHICHEVER IS EARLIER, MAY ELECT TO EXCLUDE FROM THIS AGREEMENT
THOSE PROJECTS WITH RESPECT TO WHICH A MATERIAL PART IS SUBJECT TO DAMAGE.

 


12.3         TERMINATION.  IF TEN PERCENT (10%) OR MORE OF THE PROPERTY HAS A
MATERIAL CONDEMNATION OR DESTRUCTION THEN BUYER, BY WRITTEN NOTICE TO SELLER, TO
BE RECEIVED WITHIN THIRTY (30) CALENDAR DAYS OF BUYER’S WRITTEN NOTICE OF SUCH
CONDEMNATION, DAMAGE OR BY THE CLOSING DATE WHICHEVER IS EARLIER, MAY ELECT TO
TERMINATE THIS AGREEMENT.  IF THIS AGREEMENT IS TERMINATED AS A RESULT OF THESE
PROVISIONS, BUYER SHALL BE ENTITLED TO RECEIVE AN IMMEDIATE REFUND OF THE
EARNEST MONEY FROM ESCROW AGENT, WHEREUPON THE PARTIES SHALL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT FOR THOSE WHICH EXPRESSLY SURVIVE ANY
SUCH TERMINATION.

 


12.4         DELETION.  IF BUYER ELECTS TO EXCLUDE ANY PROJECTS FROM THIS
AGREEMENT PURSUANT TO EITHER 12.1 OR 12.2, AS THE CASE MAY BE, THEN THE PURCHASE
PRICE SHALL BE REDUCED BY THE ALLOCABLE PORTION THEREOF THAT APPLIES TO THE
PORTION OF THE PROPERTY SO EXCLUDED FROM THIS AGREEMENT, AND UPON WHICH
ALLOCATION SELLER AND BUYER MUTUALLY AND REASONABLY AGREE.

 


12.5         AWARDS AND PROCEEDS.  IF BUYER DOES NOT ELECT, OR IS NOT ENTITLED
TO, TO TERMINATE THIS AGREEMENT OR TO EXCLUDE THE AFFECTED PORTION OF THE
PROPERTY FROM THIS AGREEMENT FOLLOWING ANY NOTICE OF A CONDEMNATION OR NOTICE OF
DAMAGE TO THE PROPERTY, AS PROVIDED ABOVE, THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND THE CONVEYANCE OF THE PROPERTY CONTEMPLATED HEREIN, LESS
ANY INTEREST TAKEN BY CONDEMNATION, OR SALE IN LIEU THEREOF, SHALL BE EFFECTED
WITH NO FURTHER ADJUSTMENTS, EXCEPT AS SET FORTH IN THE SUCCEEDING SENTENCE.  AT
THE CLOSING, SELLER SHALL ASSIGN, TRANSFER AND SET OVER TO BUYER ALL OF SELLER’S
RIGHT, TITLE AND INTEREST IN AND TO ANY AWARDS, PAYMENTS OR INSURANCE PROCEEDS
AVAILABLE TO SELLER OR IN WHICH SELLER HAS AN INTEREST FOR THE DAMAGE TO, OR
DIMINUTION IN VALUE OF, THE PROPERTY THAT IS THE SUBJECT OF CONDEMNATION OR

 

27

--------------------------------------------------------------------------------


 


DAMAGE, AS THE CASE MAY BE, AND THAT HAVE BEEN OR MAY THEREAFTER BE MADE FOR ANY
SUCH CONDEMNATION, SALE IN LIEU THEREOF OR DAMAGE, TO THE EXTENT SUCH AWARDS,
PAYMENTS OR PROCEEDS SHALL NOT HAVE THERETOFORE BEEN USED FOR RESTORATION OF THE
PROPERTY; PROVIDED, HOWEVER, THAT THE PERFORMANCE OF ANY SUCH PRE-CLOSING
RESTORATION SHALL BE SUBJECT TO BUYER’S APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  ADDITIONALLY, AT CLOSING, SELLER SHALL
PROVIDE BUYER WITH A CREDIT IN THE AMOUNT OF ANY DEDUCTIBLES DUE UNDER ANY
APPLICABLE INSURANCE POLICIES FOR ANY PORTION OF THE PROPERTY THAT IS THE
SUBJECT OF DAMAGE.  FURTHERMORE, SELLER SHALL FULLY COOPERATE WITH BUYER IN THE
ADJUSTMENT AND SETTLEMENT OF ANY INSURANCE CLAIM.  THE PROCEEDS AND BENEFITS
UNDER ANY RENT LOSS OR BUSINESS INTERRUPTION POLICIES ATTRIBUTABLE TO THE PERIOD
FOLLOWING THE CLOSING SHALL LIKEWISE BE TRANSFERRED AND PAID OVER (AND, IF
APPLICABLE, LIKEWISE CREDITED ON AN INTERIM BASIS) TO BUYER.  THE PROVISIONS OF
THIS SECTION 12.5 SHALL SURVIVE THE CLOSING.

 


12.6         DEFINITION OF MATERIAL.  FOR PURPOSES OF THIS SECTION 12,
“MATERIAL” SHALL MEAN, AS TO A GIVEN BUILDING OR PARCEL OF VACANT LAND, AS THE
CASE MAY BE, (A) HAVING A COST TO REPAIR OR REPLACE THAT EXCEEDS TWELVE AND
ONE-HALF PERCENT (12.5%) OF THE PORTION OF THE PURCHASE PRICE ALLOCATED TO SUCH
BUILDING AND THE LAND UPON WHICH IT IS LOCATED, OR SUCH PARCEL OF VACANT LAND,
AS THE CASE MAY BE, AND UPON WHICH ALLOCATION SELLER AND BUYER MUTUALLY AGREE,
OR (B) HAVING INCURRED SUCH DAMAGE OR CONDEMNATION AS SHALL PRECLUDE SUCH
BUILDING’S OR VACANT LAND PARCEL’S BEING RESTORED TO A CONDITION (I) THAT WOULD
BE, WHEN RESTORED, SUBSTANTIALLY COMPARABLE TO THE CONDITION THAT EXISTED ON THE
EFFECTIVE DATE AND (II) THAT WOULD COMPLY, WHEN RESTORED, WITH ALL APPLICABLE
LAWS AND REGULATIONS, OR (C) HAVING INCURRED SUCH DAMAGE OR CONDEMNATION AS
GIVES RISE TO THE RIGHTS OF ANY TENANTS TO TERMINATE THEIR RESPECTIVE LEASES.

 


SECTION 13.                                               ASSIGNMENT BY BUYER.

 


THE TERMS, CONDITIONS AND COVENANTS OF THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE NOMINEES,
SUCCESSORS, BENEFICIARIES AND ASSIGNS; PROVIDED, HOWEVER, THAT SELLER MAY ASSIGN
ITS RIGHTS UNDER THIS AGREEMENT ONLY IF AND TO THE EXTENT REQUIRED TO ENABLE
SELLER TO ACCOMPLISH AN EXCHANGE (AS DEFINED BELOW).  BUYER MAY ASSIGN ALL OR
ANY OF ITS RIGHT, TITLE AND INTEREST UNDER THIS AGREEMENT TO (I) ANY THIRD PARTY
INTERMEDIARY (AN “INTERMEDIARY”) IN CONNECTION WITH A TAX-DEFERRED EXCHANGE
PURSUANT TO SECTION 1031 OF THE INTERNAL REVENUE CODE (AN “EXCHANGE”), (II)
FIRST INDUSTRIAL REALTY TRUST, INC., A MARYLAND CORPORATION (“FIRST
INDUSTRIAL”), OR TO ANY CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY
ENTITY AFFILIATED WITH, OR RELATED TO, FIRST INDUSTRIAL (ANY SUCH ENTITY, AN
“AFFILIATE”), OR (III) ANY CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY
ENTITY IN WHICH FIRST INDUSTRIAL OR AN AFFILIATE IS A PARTNER, CO-VENTURER,
SHAREHOLDER OR MEMBER (ANY SUCH ENTITY, A “VENTURE PARTNER”).  NO SUCH ASSIGNEE
SHALL ACCRUE ANY OBLIGATIONS OR LIABILITIES HEREUNDER UNTIL THE EFFECTIVE DATE
OF SUCH ASSIGNMENT.  IN ADDITION TO ITS RIGHT OF ASSIGNMENT, BUYER SHALL ALSO
HAVE THE RIGHT, EXERCISABLE PRIOR TO CLOSING WITH NOTICE TO SELLER AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO CLOSING, TO DESIGNATE ANY AFFILIATE, VENTURE
PARTNER OR INTERMEDIARY, AS THE GRANTEE OR TRANSFEREE OF ANY OR ALL OF THE
CONVEYANCES, TRANSFERS AND ASSIGNMENTS TO BE MADE BY SELLER AT CLOSING
HEREUNDER, INDEPENDENT OF, OR IN ADDITION TO, ANY ASSIGNMENT OF THIS AGREEMENT. 
IN THE EVENT OF AN ASSIGNMENT OF THIS AGREEMENT BY BUYER, ITS ASSIGNEE SHALL BE
DEEMED TO BE THE BUYER HEREUNDER FOR ALL PURPOSES HEREOF, AND SHALL HAVE ALL
RIGHTS OF BUYER HEREUNDER.  IN THE EVENT THAT AN AFFILIATE OR VENTURE PARTNER
SHALL BE DESIGNATED AS A TRANSFEREE HEREUNDER, THAT TRANSFEREE SHALL HAVE THE
BENEFIT OF ALL OF THE REPRESENTATIONS, WARRANTIES AND RIGHTS WHICH, BY THE TERMS
OF THIS

 

28

--------------------------------------------------------------------------------


 


AGREEMENT, ARE INCORPORATED HEREIN OR RELATE TO THE CONVEYANCE IN QUESTION,
INCLUDING, WITHOUT LIMITATION, ALL GUARANTIES AND INDEMNITIES SPECIFICALLY
GRANTED TO BUYER HEREUNDER OR IN CONNECTION HEREWITH.  NOTWITHSTANDING ANY
TRANSFER, BUYER SHALL REMAIN FULLY LIABLE UNDER THIS AGREEMENT.

 


SECTION 14.                                               DELETION DUE TO
ENVIRONMENTAL CONDITIONS.

 


SELLER ACKNOWLEDGES THAT BUYER SHALL PERFORM SO-CALLED “PHASE II” ENVIRONMENTAL
ASSESSMENTS (“PHASE II ASSESSMENT”) AT THOSE *** PROJECTS AND PARCELS OF
UNDEVELOPED PROPERTY LISTED ON EXHIBIT “V” ATTACHED HERETO ON OR BEFORE
SEPTEMBER 27, 2005, AND IF THE RESULTS OF ANY PHASE II ASSESSMENT INDICATE OR
EVIDENCE ANY OR ALL OF (X) A RELEASE (AS DEFINED BELOW) HAVING OCCURRED AT ANY
PROJECT; (Y) A HAZARDOUS CONDITION (AS DEFINED BELOW) EXISTING AT ANY PROJECT;
OR (Z) ANY VIOLATION OF ENVIRONMENTAL LAW EXISTING AT ANY PROJECT (IN EACH
INSTANCE, AN “ENVIRONMENTAL CONDITION”), THEN THE SELLER AND BUYER SHALL
THEREAFTER NEGOTIATE, PROMPTLY AND IN GOOD FAITH, DURING ANY PERIOD REMAINING UP
TO AND INCLUDING THE CLOSING DATE FOR A MUTUALLY SATISFACTORY RESOLUTION THAT
SHALL ADDRESS ALL ENVIRONMENTAL CONDITIONS.  BUYER ACKNOWLEDGES THAT, IF SELLER
AND BUYER REACH AGREEMENT UPON A RESOLUTION TO ADDRESS AN ENVIRONMENTAL
CONDITION AT ONE OR MORE PROJECTS, SUCH AGREEMENT MAY INVOLVE A DELAY OF THE
CLOSING ON THE APPLICABLE PROJECT SO AS TO ENABLE SELLER TO PERFORM, OR CAUSE TO
BE PERFORMED, ANY NECESSARY REMEDIATION.  IF, DESPITE THEIR RESPECTIVE
REASONABLE EFFORTS, SELLER AND BUYER FAIL TO AGREE UPON A RESOLUTION TO ADDRESS
ALL ENVIRONMENTAL CONDITIONS ON OR BEFORE THE INSPECTION DATE, THEN BUYER SHALL
HAVE THE RIGHT, ON OR BEFORE THE INSPECTION DATE, TO EITHER (A) PROCEED TO CLOSE
ITS ACQUISITION OF THE PROPERTY PURSUANT TO THE TERMS OF THIS AGREEMENT; OR (B)
ELECT TO EXCLUDE FROM THIS AGREEMENT THOSE PROJECTS WITH RESPECT TO WHICH THERE
ARE UNRESOLVED ENVIRONMENTAL CONDITIONS (THE “ENVIRONMENTAL DELETED PROPERTY”),
IN WHICH EVENT THE PURCHASE PRICE SHALL BE REDUCED BY THE ALLOCABLE PORTION
THEREOF, ATTRIBUTABLE TO THE ENVIRONMENTAL DELETED PROPERTY ON EXHIBIT “V”, AND
BUYER SHALL OTHERWISE PROCEED TO CLOSE HEREUNDER WITH RESPECT TO ALL OF THE
PROPERTY EXCEPT THE ENVIRONMENTAL DELETED PROPERTY.  NOTWITHSTANDING THE
FOREGOING DELETION RIGHT, HOWEVER, IN NO EVENT MAY THERE BE MORE THAN ***
PROJECTS THAT CONSTITUTE ENVIRONMENTAL DELETED PROPERTY.  EACH OF SELLER AND
BUYER SHALL PAY 50% OF THE ACTUAL, THIRD PARTY COSTS THAT BUYER INCURS TO
PERFORM THE PHASE II ASSESSMENTS AT ALL *** PROPERTIES IDENTIFIED ON EXHIBIT
“V.”  SELLER SHALL REIMBURSE BUYER FOR SELLER’S 50% OF SUCH COSTS WITHIN TEN
(10) DAYS AFTER BUYER DELIVERS TO SELLER REASONABLE WRITTEN EVIDENCE OF THE
COSTS FOR WHICH BUYER IS SEEKING REIMBURSEMENT.  THE FOREGOING REIMBURSEMENT
OBLIGATION SHALL SURVIVE THE CLOSING.

 

For purposes of this Section 14, the following terms shall have the following
definitions:

 

(I)            “HAZARDOUS CONDITIONS” REFERS TO THE EXISTENCE OR PRESENCE OF ANY
HAZARDOUS MATERIALS ON, IN, UNDER, AT, NEAR OR ABOUT THE PROPERTY OR ANY PORTION
THEREOF (INCLUDING GROUNDWATER) IN VIOLATION OF STATE OR FEDERAL ENVIRONMENTAL
LAWS, REGULATIONS, OR STATUTES (COLLECTIVELY, “ENVIRONMENTAL LAWS”) AND THAT IS
REQUIRED BY SUCH ENVIRONMENTAL LAWS TO BE CLEANED UP OR REMEDIATED.

 

(II)           “HAZARDOUS MATERIAL” OR “HAZARDOUS MATERIALS” SHALL MEAN:  ANY
CHEMICAL, POLLUTANT, CONTAMINANT, PESTICIDE, PETROLEUM OR PETROLEUM PRODUCT OR
BY PRODUCT, RADIOACTIVE SUBSTANCE, SOLID WASTE (HAZARDOUS OR EXTREMELY
HAZARDOUS), SPECIAL,

 

29

--------------------------------------------------------------------------------


 

DANGEROUS OR TOXIC WASTE, SUBSTANCE, CHEMICAL OR MATERIAL REGULATED, LISTED,
LIMITED OR PROHIBITED UNDER ANY ENVIRONMENTAL LAW, INCLUDING WITHOUT
LIMITATION:  (A) ASBESTOS, ASBESTOS-CONTAINING MATERIAL, PRESUMED
ASBESTOS-CONTAINING MATERIAL, POLYCHLORINATED BIPHENYLS (“PCBS”), SOLVENTS AND
WASTE OIL; (B) ANY “HAZARDOUS SUBSTANCE” AS DEFINED UNDER CERCLA; AND (C) ANY
“HAZARDOUS WASTE” AS DEFINED UNDER RCRA.

 

(III)          “RELEASE” MEANS ANY DISCHARGE, EMISSION, ESCAPE, INJECTION, LEAK,
MIGRATION, SPILL, DUMPING OR OTHER RELEASE OF ANY HAZARDOUS MATERIAL INTO THE
ENVIRONMENT, WHETHER OR NOT NOTIFICATION OR REPORTING TO ANY GOVERNMENTAL AGENCY
WAS OR IS REQUIRED IN VIOLATION OF ANY ENVIRONMENTAL LAWS AND WHICH REQUIRES
CLEAN-UP OR REMEDIATION.

 


SECTION 15.                                               BROKERS AND BROKERS’
COMMISSIONS.

 

Buyer and Seller each warrant and represent to the other that, other than CB
Richard Ellis, Inc. (“Seller’s Broker”), neither party has employed any other
real estate broker or agent in connection with the transaction contemplated
hereby. In the event the Closing is consummated, Seller shall pay a  commission
to Seller’s Broker  pursuant to a separate agreement.  Such real estate
commission shall be paid in cash at Closing.  Each party agrees to indemnify and
hold the other harmless from any loss or cost suffered or incurred by it as a
result of the other’s representation herein being untrue.  This Section 15 shall
expressly survive the Closing hereunder.

 


SECTION 16.                                               NOTICES.

 

Wherever any notice or other communication is required or permitted hereunder,
such notice or other communication shall be in writing and shall be delivered by
hand, by nationally-recognized overnight express delivery service, by U.S.
registered or certified mail, return receipt requested, postage prepaid, or by
facsimile with confirmation to the addresses set out below or at such other
addresses as are specified by written notice delivered in accordance herewith:

 

SELLER:                                 Duke Realty Limited Partnership
Attn: Nick Anthony
600 E 96th Street, Suite 100
Indianapolis, IN 46240
Fax:  (317) 808-6794

 

with copy to:                         Duke Realty Limited Partnership
Attn:  Ann C. Dee, Esq.
4225 Naperville Road, Suite 150
Lisle, IL 60532
Fax:  (630) 577-7978

 

BUYER:                                  c/o First Industrial Realty Trust, Inc.
Attn:  Johannson Yap
311 South Wacker Drive, Suite 4000

 

30

--------------------------------------------------------------------------------


 

Chicago, IL  60606

Fax:  (312) 895-9322

 

with copy to:                         CB Richard Ellis Investors
Attn:  Vic Bucchere
800 Boylston Street, Suite 1475
Boston, MA  02199
Fax:  (617) 425-2801

 

and with a copy to:              Barack Ferrazzano Kirschbaum Perlman &
Nagelberg LLP
Attn:  Suzanne Bessette-Smith, Esq.
333 West Wacker Drive, Suite 2700
Chicago, IL  60606
Fax:  (312) 984-3150

 

Such notices shall be deemed received (a) on the date of delivery, if delivered
by hand or overnight express delivery service; (b) on the date indicated on the
return receipt if mailed; or (c) on the date of facsimile, if sent by facsimile
and confirmed.

 

31

--------------------------------------------------------------------------------


 


SECTION 17.                                               DISCLAIMER OF
CONDITION.


 


17.1         DISCLAIMER.  SUBJECT TO THE EXPRESS REPRESENTATIONS AND WARRANTIES
MADE BY SELLER IN THIS AGREEMENT, AND ANY EXPRESS REPRESENTATIONS AND WARRANTIES
MADE BY SELLER IN ANY OF THE DOCUMENTATION DELIVERED TO BUYER BY SELLER AT
CLOSING AND PURSUANT TO SECTION 10.2, IT IS UNDERSTOOD AND AGREED THAT SELLER IS
NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO
HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER
THAN SELLER’S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN THE DEED), ZONING,
TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION,
UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS,
THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO BUYER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY.  SUBJECT TO THE EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER
IN THIS AGREEMENT, AND ANY EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER
IN ANY OF THE DOCUMENTATION DELIVERED TO BUYER BY SELLER AT CLOSING AND PURSUANT
TO SECTION 10.2, BUYER ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SELLER SHALL
SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS,
WITH ALL FAULTS,” EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT.  EXCEPT WITH RESPECT TO, AND SUBJECT TO, THE EXPRESS REPRESENTATIONS
AND WARRANTIES MADE BY SELLER IN THIS AGREEMENT, AND ANY EXPRESS REPRESENTATIONS
AND WARRANTIES MADE BY SELLER IN ANY OF THE DOCUMENTATION DELIVERED TO BUYER BY
SELLER AT CLOSING AND PURSUANT TO SECTION 10.2, BUYER HAS NOT RELIED AND WILL
NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING.  SELLER ACKNOWLEDGES THAT BUYER IS
RELYING UPON THE INFORMATION SET FORTH IN THE SELLER’S DELIVERIES.  BUYER
REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING,
SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL
AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY UPON SAME (IN ADDITION TO ITS
RELIANCE UPON SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES MADE IN THIS
AGREEMENT) AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR
ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN ANY OF THE DOCUMENTATION THAT SELLER DELIVERS TO BUYER AT CLOSING AND
PURSUANT TO SECTION 10.2.  SUBJECT TO (AND IN RELIANCE UPON) THE EXPRESS
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN THIS AGREEMENT, AND ANY EXPRESS
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN ANY OF THE DOCUMENTATION
DELIVERED TO BUYER BY SELLER AT CLOSING AND PURSUANT TO SECTION 10.2, UPON
CLOSING, (A) BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT
LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATIONS, AND (B) BUYER
SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING, WITHOUT LIMITATION, CAUSES
OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED

 

32

--------------------------------------------------------------------------------


 


OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS (INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL CONDITIONS), VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) OR ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.  THE PROVISIONS OF THIS
SECTION 17.1 SHALL NOT APPLY, HOWEVER, IN THE EVENT OF ANY FRAUD.


 


17.2         EFFECT AND SURVIVAL OF DISCLAIMER.  SELLER AND BUYER ACKNOWLEDGE
THAT THE COMPENSATION TO BE PAID TO SELLER FOR THE PROPERTY REFLECTS THAT THE
PROPERTY IS BEING SOLD SUBJECT TO THE PROVISIONS OF THIS SECTION 17, AND SELLER
AND BUYER AGREE THAT THE PROVISIONS OF THIS SECTION 17 SHALL SURVIVE CLOSING
INDEFINITELY.


 


SECTION 18.                                               MISCELLANEOUS.


 


18.1         GOVERNING LAW; HEADINGS; RULES OF CONSTRUCTION.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, WITHOUT REFERENCE TO THE CONFLICTS OF
LAWS OR CHOICE OF LAW PROVISIONS THEREOF.  THE TITLES OF SECTIONS AND
SUBSECTIONS HEREIN HAVE BEEN INSERTED AS A MATTER OF CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
TERMS OR PROVISIONS HEREIN.  ALL REFERENCES HEREIN TO THE SINGULAR SHALL INCLUDE
THE PLURAL, AND VICE VERSA.  THE PARTIES AGREE THAT THIS AGREEMENT IS THE RESULT
OF NEGOTIATION BY THE PARTIES, EACH OF WHOM WAS REPRESENTED BY COUNSEL, AND
THUS, THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST THE MAKER THEREOF.


 


18.2         NO WAIVER.  NEITHER THE FAILURE OF EITHER PARTY TO EXERCISE ANY
POWER GIVEN SUCH PARTY HEREUNDER OR TO INSIST UPON STRICT COMPLIANCE BY THE
OTHER PARTY WITH ITS OBLIGATIONS HEREUNDER, NOR ANY CUSTOM OR PRACTICE OF THE
PARTIES AT VARIANCE WITH THE TERMS HEREOF SHALL CONSTITUTE A WAIVER OF EITHER
PARTY’S RIGHT TO DEMAND EXACT COMPLIANCE WITH THE TERMS HEREOF.


 


18.3         ENTIRE AGREEMENT.  EXCEPT FOR BOTH THE CONFIDENTIALITY AGREEMENT
AND THE AIA, THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES HERETO
WITH RESPECT TO THE PROPERTY AND ANY OTHER PRIOR UNDERSTANDINGS OR AGREEMENTS
ARE MERGED HEREIN AND NO REPRESENTATIONS, INDUCEMENTS, PROMISES OR AGREEMENTS,
ORAL OR OTHERWISE, BETWEEN THE PARTIES NOT EMBODIED HEREIN OR INCORPORATED
HEREIN BY REFERENCE SHALL BE OF ANY FORCE OR EFFECT.  IN THE EVENT OF ANY
CONFLICT, HOWEVER, BETWEEN THE TERMS AND PROVISIONS OF THE CONFIDENTIALITY
AGREEMENT AND THOSE OF THIS AGREEMENT, THE TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL CONTROL IN ALL EVENTS.


 


18.4         BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS
(SUBJECT TO SECTION 13 ABOVE).


 


18.5         AMENDMENTS.  NO AMENDMENT TO THIS AGREEMENT SHALL BE BINDING ON ANY
OF THE PARTIES HERETO UNLESS SUCH AMENDMENT IS IN WRITING AND IS EXECUTED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF SUCH AMENDMENT IS SOUGHT.


 


18.6         DATE FOR PERFORMANCE.  IF THE TIME PERIOD BY WHICH ANY RIGHT,
OPTION OR ELECTION PROVIDED UNDER THIS AGREEMENT MUST BE EXERCISED, OR BY WHICH
ANY ACT REQUIRED HEREUNDER MUST BE PERFORMED, OR BY WHICH THE CLOSING MUST BE
HELD, EXPIRES ON A SATURDAY, SUNDAY OR LEGAL OR

 

33

--------------------------------------------------------------------------------


 


BANK HOLIDAY, THEN SUCH TIME PERIOD SHALL BE AUTOMATICALLY EXTENDED THROUGH THE
CLOSE OF BUSINESS ON THE NEXT REGULARLY SCHEDULED BUSINESS DAY.


 


18.7         RECORDING.  SELLER AND BUYER AGREE THAT THEY WILL NOT RECORD THIS
AGREEMENT AND THAT THEY WILL NOT RECORD A SHORT FORM OF THIS AGREEMENT, EXCEPT
IN THE EVENT THAT BUYER TIMELY EXERCISES ITS RIGHT TO FILE AN ACTION AGAINST
SELLER FOR SPECIFIC PERFORMANCE OF THIS AGREEMENT UNDER SECTION 11.2.


 


18.8         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH,
WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


18.9         TIME OF THE ESSENCE.  TIME SHALL BE OF THE ESSENCE OF THIS
AGREEMENT AND EACH AND EVERY TERM AND CONDITION HEREOF.


 


18.10       SEVERABILITY.  THIS AGREEMENT IS INTENDED TO BE PERFORMED IN
ACCORDANCE WITH, AND ONLY TO THE EXTENT PERMITTED BY, ALL APPLICABLE LAWS,
ORDINANCES, RULES AND REGULATIONS.  IF ANY TERM OR PROVISION OF THIS AGREEMENT
OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL FOR ANY REASON
AND TO ANY EXTENT BE HELD TO BE INVALID OR UNENFORCEABLE, THEN SUCH TERM OR
PROVISION SHALL BE IGNORED, AND TO THE MAXIMUM EXTENT POSSIBLE, THIS AGREEMENT
SHALL CONTINUE IN FULL FORCE AND EFFECT, BUT WITHOUT GIVING EFFECT TO SUCH TERM
OR PROVISION.


 


18.11       ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER PARTY SHALL BRING AN
ACTION OR LEGAL PROCEEDING FOR AN ALLEGED BREACH OF ANY PROVISION OF THIS
AGREEMENT OR ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT HEREIN SET
FORTH, OR TO ENFORCE, PROTECT, DETERMINE OR ESTABLISH ANY TERM, COVENANT OR
PROVISION OF THIS AGREEMENT OR THE RIGHTS HEREUNDER OF EITHER PARTY, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE NON-PREVAILING PARTY, AS
A PART OF SUCH ACTION OR PROCEEDINGS, OR IN A SEPARATE ACTION BROUGHT FOR THAT
PURPOSE, REASONABLE ATTORNEYS’ FEES AND COSTS, EXPERT WITNESS FEES AND COURT
COSTS AS MAY BE FIXED BY THE COURT OR JURY.


 


18.12       LIKE-KIND EXCHANGE.   EACH OF THE PARTIES HERETO AGREES TO COOPERATE
WITH THE OTHER IN EFFECTING AN I.R.C. § 1031 EXCHANGE FOR ALL OR ANY PART OF THE
PROPERTY, INCLUDING EXECUTING AND DELIVERING ANY AND ALL DOCUMENTS REQUIRED BY
THE EXCHANGE TRUSTEE OR INTERMEDIARY; PROVIDED, HOWEVER, THAT THE COOPERATING
PARTY SHALL HAVE NO OBLIGATION TO EXECUTE ANY DOCUMENT, ENTER ANY TRANSACTION OR
ARRANGEMENT OR TAKE OR OMIT ANY OTHER ACTION, IF SUCH PARTY DETERMINES IN ITS
SOLE DISCRETION THAT THE SAME WOULD RESULT IN ANY LIABILITY, COST, EXPENSE,
INCREASED RISK, DELAY OR OTHER DETRIMENT TO THE COOPERATING PARTY.


 


18.13       PUBLICITY.  BETWEEN THE EFFECTIVE DATE AND THE CLOSING, SELLER AND
BUYER SHALL DISCUSS AND COORDINATE WITH RESPECT TO ANY PUBLIC FILING OR
ANNOUNCEMENT CONCERNING THE PURCHASE AND SALE AS CONTEMPLATED HEREUNDER.


 


18.14       WAIVER OF TRIAL BY JURY.  SELLER AND BUYER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
COUNTERCLAIM ARISING IN CONNECTION WITH, OUT OF OR OTHERWISE RELATING TO, THIS
AGREEMENT.  THE PROVISIONS OF THIS SECTION 18.4 SHALL SURVIVE THE CLOSING OR
TERMINATION HEREOF.

 

34

--------------------------------------------------------------------------------


 


SECTION 19.                                               MISCELLANEOUS
AGREEMENTS.


 


19.1         *** ANNEXATION AGREEMENT.  BUYER ACKNOWLEDGES THAT SELLER HAS
ADVISED BUYER THAT, AS OF THE EFFECTIVE DATE, SELLER IS NEGOTIATING WITH THE
CITY OF *** FOR THE ANNEXATION OF MULTIPLE PARCELS OF PROPERTY THAT SELLER OWNS,
AND AMONG THE PARCELS THAT MAY BE ANNEXED TO THE *** ARE THOSE COMMONLY KNOWN AS
***  AND*** .  SELLER HAS FURTHER ADVISED BUYER THAT THE ANNEXATION PROCESS WILL
NOT BE COMPLETED BY CLOSING.  PRIOR TO THE CLOSING DATE, SELLER AGREES TO MAKE
AVAILABLE TO BUYER TRUE, COMPLETE AND CORRECT COPIES OF ANY AND ALL
DOCUMENTATION, OF ANY NATURE (E.G. DRAFTS OF ANNEXATION AGREEMENT, CITY
RESOLUTION OR ORDINANCE, CORRESPONDENCE, MINUTES OF MEETINGS) RELATING TO SUCH
PENDING ANNEXATION IN SELLER’S POSSESSION.  IF BUYER DOES NOT TERMINATE THIS
AGREEMENT ON OR BEFORE THE INSPECTION DATE, BUYER AGREES TO REASONABLY COOPERATE
WITH SELLER (BUT WITHOUT ANY OUT-OF-POCKET COST TO BUYER) WITH RESPECT TO THE
CONSUMMATION OF THE ANNEXATION AND TO ALLOW THE PROPERTY KNOWN AS ***  AND ***
TO BE ANNEXED INTO THE*** .  SELLER SHALL BE SOLELY RESPONSIBLE FOR ANY AND ALL
COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH ANNEXATION PROCESS.  SELLER
HEREBY AGREES TO USE GOOD FAITH AND DILIGENT EFFORTS TO COMPLETE THE ANNEXATION
PROCESS AS EXPEDITIOUSLY AS POSSIBLE.  SELLER SHALL KEEP BUYER FULLY AND
CURRENTLY INFORMED AND ADVISED WITH RESPECT TO THE STATUS OF SUCH ANNEXATION. 
THE PROVISIONS OF THIS SECTION 19.1 SHALL SURVIVE THE CLOSING AND SHALL NOT
MERGE INTO ANY CONVEYANCING DOCUMENTS DELIVERED AT CLOSING.


 


19.2         *** EXPANSION PARCEL.  BUYER ACKNOWLEDGES THAT THE PROPERTY KNOWN
AS *** CONTAINS APPROXIMATELY *** ACRES OF EXPANSION LAND (“*** LAND”).  THE ***
LAND IS DEPICTED ON EXHIBIT Q ATTACHED HERETO AND INCORPORATED HEREIN BY THIS
REFERENCE.  SELLER HAS ADVISED BUYER THAT *** CORPORATION, AS TENANT AND*** ,
INC., AS SUBTENANT, IN THE BUILDING COMMONLY KNOWN AS *** (COLLECTIVELY, “***
TENANT”) HAS AN OPTION, IN ITS EXISTING LEASE, TO EXPAND (OR CAUSE AN EXPANSION
OF) THAT BUILDING.  IF THE *** TENANT WERE TO EXERCISE ITS EXPANSION OPTION, THE
EXPANSION WOULD BE CONSTRUCTED ON THE *** LAND.  SELLER HAS ADVISED BUYER THAT
SELLER INTENDS TO CONTACT THE *** TENANT TO SEEK A WAIVER OF ITS EXPANSION
OPTION (THE “*** WAIVER”).  AT CLOSING, BUYER SHALL GRANT TO SELLER AN OPTION TO
PURCHASE FROM BUYER THE *** LAND FOR A PURCHASE PRICE OF*** , WHICH OPTION SHALL
AUTOMATICALLY EXPIRE ON THE FIRST TO OCCUR OF (X) THE *** DAY AFTER THE CLOSING,
IF SELLER FAILS TO PROCURE THE *** WAIVER ON OR BEFORE THAT *** DAY; OR (Y) IF
SELLER PROCURES THE *** WAIVER ON OR BEFORE THE *** DAY AFTER CLOSING, THEN ON
THE FIRST ANNIVERSARY OF THE CLOSING, AND WHICH OPTION SHALL BE ASSIGNABLE (THE
“PURCHASE OPTION”).  IF SELLER FAILS TO PROCURE THE *** WAIVER PRIOR TO CLOSING,
SELLER MAY CONTINUE TO ATTEMPT TO PROCURE *** WAIVER DURING THE *** DAY PERIOD
AFTER THE CLOSING, BUT IN THAT EVENT, SELLER SHALL KEEP BUYER COMPLETELY AND
FULLY APPRISED OF ANY AND ALL DISCUSSIONS WITH THE *** TENANT AND SELLER SHALL
USE REASONABLE, GOOD FAITH EFFORTS TO AVOID INTERFERING WITH THE RELATIONSHIP
BETWEEN BUYER AND THE *** TENANT.  SELLER SHALL PROVIDE BUYER WITH TEN (10)
DAYS’ PRIOR WRITTEN NOTICE OF ITS EXERCISE OF THE PURCHASE OPTION.  IT SHALL BE
A CONDITION PRECEDENT TO SELLER’S CONSUMMATION OF ITS ACQUISITION OF THE ***
LAND THAT BUYER BE ABLE TO TRANSFER AND CONVEY THE *** LAND AS A SEPARATE AND
DISTINCT LEGAL PARCEL, IN COMPLIANCE WITH ANY AND ALL PLAT ACT AND/OR
SUBDIVISION LAWS, ORDINANCES AND REGULATIONS (THE “SUBDIVISION CONDITION”).  IF,
AT THE TIME THAT SELLER EXERCISES THE PURCHASE OPTION, THE *** LAND MAY NOT BE
FREELY TRANSFERRED AND CONVEYED DUE TO ITS FAILURE TO SATISFY THE SUBDIVISION
CONDITION, THEN SELLER SHALL BE SOLELY RESPONSIBLE, AT SELLER’S SOLE COST, TO
TAKE WHATEVER ACTIONS ARE REQUIRED IN ORDER TO SATISFY THE SUBDIVISION
CONDITION.  BUYER SHALL REASONABLY COOPERATE WITH SELLER’S EFFORTS TO SATISFY
THE SUBDIVISION CONDITION, BUT BUYER SHALL NOT BE REQUIRED TO INCUR ANY
LIABILITY OR OBLIGATION IN ORDER TO SO COOPERATE EXCEPT TO EXECUTE ANY

 

35

--------------------------------------------------------------------------------


 


AND ALL NECESSARY DOCUMENTS TO SATISFY THE SUBDIVISION CONDITIONS.  SELLER MAY
NOT, HOWEVER, LEGALLY SUBDIVIDE THE *** LAND FROM *** DRIVE EXCEPT ON A
CONDITIONAL BASIS SUCH THAT THE FORMAL SUBDIVISION IS NOT EFFECTIVE UNTIL THE
DATE ON WHICH BUYER CONVEYS THE *** LAND TO SELLER.  BUYER SHALL HAVE THE RIGHTS
TO REASONABLY APPROVE ANY PLAT OF SUBDIVISION OR COMPARABLE DOCUMENTATION
REQUIRED TO SATISFY THE SUBDIVISION CONDITION.  SELLER SHALL HAVE THIRTY (30)
DAYS AFTER PROVIDING NOTICE OF ITS DESIRE TO EXERCISE THE PURCHASE OPTION TO
BUYER TO COMPLETE ITS DUE DILIGENCE ON THE ***  LAND AND, IN SUCH CASE, SELLER’S
DUE DILIGENCE INVESTIGATIONS SHALL BE CONDUCTED PURSUANT TO THE SAME STANDARDS
AND OBLIGATIONS (INCLUDING, BUT NOT LIMITED TO, INSURANCE COVERAGE AND
INDEMNIFICATION) AS ARE IMPOSED UNDER THIS AGREEMENT WITH RESPECT TO BUYER’S DUE
DILIGENCE INVESTIGATIONS OF AND ABOUT THE PROPERTY.  *** SELLER SHALL HAVE THE
RIGHT TO TERMINATE THE EXERCISE OF ITS PURCHASE OPTION AT ANY TIME AND FOR ANY
REASON DURING ITS THIRTY (30) DAY DUE DILIGENCE PERIOD.  IF SELLER DOES NOT
TERMINATE ITS EXERCISE OF ITS PURCHASE OPTION TO PURCHASE PRIOR TO THE
EXPIRATION OF ITS DUE DILIGENCE PERIOD, THEN BUYER AND SELLER SHALL CLOSE ON THE
*** LAND WITHIN TEN (10) DAYS AFTER THE EXPIRATION OF THE DUE DILIGENCE PERIOD. 
SELLER SHALL ACQUIRE THE *** LAND ON A STRICTLY “AS-IS, WHERE-IS” BASIS, WITHOUT
ANY REPRESENTATION OR WARRANTY, OF ANY NATURE WHATSOEVER, FROM BUYER EXCEPT
THOSE NORMAL AND CUSTOMARY REPRESENTATIONS AND WARRANTIES CONTAINED IN ANY OF
THE CLOSING DOCUMENTS.  BUYER SHALL  NOT BE REQUIRED TO PROVIDE SELLER WITH ANY
TITLE INSURANCE OR ANY SURVEY OF THE *** LAND.   BUYER SHALL DELIVER AT CLOSING
A LIMITED WARRANTY DEED CONVEYING THE *** LAND TO SELLER, SUBJECT TO ALL OF THE
SAME PERMITTED TITLE EXCEPTIONS THAT BUYER ACCEPTED WHEN IT ACQUIRED THE ***
LAND FROM SELLER, ALONG WITH SUCH OTHER CLOSING DOCUMENTS AS ARE CUSTOMARY FOR
SIMILAR TYPE CLOSINGS (BUT WITHOUT ANY REQUIREMENT THAT BUYER PROVIDE ANY
REPRESENTATION OR WARRANTY, OF ANY NATURE, OR UNDERTAKE ANY LIABILITY TO OR FOR
THE BENEFIT OF, SELLER EXCEPT THOSE CUSTOMARILY GIVEN AND SIMILAR TO THOSE
PROVIDED IN THIS AGREEMENT), AND SELLER SHALL DELIVER THE PURCHASE PRICE FOR THE
*** LAND TO BUYER VIA FEDERAL WIRE TRANSFER AND SUBJECT TO A REAL ESTATE TAX
PRORATION BASED ON LAND VALUES ONLY FOR THE *** LAND, CALCULATED IN ACCORDANCE
WITH THE SAME METHOD PURSUANT TO WHICH THE REAL ESTATE TAXES WERE PRORATED UNDER
THIS AGREEMENT.  SELLER SHALL ALSO BE RESPONSIBLE, AT SELLER’S SOLE COST, TO
CAUSE A REAL ESTATE TAX DIVISION TO OCCUR, AS QUICKLY AS IS POSSIBLE FOLLOWING
THE CLOSING OF THE CONVEYANCE OF THE *** LAND TO SELLER, BETWEEN THE *** LAND
AND *** , SO AS TO CAUSE EACH OF THE *** LAND AND *** TO HAVE A SEPARATE AND
DISTINCT TAX IDENTIFICATION NUMBER.  THE PROVISIONS OF THIS SECTION 19.2 SHALL
SURVIVE THE CLOSING AND SHALL NOT MERGE INTO ANY CONVEYANCING DOCUMENTS
DELIVERED AT CLOSING.


 


19.3         FORM 8-K FILINGS.  SELLER AGREES TO COOPERATE WITH BUYER, WITHOUT
THIRD PARTY EXPENSE TO SELLER, BEFORE AND AFTER CLOSING IN PROVIDING SUCH
INFORMATION ABOUT THE PROPERTY AS BUYER MAY REASONABLY REQUIRE TO PREPARE ITS
FORM 8-K FILINGS AND SUCH OTHER REPORTS AND FILINGS AS MAY BE REQUIRED BY ANY
GOVERNMENTAL AUTHORITY.


 


19.4         PENDING LAND SALE PROPERTY.  BUYER AND SELLER ACKNOWLEDGES THAT
SELLER HAS ADVISED BUYER THAT SELLER IS NEGOTIATING THE TERMS OF, OR HAS ENTERED
INTO, CONTRACTS FOR THE SALE OF SOME OF THE UNDEVELOPED PROPERTY, AS MORE
SPECIFICALLY IDENTIFIED ON EXHIBIT P ATTACHED HERETO (“PENDING LAND SALE
PROPERTY”).  FIVE (5) DAYS PRIOR TO THE CLOSING DATE, SELLER SHALL NOTIFY BUYER,
IN WRITING, IF ANY OF THE PENDING LAND SALE PROPERTY IS TO BE EXCLUDED FROM THE
CLOSING, WHEREUPON (I) THE PURCHASE PRICE FOR THE UNDEVELOPED PROPERTY SHALL BE
REDUCED BY AN AMOUNT EQUAL TO THE RELEASE PRICE FOR SUCH PENDING LAND SALE
PROPERTY AS SET FORTH IN EXHIBIT P; AND (II) SELLER SHALL REIMBURSE PURCHASER,
WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR ALL OF THE REASONABLE,
DOCUMENTED THIRD PARTY COSTS AND EXPENSES THAT BUYER INCURRED IN ORDER TO

 

36

--------------------------------------------------------------------------------


 


PERFORM ITS DUE DILIGENCE INVESTIGATIONS AT, TO, IN AND ABOUT THE PENDING LAND
SALE PROPERTY THAT HAS BEEN EXCLUDED FROM THIS AGREEMENT IN AN AMOUNT*** .  SUCH
REIMBURSEMENT OBLIGATION SHALL SURVIVE THE CLOSING.  IF SELLER FAILS TO TIMELY
SO NOTIFY BUYER OF ANY EXCLUSION OF THE PENDING LAND SALE PROPERTY, THEN SELLER
SHALL CONVEY THE PENDING LAND SALE PROPERTY TO BUYER AT CLOSING.


 


19.5         *** PROPERTY.  SELLER HAS ADVISED BUYER THAT *** (“*** “), A TENANT
AT THE PORTION OF THE PROPERTY COMMONLY KNOWN AS *** (“*** PROPERTY”), HAS,
UNDER THE TERMS OF ITS RESPECTIVE LEASE, AN OPTION TO ACQUIRE THE *** PROPERTY. 
*** HAS ADVISED SELLER THAT *** HAS EXERCISED ITS PURCHASE OPTION AND,
THEREFORE, *** AND SELLER ARE CURRENTLY NEGOTIATING THE TERMS AND PROVISIONS OF
A PURCHASE AND SALE CONTRACT.  IN THE EVENT THAT, PRIOR TO CLOSING, SELLER AND
*** ENTER INTO A BINDING CONTRACT, FREE OF CONTINGENCIES, FOR THE SALE OF THE
*** PROPERTY (THE “*** CONTRACT”), THEN SELLER MAY EXCLUDE THE *** PROPERTY FROM
THIS AGREEMENT, BY SO ADVISING BUYER, IN WRITING, PRIOR TO THE CLOSING DATE
WHEREUPON:  (A) THE PURCHASE PRICE SHALL BE REDUCED BY $*** , AND (B) SELLER
SHALL REIMBURSE BUYER, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
ALL OF THE REASONABLE, DOCUMENTED THIRD PARTY COSTS AND EXPENSES THAT BUYER
INCURRED IN ORDER TO PERFORM ITS DUE DILIGENCE INVESTIGATIONS AT, TO, IN AND
ABOUT THE *** PROPERTY IN AN AMOUNT*** .  SUCH REIMBURSEMENT OBLIGATION SHALL
SURVIVE THE CLOSING.  IF SELLER AND *** FAIL TO ENTER INTO THE *** CONTRACT
PRIOR TO CLOSING, THEN, AT CLOSING, SELLER SHALL CONVEY THE *** PROPERTY TO
BUYER.


 


19.6         RIGHT OF FIRST REFUSALS.  BUYER AND SELLER ACKNOWLEDGE THAT SELLER
HAS ADVISED BUYER THAT CERTAIN LEASES CONTAIN A RIGHT OF FIRST REFUSAL TO
PURCHASE A PROJECT, AS MORE SPECIFICALLY IDENTIFIED ON EXHIBIT R ATTACHED HERETO
(“REFUSAL PROPERTY”).  UPON THE EXPIRATION OF EACH REFUSAL PERIOD OR WRITTEN
CONFIRMATION THAT SUCH TENANT DOES NOT INTEND TO EXERCISE ITS RIGHT OF FIRST
REFUSAL TO PURCHASE ITS RESPECTIVE PROJECT, SELLER AGREES TO IMMEDIATELY NOTIFY
BUYER, IN WRITING, IF ANY OF THE TENANTS OF THE REFUSAL PROPERTY TIMELY
EXERCISES ITS RIGHT TO PURCHASE ITS RESPECTIVE PROJECT.  IF ANY TENANT TIMELY
EXERCISES ITS RIGHT OF REFUSAL, THEN THE RELEVANT REFUSAL PROPERTY SHALL BE
DELETED FROM THIS AGREEMENT, WHEREUPON THE PURCHASE PRICE FOR THE DEVELOPED
PROPERTY SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE RELEASE PRICE FOR SUCH
REFUSAL PROPERTY AS SET FORTH IN EXHIBIT R; AND (II) SELLER SHALL REIMBURSE
BUYER, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR ALL OF THE
REASONABLE, DOCUMENTED THIRD-PARTY COSTS AND EXPENSES THAT BUYER INCURRED IN
ORDER TO PERFORM ITS DUE DILIGENCE INVESTIGATIONS AT, TO, IN AND ABOUT EACH
REFUSAL PROPERTY THAT HAS BEEN EXCLUDED FROM THIS AGREEMENT IN AN AMOUNT NOT TO
EXCEED *** PER INDIVIDUAL REFUSAL PROPERTY.  SUCH REIMBURSEMENT OBLIGATION SHALL
SURVIVE THE CLOSING.


 


19.7         POST CLOSING TENANT FINISH.  BUYER AND SELLER ACKNOWLEDGE THAT
SELLER MAY BE IN THE PROCESS OF COMPLETING TENANT FINISH WORK AT CERTAIN OF THE
PROJECTS AS OF THE CLOSING DATE (“INCOMPLETE TI WORK”).  ON THE CLOSING DATE,
SELLER SHALL PROVIDE BUYER WITH A COMPLETE AND REASONABLY DETAILED LIST OF ALL
SUCH INCOMPLETE TI WORK.  BUYER AGREES THAT SELLER SHALL COMPLETE ALL SUCH
INCOMPLETE TI WORK.  SELLER HEREBY COVENANTS AND AGREES THAT, AS PROMPTLY AS IS
REASONABLY POSSIBLE AFTER THE CLOSING, SELLER SHALL COMPLETE (OR CAUSE TO BE
COMPLETED) ALL INCOMPLETE TI WORK IN ACCORDANCE WITH (A) ALL APPLICABLE
PROVISIONS AND REQUIREMENTS OF THE RESPECTIVE LEASE UNDER WHICH PERFORMANCE OF
THE INCOMPLETE TI WORK IS REQUIRED AND (B) ALL APPLICABLE LAWS, ORDINANCES AND
REGULATIONS OF ANY GOVERNMENTAL AUTHORITY.  SELLER FURTHER COVENANTS AND AGREES
THAT IT SHALL USE GOOD FAITH AND DILIGENT EFFORTS TO COORDINATE THE PERFORMANCE
OF ALL INCOMPLETE TI WORK (I) IN A MANNER REASONABLY DESIGNED TO MINIMIZE
INTERFERENCE WITH THE OCCUPANCIES AND BUSINESS OPERATIONS OF THOSE TENANTS FOR
WHOSE BENEFIT

 

37

--------------------------------------------------------------------------------


 


INCOMPLETE TI WORK IS BEING PERFORMED, AND (II) WITH BUYER.  IF ANY OF SUCH
INCOMPLETE TI WORK IS REQUIRED TO BE PAID BY BUYER PURSUANT TO THE TERMS OF THIS
AGREEMENT, THEN SELLER SHALL SUBMIT TO BUYER, WHEN AND AS RECEIVED BY SELLER,
THE INVOICES AND BILLING STATEMENTS FOR THAT PORTION OF THE INCOMPLETE TI WORK
FOR WHICH BUYER IS RESPONSIBLE AND BUYER SHALL PROMPTLY PAY SUCH INVOICES AND
BILLS UPON RECEIPT.  THE PROVISIONS OF THIS SECTION 19.7 SHALL SURVIVE THE
CLOSING.


 


19.8         *** CONDEMNATION.  SELLER HAS ADVISED BUYER THAT THE PROJECT
COMMONLY KNOWN AS*** (“*** PROJECT”) IS IMPROVED WITH A SINGLE BUILDING
CONTAINING APPROXIMATELY ***  RENTABLE SQUARE FEET.  CURRENTLY, THERE ARE ***
TENANTS IN THAT BUILDING, *** (“*** “) AND *** (“*** “).  *** LEASES
APPROXIMATELY ***  SQUARE FEET OF THE BUILDING AND ITS EXISTING LEASE EXPIRES
ON*** , 2005.  *** DESIRES TO RENEW ITS LEASE FOR AN ADDITIONAL TERM, PROVIDED
THAT *** IS ABLE TO LEASE THE ENTIRE BUILDING AND THAT SELLER, AS LANDLORD,
PROVIDES ALTERNATIVE REPLACEMENT PARKING FOR THE *** PARKING SPACES LOST AS A
RESULT OF THE *** CONDEMNATION, AS DESCRIBED AND DEFINED BELOW (COLLECTIVELY,
“*** ‘S CONDITIONS”).  SELLER HAS ADVISED BUYER THAT SELLER IS CURRENTLY
ATTEMPTING TO SATISFY *** ‘S CONDITIONS AND, IN THAT REGARD, SELLER HAS REACHED
AN ORAL AGREEMENT WITH*** , PURSUANT TO WHICH *** HAS AGREED THAT SELLER MAY
RELOCATE *** TO ANOTHER BUILDING OWNED BY SELLER OR ONE OF ITS AFFILIATES; AND
SELLER HAS ENTERED INTO A CONTRACT TO ACQUIRE A VACANT PARCEL OF LAND THAT IS
COMPRISED OF APPROXIMATELY ***  ACRES AND IS CONTIGUOUS A PORTION OF THE ***
PROJECT  (“PARKING PARCEL”).  SELLER CONTEMPLATES THAT IT SHALL CONSTRUCT A
SURFACE PARKING LOT ON APPROXIMATELY ONE (1) ACRE OF THE PARKING PARCEL.


 


SELLER HAS FURTHER ADVISED BUYER THAT IN 2004, THE *** DEPARTMENT OF
TRANSPORTATION (“DOT”) FILED A CONDEMNATION ACTION AGAINST SELLER AND THE ***
PROJECT PURSUANT TO WHICH DOT SOUGHT TO ACQUIRE A PORTION OF THE *** UPON WHICH
*** PARKING SPACES ARE LOCATED (THE “*** CONDEMNATION”), SELLER HAS ADVISED
BUYER THAT DOT HAS, IN FACT, ACQUIRED FEE SIMPLE TITLE TO THE PORTION OF THE ***
PROJECT THAT IT SOUGHT TO ACQUIRE THROUGH THE *** CONDEMNATION, AND IN
CONNECTION THEREWITH, DOT PAID SELLER CONSIDERATION OF*** ; HOWEVER, SELLER HAS
FILED AN ACTION AGAINST DOT SEEKING APPROXIMATELY ***  IN ADDITIONAL
COMPENSATION AND DAMAGES (“SELLER’S PENDING DOT LITIGATION”).  SELLER SHALL
RETAIN ALL RIGHTS WITH RESPECT TO, AND ANY ENTITLEMENTS IN CONNECTION WITH,
SELLER’S PENDING DOT LITIGATION.  BUYER SHALL HAVE NO RIGHT, TITLE OR OBLIGATION
IN OR WITH RESPECT TO SELLER’S PENDING DOT LITIGATION.


 


SELLER AND BUYER HAVE AGREED TO DELAY THE CLOSING OF BUYER’S ACQUISITION OF THE
*** PROJECT SO AS TO PROVIDE SELLER WITH AN OPPORTUNITY TO SATISFY*** ‘S
CONDITIONS, AND TO CONSUMMATE SELLER’S ACQUISITION OF THE PARKING PARCEL. 
SELLER SHALL USE ITS REASONABLE, DILIGENT AND GOOD FAITH EFFORTS TO SATISFY***
‘S CONDITIONS AND TO CONSUMMATE ITS ACQUISITION OF THE PARKING PARCEL WITHIN ***
DAYS AFTER THE CLOSING DATE.  SELLER SHALL KEEP BUYER REGULARLY APPRISED, IN
WRITING, OF THE STATUS OF SELLER’S EFFORTS TO SATISFY*** ‘S CONDITIONS AND TO
ACQUIRE THE PARKING PARCEL.  SELLER SHALL NOT EXECUTE ANY SUCH LEASE AMENDMENT
WITH *** UNLESS AND UNTIL THE LEASE AMENDMENT IS APPROVED BY BUYER, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  SELLER SHALL BE SOLELY
RESPONSIBLE FOR THE PAYMENT OF ANY AND ALL COSTS AND EXPENSES INCURRED TO
SATISFY*** ‘S CONDITIONS AND TO CONSUMMATE ITS ACQUISITION OF THE PARKING
PARCEL.  SELLER MAY RELOCATE *** TO ANY OTHER PROPERTY THAT SELLER DESIRES AND
NEED NOT SEEK BUYER’S APPROVAL OF THE REPLACEMENT LEASED PREMISES.


 


IT SHALL BE A CONDITION PRECEDENT TO BUYER’S OBLIGATION TO ACQUIRE THE ***
PROJECT THAT ALL OF THE FOLLOWING ARE SATISFIED:

 

38

--------------------------------------------------------------------------------


 


(I)            SELLER AND *** HAVE EXECUTED AND DELIVERED TO ONE ANOTHER AN
AMENDMENT TO*** ‘S EXISTING LEASE PURSUANT TO WHICH, AMONG OTHER THINGS, ***
LEASES THE ENTIRE *** PROJECT AND SUCH AMENDMENT IS APPROVED BY BUYER, AS
PROVIDED ABOVE;


 


(II)           SELLER AND *** SHALL HAVE EXECUTED AND DELIVERED TO ONE ANOTHER
AN AGREEMENT PURSUANT TO WHICH *** AGREES THAT ITS LEASE AT THE *** PROJECT IS
TERMINATED ON AN ACCELERATED BASIS;


 


(III)          SELLER HAS CONSUMMATED ITS ACQUISITION OF THE PARKING PARCEL;


 


(IV)          SELLER HAS IMPROVED THE PARKING PARCEL BY CONSTRUCTING AND
INSTALLING THEREON (IN A LOCATION, DESIGN AND CONFIGURATION REASONABLY APPROVED
BY BUYER) A SURFACE PARKING LOT, STRIPED TO ACCOMMODATE VEHICULAR PARKING AND
PROVIDING SUFFICIENT PARKING TO SATISFY ANY PARKING REQUIREMENTS IMPOSED
UNDER*** ‘S LEASE AMENDMENT (THE “PARKING LOT”).  SELLER SHALL CONSTRUCT THE
PARKING LOT AT SELLER’S SOLE EXPENSE AND IN ACCORDANCE WITH ALL APPLICABLE
REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES.


 


(V)           SELLER PROCURES AND DELIVERS TO BUYER A TENANT ESTOPPEL FROM*** ,
CONFIRMING WITH SPECIFICITY, THAT THE *** LEASE AMENDMENT IS IN FULL FORCE AND
EFFECT AND THAT*** ‘S CONDITIONS HAVE BEEN SATISFIED;


 


(VI)          SELLER PROCURES AND DELIVERS TO BUYER A SURVEY OF THE AGGREGATE
PARCEL CREATED BY COMBINING THE *** PROJECT AND THE PARKING PARCEL (THE
“COMBINED PROJECT”); AND


 


(VII)         THE TITLE INSURER SHALL HAVE COMMITTED TO BUYER TO ISSUE TO BUYER
AN OWNER’S POLICY OF TITLE INSURANCE, INSURING BUYER’S INTEREST IN THE COMBINED
PROJECT, IN THE AMOUNT OF $*** , AND SUBJECT ONLY TO (A) THE PERMITTED
EXCEPTIONS AND (B) THE ISSUANCE OF THE ENDORSEMENTS.


 


THE ITEMS DESCRIBED IN (I) THROUGH (VII) ARE COLLECTIVELY REFERRED TO AS THE
“*** CLOSING CONDITIONS.”  WHEN SELLER HAS SATISFIED THE *** CLOSING CONDITIONS,
SELLER SHALL SO ADVISE BUYER, IN WRITING (“*** SATISFACTION NOTICE”), AND WITHIN
TEN (10) BUSINESS DAYS AFTER SELLER DELIVERS THE *** SATISFACTION NOTICE, BUT ON
A DATE MUTUALLY AND REASONABLY ACCEPTABLE TO SELLER AND BUYER, SELLER AND BUYER
SHALL PROCEED TO CONSUMMATE THE SALE AND CONVEYANCE TO BUYER OF THE COMBINED
PROJECT FOR THE ALLOCATED VALUE ASSIGNED TO THE *** PROJECT, AS MUTUALLY AND
REASONABLY DETERMINED BY SELLER AND BUYER, AND PURSUANT TO, AND SUBJECT TO, ALL
OF THE SAME TERMS, CONDITIONS, REQUIREMENTS AND PROCEDURES IMPOSED UNDER THIS
AGREEMENT WITH RESPECT TO THE REMAINDER OF THE PROPERTY.  THE PROVISIONS OF THIS
SECTION 19.8 SHALL SURVIVE THE CLOSING (WITH RESPECT TO THE REMAINDER OF THE
PROPERTY) AND SHALL NOT MERGE INTO ANY CONVEYANCING DOCUMENTS DELIVERED AT THAT
CLOSING.


 


19.9         *** TORNADO DAMAGE.  SELLER HAS ADVISED BUYER THAT, IN MID-AUGUST,
2005, THE PROJECT COMMONLY KNOWN AS *** (THE “*** PROJECT”) IN *** WAS DAMAGED
BY A TORNADO.  AMONG THE REPAIRS REQUIRED AT THE *** PROJECT ARE WATER
EXTRACTION AND DRYING, ROOF REPAIRS (AS THE ROOF WAS SEPARATED FROM THE DECK IN
NUMEROUS LOCATIONS), MECHANICAL REPAIRS TO THE HVAC SYSTEM AND REPLACEMENT OF
CEILING TILES AND COVE BASE (COLLECTIVELY, “*** REPAIRS”).  SELLER HAS TENDERED
A CLAIM TO ITS PROPERTY INSURER.  SELLER HEREBY COVENANTS AND AGREES THAT IT
SHALL COMPLETE ALL *** REPAIRS, AT SELLER’S SOLE COST AND EXPENSE, PRIOR TO
CLOSING.  SELLER HAS ADVISED BUYER THAT NONE OF

 

39

--------------------------------------------------------------------------------


 


THE LEASES FOR THE *** PROJECT HAVE BEEN TERMINATED OR RENDERED TERMINABLE AS A
RESULT OF THE TORNADO DAMAGE.  SELLER FURTHER COVENANTS AND AGREES THAT SELLER
SHALL DELIVER TO BUYER TENANT ESTOPPELS FROM THE TENANTS AT THE *** PROJECT THAT
INCLUDE A SPECIFIC CONFIRMATION THAT SELLER HAS COMPLETED THE *** REPAIRS FOR
WHICH SELLER, AS LANDLORD, IS RESPONSIBLE PURSUANT TO EACH TENANT’S RESPECTIVE
LEASE REQUIREMENTS.


 


19.10       TENANTS AND RIGHTS OF FIRST OFFER.  SELLER HAS ADVISED BUYER THAT
*** TENANTS HAVE RIGHTS OF FIRST OFFER (“ROFO”) TO ACQUIRE THE BUILDING IN WHICH
THEIR RESPECTIVE LEASED PREMISES ARE LOCATED.  THOSE TENANTS ARE:  *** , LEASING
SPACE AT THE PROJECT COMMONLY KNOWN AS*** (“*** “);*** , LEASING SPACE AT THE
PROJECT COMMONLY KNOWN AS*** (“*** “);*** , LEASING SPACE IN THE *** PROPERTY;
AND *** (“*** “), LEASING SPACE AT THE PROJECT COMMONLY KNOWN AS ***.  OF THESE
TENANTS, *** DID EXERCISE ITS ROFO AND, AS PROVIDED IN SECTION 19.5, SELLER AND
*** ARE CURRENTLY NEGOTIATING THE TERMS OF THE *** CONTRACT.  SELLER HAS
DELIVERED TO BUYER LETTERS FROM *** AND*** , CONFIRMING THAT EACH OF THEM WAIVES
ITS ROFO.  SELLER HAS ADVISED BUYER THAT *** FAILED TO TIMELY RESPOND TO THE
ROFO NOTICE THAT SELLER DELIVERED TO *** AND, THEREFORE, *** HAS AUTOMATICALLY
WAIVED ITS ROFO; HOWEVER, SELLER SHALL MAKE REASONABLE EFFORTS TO PROCURE FROM
*** A WRITTEN CONFIRMATION OF*** ‘S WAIVER OF ITS ROFO.


 


SELLER HAS ADVISED BUYER THAT, REGARDLESS OF (A) THE ALLOCATIONS OF THE PURCHASE
PRICE UPON WHICH SELLER AND BUYER AGREE, AND (B) THE TIME FRAMES ESTABLISHED
UNDER THIS AGREEMENT, SELLER DOES NOT CURRENTLY BELIEVE THAT THE RESPECTIVE
TERMS OF THE LEASES WITH*** , *** AND *** WILL REQUIRE THAT SELLER ONCE AGAIN
DELIVER A ROFO NOTICE TO ANY OR ALL OF*** , *** AND*** .  IN THE EVENT, HOWEVER,
THAT SELLER DETERMINES THAT SELLER SHALL, IN FACT, BE REQUIRED TO RESUBMIT A
ROFO NOTICE TO ANY OR ALL OF*** , *** AND *** IN ORDER TO COMPLY WITH THE
RESPECTIVE TERMS OF THEIR LEASES, SELLER SHALL SO ADVISE BUYER, IN WRITING, ON
OR BEFORE*** , 2005, AND SELLER SHALL THEN PROMPTLY RESUBMIT SUCH ROFO NOTICE AS
IS REQUIRED IN ORDER TO ENSURE COMPLIANCE WITH THE TERMS OF THE APPLICABLE
LEASES.  IF, FOLLOWING ANY SUCH RESUBMISSION OF A ROFO NOTICE TO ANY OR ALL
OF*** , *** AND*** , AS THE CASE MAY BE, ONE OR MORE OF THEM TIMELY EXERCISES
ITS RESPECTIVE ROFO, THEN SELLER SHALL IMMEDIATELY SO ADVISE BUYER, IN WRITING,
WHEREUPON THE PROJECT(S) WITH RESPECT TO WHICH THE ROFO IS TIMELY EXERCISED
SHALL BE DELETED FROM THIS AGREEMENT AND THE PURCHASE PRICE SHALL BE ADJUSTED BY
DEDUCTING FROM IT THE ALLOCATED VALUE ASSIGNED TO SUCH DELETED PROJECT(S)
PURSUANT TO SELLER’S AND BUYER’S MUTUAL AND REASONABLY DETERMINATION; AND
FURTHER, SELLER SHALL BE OBLIGATED TO REIMBURSE BUYER, WITHIN TEN (10) DAYS
AFTER BUYER’S DELIVERY OF WRITTEN DEMAND THEREFOR FOR ALL OF THE REASONABLE,
DOCUMENTED THIRD PARTY COSTS AND EXPENSES THAT BUYER INCURRED IN ORDER TO
PERFORM ITS DUE DILIGENCE INVESTIGATION AT, TO, IN AND ABOUT THE PROJECT(S)
BEING DELETED FROM THIS AGREEMENT PURSUANT TO THIS SECTION 19.10, BUT UP TO A
MAXIMUM AMOUNT OF ***  PER PROJECT.  SUCH REIMBURSEMENT OBLIGATION SHALL SURVIVE
THE CLOSING.  IF SELLER FAILS TO ADVISE BUYER PURSUANT TO THE IMMEDIATELY
PRECEDING TWO (2) SENTENCES, THEN, ON THE CLOSING DATE, SELLER SHALL CONVEY TO
BUYER (IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT) ALL OF THE PROJECTS IN
WHICH*** , *** AND *** ARE TENANTS.


 


19.11       EASEMENT AGREEMENT.  THOSE PROJECTS ASSIGNED ASSETS NUMBERS 306, 307
AND 308, ALL IN HAMILTON COUNTY, OHIO, ARE ENCUMBERED BY A CERTAIN THIRD
AMENDMENT TO EASEMENT AGREEMENT RECORDED ON JUNE 3, 1996, IN O.R. VOLUME 7068,
PAGE 34 AND RE-RECORDED ON DECEMBER 12, 1997, IN O.R. VOLUME 7520, PAGE 1113
(THE “EASEMENT AGREEMENT”).  THE PROVISIONS OF THE EASEMENT AGREEMENT
CONTEMPLATE THAT (A) AN OWNER’S ASSOCIATION WILL HAVE BEEN FORMED, (B) SUCH
OWNERS’ ASSOCIATION WILL MAINTAIN AND REPAIR THE COMMON AREAS DESCRIBED

 

40

--------------------------------------------------------------------------------


 


IN THE EASEMENT AGREEMENT, AND (C) SUCH OWNERS’ ASSOCIATION MAY LEVY ASSESSMENTS
AGAINST THE OWNERS OF THOSE PROPERTIES ENCUMBERED BY THE EASEMENT AGREEMENT. 
SELLER HAS ADVISED BUYER THAT, TO SELLER’S KNOWLEDGE, NO OWNERS’ ASSOCIATION HAS
BEEN FORMED AND SELLER HAS NEVER RECEIVED A BILLING STATEMENT FOR ANY
ASSESSMENTS DUE IN CONNECTION WITH THE MAINTENANCE AND REPAIR OF COMMON AREAS
UNDER THE EASEMENT AGREEMENT.  SELLER HAS FURTHER ADVISED BUYER THAT (I) TO
SELLER’S KNOWLEDGE, THERE ARE NO COMMON AREAS WITHIN THE REAL PROPERTIES THAT
ARE ENCUMBERED BY THE EASEMENT AGREEMENT THAT WOULD BE MAINTAINED BY AN OWNERS’
ASSOCIATION; (II) THERE ARE NO SHARED ROADS USED IN COMMON BY SELLER’S PROJECTS
AND THOSE OF THE OTHER PROPERTIES ENCUMBERED BY THE EASEMENT AGREEMENT; AND
(III) TO SELLER’S KNOWLEDGE, ENTERPRISE DRIVE IS A PUBLICLY DEDICATED ROAD, AS
REFLECTED IN PLAT BOOK 348, PAGE 64.

 


19.12       ADDITIONAL CONSIDERATION OWED BY SELLER TO *** INVESTMENT COMPANY. 
SELLER HAS ADVISED BUYER THAT, WHEN SELLER ACQUIRED THE LAND UPON WHICH CERTAIN
OF THE PROJECTS LOCATED IN *** WERE CONSTRUCTED (ASSETS NOS. 202 AND 204) FROM
*** INVESTMENT COMPANY (““), SELLER AGREED TO PAY TO *** CERTAIN ADDITIONAL
FUTURE CONSIDERATION FOR SUCH LAND (THE “LAND”), BASED UPON SELLER’S DEVELOPMENT
OF THE *** LAND AND THE EXTENT TO WHICH THOSE BUILDINGS THAT SELLER CONSTRUCTS
AND DEVELOPS ON THE *** LAND ARE BUILT OUT AND IMPROVED AS OFFICE SPACE.  SELLER
HAS FURTHER ADVISED BUYER THAT SUCH OBLIGATION TO PAY ADDITIONAL CONSIDERATION
TO *** IS PURELY A CONTRACTUAL OBLIGATION BETWEEN SELLER AND ***; THE OBLIGATION
DOES NOT ENCUMBER OR RUN WITH THE *** LAND; AND THE OBLIGATION SHALL NOT BE
BINDING UPON BUYER, ITS SUCCESSORS AND ASSIGNS.  THE PARTIES ACKNOWLEDGE,
HOWEVER, THAT THOSE BUILDINGS CONSTRUCTED ON THE *** LAND ARE NOT YET ENTIRELY
IMPROVED, BUILT OUT AND FINISHED; AS A RESULT, ADDITIONAL OFFICE-BASED TENANT
IMPROVEMENTS AND FINISHES MAY BE CONSTRUCTED AND INSTALLED, BY BUYER, ON A
POST-CLOSING BASIS.  BUYER HEREBY COVENANTS AND AGREES THAT BUYER SHALL USE
REASONABLE, GOOD FAITH EFFORTS TO PROMPTLY ADVISE SELLER, IN WRITING, FROM TIME
TO TIME AFTER CLOSING, WHEN AND AS BUYER COMPLETES THE INSTALLATION AND
CONSTRUCTION OF TENANT IMPROVEMENTS AND FINISHES THAT CONSTITUTE OFFICE SPACE IN
EITHER OR BOTH OF ASSETS NOS.*** .  SELLER IS AND SHALL REMAIN SOLELY AND
EXCLUSIVELY RESPONSIBLE FOR THE TIMELY PAYMENT, IN FULL, OF ANY AND ALL
ADDITIONAL CONSIDERATION OWED TO *** AS A RESULT OF, OR DUE TO, THE CONSTRUCTION
AND INSTALLATION, IN EITHER OR BOTH OF ASSETS NOS.*** , OF TENANT IMPROVEMENTS
AND BUILD OUT DESIGNED TO CREATE OFFICE SPACE (“OFFICE IMPROVEMENTS
CONSIDERATION”), WHETHER SUCH CONSTRUCTION AND INSTALLATION OF OFFICE
IMPROVEMENTS OCCURS PRIOR TO, OR SUBSEQUENT TO, CLOSING.  SELLER HEREBY
INDEMNIFIES, DEFENDS AND HOLDS BUYER, ITS MEMBERS, AND THE SUCCESSORS AND
ASSIGNS OF BUYER AND ITS MEMBERS (COLLECTIVELY, “*** INDEMNIFIED PARTIES”),
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES (ACTUAL, BUT NOT
CONSEQUENTIAL), LOSSES, CAUSES OF ACTION, JUDGMENTS, COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, COURT COSTS AND ATTORNEYS’ REASONABLE FEES)
ACTUALLY SUFFERED OR INCURRED BY ANY OR ALL OF THE *** INDEMNIFIED PARTIES AS A
DIRECT RESULT OF SELLER’S FAILURE TO TIMELY PAY TO*** , AT ANY TIME OR FROM TIME
TO TIME, ANY OR ALL OF THE OFFICE IMPROVEMENTS CONSIDERATION.  THE FOREGOING
INDEMNITY SHALL NOT APPLY WITH RESPECT TO ANY OFFICE IMPROVEMENTS CONSIDERATION
DUE AND OWING TO *** SOLELY AND DIRECTLY AS A RESULT OF, OR IN CONNECTION WITH,
IMPROVEMENTS ABOUT WHICH BUYER FAILS TO NOTIFY SELLER, AS CONTEMPLATED ABOVE. 
THE PROVISIONS OF THIS SECTION 19.2 SHALL SURVIVE THE CLOSING AND SHALL NOT BE
SUBJECT TO, OR INCLUDED WITHIN, THE MONETARY LIMITATION IMPOSED UNDER SECTION
11.3.


 


19.13       POTENTIAL ACQUISITION OF MEMBERSHIP INTERESTS.  SELLER AND BUYER
ACKNOWLEDGE AND AGREE THAT, PRIOR TO CLOSING AND UPON BUYER’S REQUEST AND COST,
SELLER SHALL TRANSFER AND CONVEY THOSE OF THE PROJECTS LOCATED IN OHIO TO A
NEWLY CREATED DELAWARE LIMITED LIABILITY

 

41

--------------------------------------------------------------------------------


 


COMPANY (“NEWCO”) IN WHICH THE INITIAL MEMBER(S) SHALL BE THAT SELLER ENTITY
THAT CURRENTLY HOLDS FEE SIMPLE TITLE TO THE OHIO PROJECTS.  IN THAT EVENT, THEN
AT CLOSING, BUYER SHALL ACQUIRE THE OHIO PROJECTS BY AN ASSIGNMENT OF ONE
HUNDRED PERCENT (100%) OF THE MEMBERSHIP INTERESTS IN NEWCO.  THE FORM AND
SUBSTANCE OF THE DOCUMENT BY WHICH SUCH MEMBERSHIP INTERESTS ARE TRANSFERRED AND
CONVEYED TO BUYER SHALL BE MUTUALLY AND REASONABLY ACCEPTABLE TO SELLER AND
BUYER AND SHALL, AMONG OTHER THINGS, INCLUDE AN INDEMNITY FROM NEWCO’S MEMBER(S)
FOR THE BENEFIT OF BUYER, WITH RESPECT TO ANY LIABILITIES AND OBLIGATIONS THAT
NEWCO INCURS OR FOR WHICH IT BECOMES RESPONSIBLE DUE TO THE ACTIONS OF SELLER’S
NEWCO MEMBERS PRIOR TO THE CLOSING DATE AND AN INDEMNITY FROM NEWCO’S TRANSFEREE
MEMBER(S) FOR THE BENEFIT OF SELLER WITH RESPECT TO ANY LIABILITIES AND
OBLIGATIONS THAT NEWCO INCURS OR FOR WHICH IT BECOMES RESPONSIBLE AFTER THE
CLOSING DATE.  IN LIGHT OF THE PARTIES’ AGREEMENT, AS SET FORTH IN THIS
AGREEMENT, THAT SELLER SHALL PAY ALL TRANSFER TAXES IMPOSED IN CONNECTION WITH
THE FEE SIMPLE TRANSFER OF THE PROPERTY TO BUYER, SELLER HEREBY COVENANTS AND
AGREES THAT IT SHALL REMAIN LIABLE FOR THE PAYMENT OF ANY TRANSFER TAXES (IN THE
AMOUNT IT WOULD HAVE PAID UNDER THIS AGREEMENT ABSENT A TRANSFER TO NEWCO), THAT
MAY ULTIMATELY BE IMPOSED IN CONNECTION WITH BUYER’S ACQUISITION OF THE OHIO
PROJECTS IN THE EVENT THAT, FOLLOWING THE CLOSING, ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER ANY OR ALL OF THE OHIO PROJECTS SUCCESSFULLY CHALLENGES
THE MEANS BY WHICH BUYER ACQUIRES THE OHIO PROJECTS WITHOUT HAVING PAID TRANSFER
TAXES; PROVIDED, HOWEVER, THAT IF BUYER WISHES TO CONTEST ANY SUCH CHALLENGE BY
THE GOVERNMENTAL AUTHORITY, BUYER SHALL BE SOLELY RESPONSIBLE FOR ANY COSTS AND
EXPENSES INCURRED BY SELLER IN CONNECTION WITH SUCH CONTEST (ALTHOUGH SELLER
SHALL REASONABLY COOPERATE WITH BUYER IN ITS PURSUIT OF SUCH CONTEST, BUT
WITHOUT ANY OUT-OF-POCKET EXPENSE TO SELLER).  THE PROVISIONS OF THE PRECEDING
SENTENCE SHALL SURVIVE THE CLOSING AND SHALL NOT MERGE INTO THE CONVEYING
DOCUMENTS DELIVERED AT CLOSING.


 


19.14       ().  *** (“*** “) IS A TENANT IN THE PROJECTS  COMMONLY KNOWN AS***
, IN *** (THE “*** PROJECTS”).  PURSUANT TO SECTION 16.14 OF ***  LEASE FOR ***
(THE “*** LEASE”), SELLER, AS LANDLORD, CONSTRUCTED CERTAIN PARKING IMPROVEMENTS
(AS DEFINED IN THE ***  LEASE) AT ***  EXPENSE.  THOSE PARKING IMPROVEMENTS
INVOLVED THE CREATION OF AN OFF-SITE ASPHALT-SAVED PARKING LOT ON PROPERTY OWNED
BY AN AFFILIATE OF THE SELLER ENTITY THAT IS THE LANDLORD UNDER THE *** (THE
“PARKING OWNER”); AND IN ORDER FOR VEHICLES TO TRAVEL BETWEEN THE PARKING
IMPROVEMENTS AND A PUBLICLY DEDICATED ROAD, THE VEHICLES MUST TRAVEL ACROSS AND
OVER A PRIVATE ROAD LOCATED ON A PARCEL THAT IS OWNED BY YET ANOTHER AFFILIATE
OF THE SELLER ENTITY THAT OWNS THE *** PROJECTS (THE “ACCESS PARCEL”).  AS A
RESULT, SELLER HEREBY COVENANTS AND AGREES THAT, PRIOR TO CLOSING, SELLER SHALL
CAUSE (A) THE PARKING OWNER TO ENTER INTO A LEASE WITH BUYER, ON TERMS AND
CONDITIONS REASONABLY ACCEPTABLE TO BUYER, PURSUANT TO WHICH THE PARKING OWNER
LEASES THE PARKING IMPROVEMENTS TO BUYER FOR THE DURATION OF THE TERM OF THE
LEASES INTO WHICH *** HAS ENTERED FOR THE *** PROJECTS (COLLECTIVELY, THE “***
LEASES”), INCLUDING ANY RENEWALS AND EXTENSIONS OF EITHER OR BOTH OF THE ***
LEASES (THE “PARKING LEASE”) SO AS TO ENSURE THAT BUYER, AS SUCCESSOR LANDLORD
UNDER THE *** LEASES, IS ABLE TO COMPLY WITH ITS OBLIGATIONS TO MAKE THE PARKING
IMPROVEMENTS AVAILABLE TO*** .  *** ; AND (B) THE OWNER OF THE ACCESS PARCEL
(THE “ACCESS OWNER”) TO GRANT TO BUYER A NONEXCLUSIVE EASEMENT OF INGRESS,
EGRESS AND ACCESS OVER, ALONG AND THROUGH THE ACCESS PARCEL SO AS TO PROVIDE A
MEANS OF ACCESS TO, FROM AND BETWEEN THE PARKING IMPROVEMENTS AND A PUBLICLY
DEDICATED STREET (THE “ACCESS EASEMENT”).  THE ACCESS EASEMENT SHALL EXPIRE
SIMULTANEOUSLY WITH THE EXPIRATION OF THE PARKING LEASE.  NO FEES, RENT OR OTHER
CHARGES, OF ANY NATURE, SHALL BE IMPOSED ON BUYER UNDER THE ACCESS EASEMENT. 
THE TERMS AND CONDITIONS OF THE ACCESS EASEMENT SHALL BE REASONABLY ACCEPTABLE
TO BUYER AND SELLER SHALL ALSO CAUSE THE ACCESS EASEMENT TO BE RECORDED AT
CLOSING.  BUYER SHALL CAUSE *** TO PROVIDE THE

 

42

--------------------------------------------------------------------------------


 


PARKING OWNER WITH EVIDENCE OF INSURANCE NAMING THE PARKING OWNER AS AN
ADDITIONAL INSURED ON LIABILITY INSURANCE COVERING THE USE OF THE PARKING
IMPROVEMENTS.  THE PARKING OWNER SHALL NOT HAVE ANY RESPONSIBILITY TO MAINTAIN
OR REPAIR THE PARKING IMPROVEMENTS.


 

Additionally, at Closing, Seller shall assign to Buyer, pursuant to an
assignment agreement reasonably and mutually acceptable to Seller and Buyer,
those certain ICP extended warranties provided to Seller by *** issued with
respect to sixteen rooftop HVAC units installed at the *** Projects in 2001 and
2002.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized signatory, effective as of the day and year
first above written.

 

 

SELLER:

 

 

 

DUKE REALTY LIMITED PARTNERSHIP,
an Indiana general partnership

 

 

 

 

 

By:

Duke Realty Corporation,
its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

DUKE REALTY OHIO,
an Indiana general partnership

 

 

 

By:

Duke Realty Limited Partnership,
a general partner

 

 

 

 

 

By:

Duke Realty Corporation, its
general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

S-1

--------------------------------------------------------------------------------


 

 

EDENVALE EXECUTIVE CENTER, L.L.C.,
an Indiana general partnership

 

 

 

By:

Duke Realty Limited Partnership,
a general partner, its sole member

 

 

 

 

 

By:

Duke Realty Corporation,
its general partner

 

 

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

 

 

MV MINNEAPOLIS LUNAR POINTE I, LLC
a Delaware limited liability company

 

 

 

By:

Duke Realty Limited Partnership, an
Indiana limited partnership, sole member

 

 

 

 

 

 

By:

Duke Realty Corporation,
its general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

DUGAN REALTY, L.L.C.,
an Indiana limited liability company

 

 

 

By:

Duke Realty Limited Partnership,
an Indiana limited partnership, its member

 

 

 

 

 

 

By:

Duke Realty Corporation, an Indiana
corporation, its general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

S-2

--------------------------------------------------------------------------------


 

 

WEEKS DEVELOPMENT PARTNERSHIP,
a Georgia general partnership

 

 

 

 

By:

Weeks Realty Services, Inc., a Georgia
corporation, Managing General Partner

 

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

DUKE CONSTRUCTION LIMITED
PARTNERSHIP,
an Indiana limited partnership

 

 

 

 

By:

Duke Business Centers Corporation,
an Indiana corporation, its general
partner

 

 

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

 

Name:

Howard L. Feinsand

 

 

 

Title:

Executive Vice President,

 

 

 

 

General Counsel and Secretary

 

 

S-3

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

FIRSTCAL INDUSTRIAL 2 ACQUISITION,
LLC, a Delaware limited
liability company

 

 

 

By:

FIRSTCAL INDUSTRIAL 2, LLC, a
Delaware limited liability company and its
sole member, by its two (2) members:

 

 

 

 

 

By:

FR FirstCal 2, LLC, a Delaware
limited liability company and its
Manager

 

 

 

 

 

 

 

 

 

 

 

By:

First Industrial Development
Services, Inc., a Maryland
corporation and its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Johannson Yap

 

 

 

 

 

 

  Johannson Yap, Executive

 

 

 

 

 

  Vice President

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF BUILDINGS AND LAND

 

ATLANTA, GA

Asset Nos. 101-188

 

ASSET
#

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

101

 

805 Franklin Court

 

Marietta, GA

 

Cobb

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

102

 

810 Franklin Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

103

 

811 Livingston Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

104

 

825 Franklin Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

105

 

830 Franklin Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

106

 

835 Franklin Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

107

 

840 Franklin Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

108

 

821 Livingston Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

109

 

841 Livingston Court

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

110

 

993 Mansell Road

 

Roswell, GA

 

Fulton

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

111

 

995 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

112

 

997 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

113

 

999 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

114

 

1003 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

115

 

1005 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

116

 

1007 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

117

 

1009 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

118

 

1011 Mansell Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

119

 

11415 Old Roswell Rd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

120

 

11545 Wills Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

121

 

1750 Founders Pkwy.

 

“

 

“

 

DRLP

 

 

A-1

--------------------------------------------------------------------------------


 

ASSET
#

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

122

 

1735 Founders Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

123

 

105 Hembree Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

124

 

150 Hembree Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

125

 

200 Hembree Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

126

 

645 Hembree Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

127

 

655 Hembree Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

128

 

250 Hembree Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

129

 

660 Hembree Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

130

 

245 Hembree Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

131

 

1100 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

132

 

1150 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

133

 

1125 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

134

 

1175 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

135

 

1250 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

136

 

1225 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

137

 

1325 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

138

 

1350 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

139

 

1335 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

140

 

11835 Alpharetta Hwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

141

 

11390 Old Roswell Rd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

142

 

1400 Hembree Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

143

 

235 Hembree Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

144

 

1115 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

145

 

1200 Northmeadow Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

146

 

1335 Capital Cr.

 

Marietta, GA

 

Cobb

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

147

 

1337-41-51 Capital Cr.

 

“

 

“

 

DRLP

 

 

A-2

--------------------------------------------------------------------------------


 

ASSET
#

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

148

 

2260 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

149

 

2252 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

150

 

2242 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

151

 

2256 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

152

 

2244 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

153

 

2150 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

154

 

2152 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

155

 

2130 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

156

 

2270 Northwest Pkwy.

 

“

 

 

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

157

 

2275 Northwest Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

158

 

2915 Courtyards Drive

 

Norcross, GA

 

Gwinnett

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

159

 

2925 Courtyards Drive

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

160

 

2975 Courtyards Drive

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

161

 

2995 Courtyards Drive

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

162

 

2725 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

163

 

2755 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

164

 

2775 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

165

 

2850 Colonnades Ct.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

166

 

3040 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

167

 

3055 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

168

 

3075 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

169

 

3100 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

170

 

3155 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

171

 

3175 Northwoods Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

172

 

2825 Breckinridge Blvd.

 

Duluth, GA

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

173

 

2875 Breckinridge Blvd.

 

“

 

“

 

DRLP

 

 

A-3

--------------------------------------------------------------------------------


 

ASSET
#

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

174

 

2885 Breckinridge Blvd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

175

 

3170 Reps Miller Road

 

Norcross, GA

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

176

 

3180 Reps Miller Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

177

 

3190 Reps Miller Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

178

 

11800 Wills Road

 

Roswell, GA

 

Fulton

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

179

 

11810 Wills Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

180

 

11820 Wills Road

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

181

 

560 Old Peachtree Rd.

 

Suwanee, GA

 

Gwinnett

 

DDRLP

 

 

 

 

 

 

 

 

 

 

 

182

 

5755 Peachtree Ind. Blvd.

 

Norcross, GA

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

183

 

5765 Peachtree Ind. Blvd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

184

 

5775 Peachtree Ind. Blvd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

185

 

Northbrook – Dugan Land

 

Suwanee, GA

 

“

 

Dugan Realty, LLC

 

 

 

 

 

 

 

 

 

 

 

186

 

Northbrook - DRLP Land

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

187

 

Northbrook - WDP Land

 

“

 

“

 

Weeks Development Partnership

 

 

 

 

 

 

 

 

 

 

 

188

 

Franklin Forest Flood Plain

 

Marietta, GA

 

Cobb

 

DRLP

 

 

ORLANDO, FLORIDA

Asset Nos. 201 - 209

 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

201

 

7101 TPC Drive

 

Orlando, FL

 

Orange

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

202

 

7022 TPC Drive

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

203

 

6200 Lee Vista Blvd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

204

 

7100 TPC Drive

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

205

 

100 Technology Pkwy.

 

Lake Mary, FL

 

Seminole

 

DRLP

 

 

A-4

--------------------------------------------------------------------------------


 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

206

 

525 Technology Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

207

 

255 Technology Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

208

 

200 Technology Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

209

 

250 Technology Pkwy.

 

“

 

“

 

DRLP

 

 

CINCINNATI, OHIO

Asset Nos. 301 - 319

 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

301

 

4514-4548 Cornell Rd. &
11253-11277 Williamson Rd.

 

Cincinnati, OH

 

Hamilton

 

Duke Realty Ohio (“DRO”)

 

 

 

 

 

 

 

 

 

 

 

302

 

6465 Creek Rd.

 

Blue Ash, OH

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

303

 

6245 Creek Rd.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

304

 

2702-2758 East Kemper Rd.

 

Cincinnati, OH

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

305

 

2800-2888 East Kemper Rd.

 

Sharonville, OH

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

306

 

2931-2961 East Kemper Rd.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

307

 

11490-11550 Enterprise Park Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

308

 

2831 East Kemper Rd. & 11473-11493 Enterprise Park Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

309

 

11785 Highway Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

310

 

11815 Highway Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

311

 

6900 - 6918 Fairfield Business Dr.

 

Fairfield, OH

 

Butler

 

DRO

 

 

 

 

 

 

 

 

 

 

 

312

 

6820 - 6838 Fairfield Business Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

313

 

10150 - 10188 International Blvd.

 

Cincinnati, OH

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

314

 

5549 - 5585 Spellmire Rd.

 

“

 

“

 

DRO

 

 

A-5

--------------------------------------------------------------------------------


 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

315

 

5616 Spellmire Rd.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

316

 

9021 - 9035 Meridian Way

 

W.Chester,OH

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

317

 

4700 Duke Dr.

 

Mason, OH

 

Warren

 

DRO

 

 

 

 

 

 

 

 

 

 

 

318

 

4690 Parkway Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

319

 

4900 Parkway Dr.

 

“

 

“

 

DRO

 

 

CLEVELAND, OHIO

Asset Nos. 401 - 420

 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

401

 

6230 Cochran

 

Solon, OH

 

Cuyahoga

 

DRO

 

 

 

 

 

 

 

 

 

 

 

402

 

5821 Harper

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

403

 

6161 Cochran

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

404

 

5901 Harper

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

405

 

6661 Cochran

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

406

 

6521 Davis

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

407

 

30301 Carter Street

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

408

 

12200 Alameda Dr.

 

Strongsville, OH

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

409

 

13325 Darice Parkway

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

410

 

13675 Darice Parkway

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

411

 

13500 Darice Parkway

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

412

 

12850 Darice Parkway

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

413

 

12930 Darice Parkway

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

414

 

Intentionally Omitted

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

415

 

1864 Enterprise Pkwy + Land

 

Twinsburg, OH

 

Summit

 

DRO

 

 

 

 

 

 

 

 

 

 

 

416

 

1842 Enterprise Parkway

 

“

 

“

 

DRO

 

 

A-6

--------------------------------------------------------------------------------


 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

417

 

28900 Fountain Parkway

 

Solon, OH

 

Cuyahoga

 

DRO

 

 

 

 

 

 

 

 

 

 

 

418

 

5335 Avion Park Dr. + Land

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

419

 

8220 Mohawk Dr. + Land

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

420

 

Park 82 Land

 

Strongsville, OH

 

“

 

DRO

 

 

COLUMBUS, OHIO

Asset Nos. 501 - 513

 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

501

 

7719 Graphics Way

 

Lewis Center, OH

 

Delaware

 

DRO

 

 

 

 

 

 

 

 

 

 

 

502

 

459 Orange Point Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

503

 

3940 Gantz Road

 

Grove City, OH

 

Franklin

 

DRO

 

 

 

 

 

 

 

 

 

 

 

504

 

4000 Gantz Road

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

505

 

2190-2200 Westbelt Dr.

 

Columbus, OH

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

506

 

2787-2805 Charter St.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

507

 

2829-2843 Charter St.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

508

 

3800 Zane Trace Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

509

 

3635 Zane Trace Dr.

 

“

 

“

 

DRO

 

 

 

 

 

 

 

 

 

 

 

510

 

Orange Pointe Land (4.35 acres)

 

“

 

Delaware

 

DRO

 

 

 

 

 

 

 

 

 

 

 

511

 

Westbelt 3 Land (12.36 acres)

 

“

 

Franklin

 

DRO

 

 

 

 

 

 

 

 

 

 

 

512

 

Westbelt 5 Land (11.18 acres)

 

“

 

“

 

DCLP

 

 

 

 

 

 

 

 

 

 

 

513

 

Orange Point Detention Pond

 

Lewis Center, OH

 

Delaware

 

DRO & DRLP

 

 

A-7

--------------------------------------------------------------------------------


 

MINNEAPOLIS, MINNESOTA

Asset Nos. 601 - 633

 

ASSET
#

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

601

 

640 Taft St.

 

Minneapolis, MN

 

Hennepin

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

602

 

2505 Kennedy St.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

603

 

650 Taft St.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

604

 

2425 Kennedy St., N.E.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

605

 

1351-1365 Park Rd.

 

Chanhassen, MN

 

Carver

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

606

 

1250-1290 Park Rd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

607

 

1020 Discovery Rd.

 

Eagan, MN

 

Dakota

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

608

 

1303 Corporate Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

609

 

7600-7688 Executive Dr.

 

Eden Prairie, MN

 

Hennepin

 

Edenvale Executive Center, LLC (“EEC”)

 

 

 

 

 

 

 

 

 

 

 

610

 

7905 Golden Triangle Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

611

 

10900 Hampshire Ave. So.

 

Bloomington, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

612

 

801-815 West 106th St.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

613

 

10640 Lyndale Ave. So.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

614

 

5249-5251 W. 73rd St.

 

Edina, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

615

 

5230 W. 73rd St.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

616

 

7200 Ohms Lane

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

617

 

5900 Golden Hills Dr.

 

Golden Valley, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

618

 

6100-6190 Golden Hills Dr

 

 

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

619

 

6105 Golden Hills Dr.

 

 

 

“

 

DRLP

 

 

A-8

--------------------------------------------------------------------------------


 

ASSET
#

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

620

 

2415-2495 Xenium Lane No.

 

Plymouth, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

621

 

2200 University Ave. W.

 

St. Paul, MN

 

Ramsey

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

622

 

10025 Valley View Rd.

 

Eden Prairie, MN

 

Hennepin

 

EEC

 

 

 

 

 

 

 

 

 

 

 

623

 

13895 Industrial Park Blvd.

 

Plymouth, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

624

 

1840-1888 Berkshire; 13801-13844 Industrial Park

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

625

 

13820-13884 Industrial Park Blvd.; 1945-2001 Annepolis Lane

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

626

 

5201/5155 E. River Rd.

 

Fridley, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

627

 

Intentionally Omitted

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

628

 

2000 W. 94th St.

 

Bloomington, MN

 

Hennepin

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

629

 

5120 Cedar Lake Rd.

 

Cedar Lake, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

630

 

7300 32nd Ave. No.

 

Crystal, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

631

 

800 So. Fifth St.

 

Hopkins, MN

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

632

 

Intentionally Omitted

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

633

 

3025 Lunar Lane

 

Eagan, MN

 

Dakota

 

MV Minneapolis Lunar Pointe I, LLC

 

 

NASHVILLE, TENNESSEE

Asset Nos. 701 - 734

 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

701

 

1420 Donelson Pike

 

Nashville, TN

 

Davidson

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

702

 

1410 Donelson Pike

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

703

 

1400 Donelson Pike

 

“

 

“

 

DRLP

 

 

A-9

--------------------------------------------------------------------------------


 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

704

 

400 Airpark Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

705

 

500 Airpark Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

706

 

600 Airpark Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

707

 

700 Airpark Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

708

 

800 Airpark Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

709

 

900 Airpark Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

710

 

1000 Airpark Center Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

711

 

5233 Harding Place

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

712

 

2525 Perimeter Place Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

713

 

621 Mainstream Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

714

 

566 Mainstream Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

715

 

811 Royal Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

716

 

2957 Elm Hill Pike

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

717

 

533 Mainstream Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

718

 

501 Mainstream Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

719

 

2515 Perimeter Place Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

720

 

500 Royal Pkwy.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

721

 

5215 Linbar Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

722

 

5217 Linbar Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

723

 

5213 Linbar Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

724

 

5211 Linbar Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

725

 

5209 Linbar Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

726

 

5207 Linbar Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

727

 

3800 Ezell Rd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

728

 

601 Bakertown Rd. + Land

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

729

 

5270 Harding Place

 

“

 

“

 

DRLP

 

 

A-10

--------------------------------------------------------------------------------


 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

730

 

1415 Donelson Pike

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

731

 

1413 Donelson Pike

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

732

 

431 Great Circle Rd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

733

 

Haywood East Land
(5.05 acres)

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

734

 

Linbar Land (1.665 acres)

 

“

 

“

 

DRLP

 

 

RALEIGH, NORTH CAROLINA

Asset Nos. 801 - 814

 

ASSET #

 

ADDRESS

 

CITY, STATE

 

COUNTY

 

RECORD
OWNER

 

 

 

 

 

 

 

 

 

 

 

801

 

100 Perimeter Park Dr.

 

Morrisville, NC

 

Wake

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

802

 

200 Perimeter Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

803

 

300 Perimeter Park Dr.

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

 

 

804

 

400 Perimeter Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

805

 

500 Perimeter Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

806

 

800 Perimeter Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

807

 

900 Perimeter Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

808

 

1000 Perimeter Park Dr.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

809

 

409 Airport Blvd. - Bldg A

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

810

 

409 Airport Blvd. - Bldg B

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

811

 

409 Airport Blvd. - Bldg C

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

812

 

3200 Spring Forest Rd.

 

Raleigh, NC

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

813

 

3100 Spring Forest Rd.

 

“

 

“

 

DRLP

 

 

 

 

 

 

 

 

 

 

 

814

 

3150 Spring Forest Rd.

 

“

 

“

 

DRLP

 

 

A-11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ESCROW AGREEMENT

 

THIS AGREEMENT is made and entered into this 7th day of September, 2005, by and
among those parties collectively named as “Seller” on the signature page hereto
(“Seller”), FirstCal Industrial 2 Acquisition, LLC, a Delaware limited liability
company (“Buyer”), and First American Title Insurance Company (“Escrow Agent”).

 

WHEREAS, Seller and Buyer have entered into that certain Agreement for Purchase
and Sale  (the “Purchase Agreement”) dated as of the date hereof, a copy of
which Escrow Agent acknowledges receiving, for the sale and purchase of that
certain real property described therein. The Purchase Agreement is, by this
reference, made a part hereof, and all terms used but not defined herein shall
have the meanings given to such terms in the Purchase Agreement; and

 

WHEREAS, Buyer and Seller desire to have Escrow Agent hold the Earnest Money in
escrow, as required by the Purchase Agreement and pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

 

1.             Within three (3) business days after the Effective Date, as
defined in the Purchase Agreement, Buyer will deliver and deposit with Escrow
Agent the amount of Ten Million and No/100 DOLLARS ($10,000,000.00) as required
by Section 3 of the Purchase Agreement (the “Earnest Money”) .  The Escrow Agent
agrees to immediately deposit the Earnest Money in an interest-bearing account
in a national banking association and to hold and disburse the same, together
with any interest earned thereon, as required by the Purchase Agreement.

 

2.             Upon the Closing Date, Escrow Agent shall apply the Earnest
Money, together with any accrued interest thereon, to the Purchase Price as
required by the Purchase Agreement.

 

3.             Within fifteen (15) days after written notification from both
Buyer and Seller that the sale contemplated by the Purchase Agreement shall not
take place, Escrow Agent shall deliver the Earnest Money as required by the
Purchase Agreement.

 

4.             Buyer and Seller hereby covenant and agree that Escrow Agent
shall not be liable for any loss, cost or damage which it may incur as a result
of serving as Escrow Agent hereunder, except for any loss, cost or damage
arising out of Escrow Agent’s gross negligence or willful misconduct. 
Accordingly, Escrow Agent shall not incur any liability with respect to (a) any
action taken or omitted to be taken in good faith upon advice of its counsel,
given with respect to any questions relating to its duties and responsibilities
hereunder, or (b) any action taken or omitted to be taken in reliance upon any
document, including any written notice of instruction provided for herein or in
the Purchase Agreement, not only as to the due execution and the validity and
effectiveness thereof, but also as to the truth and accuracy of any information
contained therein, which Escrow Agent shall in good faith believe to be genuine
and to have been signed or presented by proper person or persons in conformity
with the provisions of this Agreement.  Buyer and Seller hereby agree to
indemnify and hold harmless Escrow Agent against any and all losses, claims,

 

B-1

--------------------------------------------------------------------------------


 

damages, liabilities and expenses, including reasonable costs of investigation
and reasonable attorneys’ fees and disbursements actually incurred, which may be
imposed upon and incurred by Escrow Agent in connection with its serving as
Escrow Agent hereunder.  In the event of a dispute between Buyer and Seller,
Escrow Agent shall be entitled to tender unto the registry or custody of any
court of competent jurisdiction in the county in which Escrow Agent’s address
for notice is located all money or property in Escrow Agent’s hands held under
the terms of this Agreement and the Purchase Agreement, together with such legal
pleadings as it deems appropriate, and thereupon shall be discharged of its
obligations hereunder and under the Purchase Agreement.

 

5.             Any notice required hereunder shall be delivered to the parties
and in the manner as required by the Purchase Agreement.  Escrow Agent’s address
for notice purposes is as follows:

 

First American Title Insurance Company

30 North LaSalle Street

Suite 310

Chicago, IL  60602

 

6.             This Agreement shall be governed by and construed in accordance
with the internal laws of the state in which the Land is located, without
reference to the conflicts of laws or choice of law provisions thereof.

 

7.             This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Escrow Agreement to be duly
executed as of the date first written above.

 

 

SELLER:

 

 

 

DUKE REALTY LIMITED PARTNERSHIP,
an Indiana general partnership

 

 

 

 

 

By:

Duke Realty Corporation,
its sole general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DUKE REALTY OHIO,
an Indiana general partnership

 

 

 

By:

Duke Realty Limited Partnership,
a general partner

 

 

 

 

 

By:

Duke Realty Corporation, its
general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

B-3

--------------------------------------------------------------------------------


 

 

EDENVALE EXECUTIVE CENTER, L.L.C.,
an Indiana general partnership

 

 

 

By:

Duke Realty Limited Partnership,
a general partner, its sole member

 

 

 

 

 

By:

Duke Realty Corporation,
its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MV MINNEAPOLIS LUNAR POINTE I, LLC
a Delaware limited liability company

 

 

 

By:

Duke Realty Limited Partnership, an
Indiana limited partnership, sole member

 

 

 

 

 

By:

Duke Realty Corporation,
its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DUGAN REALTY, L.L.C.,
an Indiana limited liability company

 

 

 

By:

Duke Realty Limited Partnership,
an Indiana limited partnership, its member

 

 

 

 

 

By:

Duke Realty Corporation, an Indiana
corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Printed:

 

 

 

 

 

Title:

 

 

 

B-4

--------------------------------------------------------------------------------


 

 

WEEKS DEVELOPMENT PARTNERSHIP,
a Georgia general partnership

 

 

 

By:

Weeks Realty Services, Inc., a Georgia
corporation, Managing General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Printed:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DUKE CONSTRUCTION LIMITED
PARTNERSHIP,
an Indiana limited partnership

 

 

 

 

By:

Duke Business Centers Corporation,
an Indiana corporation, its general
partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Printed:

 

 

 

 

 

Title:

 

 

 

B-5

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

FIRSTCAL INDUSTRIAL 2 ACQUISITION,
LLC, a Delaware limited
liability company

 

 

 

By

FIRSTCAL INDUSTRIAL 2, LLC, a
 Delaware limited liability company and its
 sole member

 

 

 

 

 

By:

FR FirstCal 2, LLC, a Delaware
limited liability company and its
Manager

 

 

 

 

 

 

 

 

By:

First Industrial Development
Services, Inc., a Maryland
corporation and its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Johannson Yap, Executive

 

 

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

By:

CSJV FirstCal 2, LLC,
a Delaware limited liability
company

 

 

 

 

 

 

 

 

By:

California State Teachers’
Retirement System, a public
entity

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

B-6

--------------------------------------------------------------------------------


 

 

ESCROW AGENT:

 

 

 

FIRST AMERICAN TITLE INSURANCE
COMPANY, a California corporation

 

 

 

 

 

By:

 

 

 

Printed:

 

 

 

Title:

 

 

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BILL OF SALE

 

THIS BILL OF SALE is executed and delivered as of the        day of
                      , 200  , by
                                                            , an
                                                             (“Seller”), for the
benefit of                                                             , a
                                  (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller has sold and conveyed to Buyer the real property (the
“Property”) described in that certain Deed executed by Seller in favor of Buyer
dated as of the date hereof; and

 

WHEREAS, in connection with such conveyance of the Property, Seller has agreed
to sell to Buyer and Buyer has agreed to purchase from Seller all right, title
and interest of Seller in and to the tangible personal property located on the
Property and used in connection with operation and maintenance of the
Improvements including, but not limited to the following:  None (the “Personal
Property”);

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid at or before the execution, sealing and delivery hereof,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by Seller, Seller hereby agrees as follows:

 

1.             Sale and Conveyance.  Seller hereby sells, transfers and conveys
unto Buyer, its successors and assigns, all right, title and interest of Seller
in and to the Personal Property.

 

2.             Disclaimer.  This Bill of Sale is made without warranty,
representation, or guaranty by or recourse against Seller of any kind
whatsoever.

 

3.             Governing Law.  This Bill of Sale shall be governed by and
construed in accordance with the internal laws of the state in which the
Property is located, without reference to the conflicts of laws or choice of law
provisions thereof.

 

4.             Binding Effect.  This Bill of Sale shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by its
duly authorized signatory as of the day and year first above written.

 

 

 

 

By:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LEASE LIST

 

The list of leases was provided on September 1, 2005 via e-mail, from Seller’ s
counsel to Buyer’s counsel, in the form of a current rent roll, dated August 1,
2005.

 

The list of security deposits was provided via e-mail, on September 6, 2005,
from Seller’s counsel to Buyer’s counsel.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DISCLOSURE SCHEDULE

 


LEASES


 

1.             Asset #177 (Atlanta)

 

•              A tenant alleges that an adjacent tenant’s activities are
disturbing its quiet enjoyment.  We do not believe that their quiet enjoyment is
disturbed but we are working with both tenants to resolve the dispute.

 

•

 

2.             Assets #725 and 726 (Nashville)

 

•              Deen Prefilled Syringes LLC leased space in each building by
assignment from American Medical Link, Inc.  Deen Prefilled Syringes LLC filed
for bankruptcy and rejected the leases.  Prior to the bankruptcy we had an
action pending against Deen Prefilled Syringes LLC and American Medical Link,
Inc.  We are continuing to pursue American Medical Link but have terminated the
Leases.

 

•

 

3.             Asset #730 (Nashville)

 

•              Express Media filed for Chapter 11 bankruptcy on August 9, 2005. 
The tenant is still in the space and has not paid rent since filing for
bankruptcy.

 


AGREEMENTS


 

1.             Assets #701, 702, 703, 710, 725, 727, 728, 713 (Nashville)

 

•              XO Communications is serving tenants in the buildings noted above
without a contract.  They are not paying any revenue.

 

•

 

2.             Assets # 202 and 204 (Orlando)

 

•      Seller has an unrecorded agreement with ***, the seller of the ground for
the buildings, where Seller agreed to pay as part of the purchase price an
amount of money based on the amount of office square feet built in the
buildings.  This obligation does not run with the land and is binding only on
the Seller.  Since all of the space is not built out, Buyer will need to notify
Seller from time to time about the amount of the office build out for the
initial build out in the buildings.  (See Section 19.12 of the Agreement to
which this Exhibit is attached.)

 

E-1

--------------------------------------------------------------------------------


 


GOVERNMENT VIOLATIONS AND COMPLIANCE


 

1.             Asset #319 (Cincinnati)

 

•              A tenant (California Closets) erected a sign in violation of the
zoning code.  We have discussed the issue with the zoning administrator for
Deerfield Township and it is doubtful whether a variance would be received.  To
date we have not received any written notice requiring us or the tenant to
remove the sign.  The sign has been in place for over two (2) years.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF DEED

 

Form shall be as agreed by counsel for each of Seller and Buyer, respectively.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NON-FOREIGN CERTIFICATE

 

To inform                                           (“Transferee”), that
withholding of tax under Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”), will not be required upon the transfer of certain real
property to Transferee by
                                                            (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

1.             Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder);

 

2.             Transferor’s U.S. employer identification number is
                                 ; and

 

3.             Transferor’s address is
                                                   .

 

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated as of:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

NOTICE TO TENANTS

 

[TO BE REVISED TO ADDRESS POST-CLOSING RECONCILIATION ARRANGEMENTS]

 

[DATE], 200      

 

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

[NAME AND ADDRESS OF TENANT

PER LEASE NOTICE PROVISION]

 

Re:          Sale of [NAME OF PROPERTY]

 

Dear Tenant:

 

This letter shall constitute notice of the transfer of the above-referenced
premises and assignment of your lease for said premises by [INSERT NAME]
(“Former Landlord”) to                               (“FirstCal II”).  From and
after the date of this notice, all rent payments due under your lease shall be
paid to FirstCal II at:

 

[FILL IN APPLICABLE REGIONAL

LOCK BOX INFORMATION]

 

or if sent by Federal Express or overnight courier:

 

[FILL IN APPLICABLE REGIONAL

OVERNIGHT DELIVERY ADDRESS]

 

Your property manager is                                               and your
local property management office is located at the following address:

 

First Industrial, L.P.

[FILL IN ADDRESS OF APPLICABLE

LOCAL REGIONAL OFFICE]

 

Your local asset manager is [FILL IN NAME], who may be contacted at [FILL IN
PHONE AND FAX NUMBER FOR LOCAL REGIONAL OFFICE].

 

H-1

--------------------------------------------------------------------------------


 

All formal written notices delivered under your lease should, however, be
directed to FirstCal II

 

at:

First Industrial, L.P.

311 South Wacker Drive, Suite 4000

Chicago, Illinois  60606

Attn: Executive Vice President-Operations

 

 

w/copy to:

Barack Ferrazzano Kirschbaum Perlman &

Nagelberg LLP

333 West Wacker Drive

27th Floor

Chicago, Illinois  60606
Attn:  Suzanne Bessette-Smith

 

Please do not hesitate to contact your local First Industrial property
management office with any questions.  The effective date of this notice is the
date of this letter.

 

[SELLER ENTITY],  By: Its:

[BUYER ENTITY, a

 

 

, a

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is entered into as of
the           day of                                 , 200    , by and between
                                                            , an
                                      (“Assignor”), and
                                                      ,
a                                         (“Assignee”).

 

RECITALS:

 

A.            Assignor has sold and conveyed to Assignee all that tract or
parcel of land more particularly described in that certain deed executed by
Assignor in favor of Assignee dated as of the date hereof, together with all
improvements thereon and all rights, easements and appurtenances thereto
(hereinafter collectively referred to as the “Property”) pursuant to that
certain Agreement for Purchase and Sale between Assignor and Assignee dated as
of August            , 2005 (the “Purchase Agreement”).  All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Purchase Agreement.

 

B.            In connection with such conveyance of the Property, Assignor and
Assignee wish to enter into this Assignment to evidence the terms of the
transfer by Assignor to Assignee of all right, title and interest of Assignor
(i) as landlord in and to all leases, subleases and other occupancy agreements
(collectively, the “Leases”) in force and effect at the date hereof, whether or
not of record, for the use or occupancy of any portion of the Property including
the leases referred to in that certain Lease List attached as Exhibit A hereto;
(ii) in and to all guaranties (collectively, the “Guaranties”) of the
obligations of the tenants under the Leases, if any, the existence of which
Guaranties (although not necessarily the identity of each guarantor) is
scheduled on Exhibit B hereto; (iii) in and to all security deposits
(hereinafter collectively referred to as the “Security Deposits”) as described
in such Lease List, the receipt of which is hereby acknowledged by Assignee;
(iv) in and to the Commission Agreements; (v) in and to the Service Contracts,
all of which are scheduled on Exhibit C hereto; (vi) in and to all site plans,
construction and development drawings, plans and specifications (collectively,
the “Plans”) for the Property; (vii) in and to all sewer and water permits and
licenses, building permits, certificates of occupancy, demolition and excavation
permits, curb cut and right-of-way permits, drainage rights, permits, licenses
and similar or equivalent private and governmental documents of every kind and
character whatsoever pertaining or applicable to or in any way connected with
the development, construction, ownership, or operation of the Property
(collectively, the “Permits”); and (viii) in and to all warranties and
guaranties pertaining or applicable to or in any way connected with the
development, construction, ownership or operation of the Property, including,
but not limited to, those Warranties for roofs and HVAC systems (collectively,
the “Warranties”).

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party hereto, Assignor and Assignee hereby agree as
follows:

 

I-1

--------------------------------------------------------------------------------


 

1.             Transfer and Assignment.  Assignor hereby sells, transfers,
assigns, delivers and conveys to Assignee all right, title and interest of
Assignor in, to and under the Leases (as landlord), the Guaranties, the Security
Deposits, Commission Agreements and Service Contracts.  To the extent
assignable, Assignor hereby sells, transfers, assigns, delivers and conveys to
Assignee all right, title and interest of Assignor in, to and under the Plans,
Permits and Warranties.  To the extent any Plans, Permits and/or Warranties are
not assignable, Assignor shall cooperate fully with Assignee, but without cost
or expense to Assignor, to enforce such Plans, Permits and/or Warranties for the
benefit of Assignee.

 

2.             Assumption of Obligations.  Assignee hereby assumes and agrees to
observe and perform all of the obligations and duties of Assignor under each of
the Leases, Commission Agreements, Service Contracts, Plans, Permits and
Warranties to be observed, performed or discharged on, or relating to, or
accruing with respect to the period after the date of this Assignment,
including, without limitation, all covenants and obligations of Assignor with
respect to those of the Security Deposits actually paid, credited, delivered or
transferred to Assignee.

 

3.             Assignee’s Indemnification.  Assignee hereby indemnifies,
protects, defends and holds Assignor, Assignor’s members, partners, affiliates
and shareholders, the partners, officers, directors and shareholders of
Assignor’s members, partners, affiliates and shareholders, and their respective
successors, and assigns, harmless from any and all claims, damages, losses,
suits, proceedings, costs and expenses, including, without limitation,
reasonable attorneys’ fees (collectively, “Losses”), both known or unknown,
present and future, at law or in equity, arising out of, by virtue of or in any
way related to the breach by Assignee of (or Assignee’s failure to timely
perform) any or all of the obligations imposed on the lessor or the landlord
under any or all of the Leases and the Guaranties, which obligations accrue from
and  after the date of the Closing.

 

4.             Assignor’s Indemnification.  Assignor hereby indemnifies,
protects, defends and holds Assignee, Assignee’s members, partners and
affiliates, the partners, officers, directors and shareholders of Assignee’s
members, partners and affiliates, and all of their respective successors and
assigns harmless from any and all Losses, both known and unknown, present and
future, at law or in equity and arising out of, by virtue of, or in any way
related to, the breach by Assignor of (or Assignor’s failure to timely perform)
any or all of the obligations imposed on the lessor or the landlord under any or
all of the Leases and the Guaranties, which obligations accrue on or prior to
the date of the Closing.

 

5.             Governing Law.  This instrument shall be governed by and
construed in accordance with the internal laws of the state in which the
Property is located, without reference to the conflicts of laws or choice of law
provisions thereof.

 

6.             Binding Effect.  This instrument shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

7.             Counterparts.  This Assignment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment to be
executed by its duly authorized signatory as of the day and year first above
written.

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

Exhibit A – Lease List

 

I-1

--------------------------------------------------------------------------------


 

Exhibit B – Guaranty List

 

I-1

--------------------------------------------------------------------------------


 

Exhibit C –Service Contracts

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

LIST OF SERVICE CONTRACTS

 

See Attached List

 

J-1

--------------------------------------------------------------------------------


 

City

 

Park

 

Item

 

Comments

Atlanta

 

Breckinridge

 

Future Security, Inc.
Allgood Services
Cen-Signal
BMS Cleaning

 

Roving Patrol Security
Pest Control
Fire Alarm Monitoring
Full Service Tenant Janitorial

 

 

 

 

 

 

 

Atlanta

 

Franklin Forest

 

This Ole Mop
Allgood Services
Barton Protective Services
Certified Fire Protection

 

Window Cleaning
Pest Control
Roving Security Patrol
Fire Alarm Monitoring

 

 

 

 

 

 

 

Atlanta

 

Hembree Crest; Hembree Park, and Northmeadow

 

Allgood Services
Can-Signal

 

Pest Control
Fire Alarm Monitoring

 

 

 

 

 

 

 

Atlanta

 

Founders Park

 

Abernathy’s Cleaning Services
BMS Cleaning
Allgood Services
Can-Signal
This Ole Mop

 

Full Service Tenant Janitorial
Full Service Tenant Janitorial
Pest Control
Fire Alarm Monitoring
Full Service Tenant Window Cleaning

 

 

 

 

 

 

 

Atlanta

 

Mansell Commons

 

Allgood Services
Cen-Signal

 

Pest Control
Fire Alarm Monitoring

 

 

 

 

 

 

 

Atlanta

 

Northbrook

 

Future Security, Inc.
Allgood Services
Cen-Signal
Coast & Valley

 

Roving Patrol Security
Pest Control
Fire Alarm Monitoring
Exterior Sweep (as needed)

 

 

 

 

 

 

 

Atlanta

 

Northwest Business Center

 

Barton Protective Services
This Ole Mop
Source Cleaning
Allgood Services
Cen-Signal

 

Roving Security Patrol
Window Cleaning
Full Service Tenant Janitorial
Pest Control
Fire Alarm Monitoring

 

 

 

 

 

 

 

Atlanta

 

Northwoods

 

Aquascape Environmental
Allgood Services
Valcourt Building Services of Georgia

 

Pond Maintenance
Pest Control
Window Washing

 

J-2

--------------------------------------------------------------------------------


 

City

 

Park

 

Item

 

Comments

 

 

 

 

Alliance Fire Protection

 

Fire Alarm Monitoring Contracts

 

 

 

 

Barton Protective Services

 

Roving Security Patrol

 

 

 

 

 

 

 

Atlanta

 

Reps Miller

 

Allgood services

 

Pest Control

 

 

 

 

Valcount Building Services of Georgia

 

Window Washing

 

 

 

 

ADT & Cen-Signal

 

Fire Alarm Monitoring

 

 

 

 

Barton Protective Services

 

Roving Security Patrol

 

 

 

 

 

 

 

Atlanta

 

Peachtree Corners

 

Allgood Services

 

Pest Control Contracts

 

 

 

 

 

 

 

Cincinnati

 

Cornell Commerce Center

 

Dangel Electronics, Inc.

 

Testing and Monitoring Contract dated 11/10/95

 

 

 

 

Braco Window Cleaning Service

 

Window Cleaning Contract dated 10/28/04

 

 

 

 

 

 

 

Cincinnati

 

Creek Road

 

Detect-All (Creek 1)

 

Alarm Monitoring

 

 

 

 

 

 

 

Cincinnati

 

Enterprise Park

 

Orkin Exterminating Company

 

Pest Control contract dated 6/5/01 and 3/21/01

 

 

 

 

ADT Security Services

 

Security Control Contract dated 1/8/02

 

 

 

 

Winalco Inc.

 

Sewage System Maintenance Agreement dated 5/19/92

 

 

 

 

Merchants Security, Inc.

 

Security Services Contract dated 4/26/96

 

 

 

 

Braco Window Cleaning Service

 

Window Cleaning Contract dated 10/28/04

 

 

 

 

 

 

 

Cincinnati

 

Fairfield Business Center

 

Orkin Exterminating Company

 

Pest Control Contract dated 5/2/02

 

 

 

 

The Quick Response

 

Alarm Monitoring Service Agreement dated 2/12/02

 

 

 

 

Braco Window Cleaning Service

 

Window Cleaning Contract dated 10/28/04

 

 

 

 

 

 

 

Cincinnati

 

Governor’s Points

 

Tri-State Pest Management

 

Pest Control Contract dated 11/11/04

 

 

 

 

The Quick Response

 

Alarm Monitoring Service Agreement dated 11/5/02

 

 

 

 

Jancoa Janitorial Services

 

Janitorial Services Contract dated 6/4/04

 

 

 

 

Strategic Energy

 

Power Supply Coordination Service Agreement dated 12/30/04

 

 

 

 

DeBro-Kuempel

 

HVAC Preventive Maintenance Program Contract dated 1/8/04

 

 

 

 

Braco Window Cleaning Service

 

Window Cleaning Contract dated 10/28/04

 

 

 

 

 

 

 

Cincinnati

 

Perimeter Park

 

Orkin Exterminating Company

 

Pest Control Contract dated 7/29/02

 

 

 

 

ADT Security Systems

 

Security Contract dated 11/26/96 and 12/5/98

 

 

 

 

Braco Window Cleaning Service

 

Window Cleaning Contract dated 10/28/04

 

J-3

--------------------------------------------------------------------------------


 

City

 

Park

 

Item

 

Comments

Cincinnati

 

World Park

 

Meter Reading and Billing Services

 

Electric Meter Reading Contract dated 9/8/04

 

 

 

 

Braco Window Cleaning Service

 

Window Cleaning Contract dated 10/28/04

 

 

 

 

Detect-All (Building 5 & 6)

 

Alarm Monitoring

 

 

 

 

 

 

 

Cincinnati

 

World Park Union Centre

 

Tri-State Pest Management

 

Pest Control Contract dated 11/11/04

 

 

 

 

Braco Window Cleaning Service

 

Window Cleaning Contract dated 10/28/04

 

 

 

 

Detect-All

 

Alarm Monitoring

 

 

 

 

 

 

 

Cleveland

 

Alameda Drive

 

Edwards Systems Distributors

 

Fire Alarm Testing Contract dated 2/11/05

 

 

 

 

Reliable Snow Plowing

 

Snow Removal / Landscaping Contract dated 11/19/04

 

 

 

 

 

 

 

Cleveland

 

5335 Avion Park Drive

 

Reliable Snow Plowing

 

Snow Removal / Landscaping Contract dated 11/19/04

 

 

 

 

ADT

 

Fire Alarm Monitoring

 

 

 

 

 

 

 

Cleveland

 

Enterprise Parkway

 

Turiscape, Inc.

 

Snow Removal / Landscaping Contract dated 11/19/04

 

 

 

 

Slate Alarm

 

Fire Alarm Monitoring

 

 

 

 

 

 

 

Cleveland

 

Fountain Parkway

 

Edwards Systems Distributors

 

Fire Alarm Testing Contract dated 2/11/05

 

 

 

 

Turiscape, Inc.

 

 

 

 

 

 

 

 

 

Cleveland

 

Park 82

 

Edwards Systems Distributors

 

Fire Alarm Testing Contract dated 2/11/05

 

 

 

 

Reliable Snow Plowing

 

Snow Removal / Landscaping Contract dated 11/19/04

 

 

 

 

 

 

 

Cleveland

 

Solon

 

Edwards Systems Distributors

 

Fire Alarm Testing Contract dated 2/11/05

 

 

 

 

 

 

 

Columbus

 

Orange Point Commerce Park

 

Pest Control

 

Contract with Terminix Commercial dated 2/4/04

 

 

 

 

ADT

 

Fire alarm monitoring

 

 

 

 

 

 

 

Columbus

 

South Pointe

 

ADT

 

Fire alarm monitoring

 

 

 

 

 

 

 

Columbus

 

Westbelt Drive

 

PDS Systems, LLC

 

Fire alarm monitoring

 

 

 

 

 

 

 

Columbus

 

Westbelt West

 

PDS Systems, LLC

 

Fire alarm monitoring

 

J-4

--------------------------------------------------------------------------------


 

City

 

Park

 

Item

 

Comments

Columbus

 

Zene Trace

 

PDS Systems, LLC

 

Fire alarm monitoring

 

 

 

 

 

 

 

Minneapolis

 

Bloomington Industrial Center

 

Alarm Monitoring

 

Electro Watchman Inc. contract dated 6/10/99

 

 

 

 

 

 

 

Minneapolis

 

Broadway Business Center

 

Security System
Pest Control

 

Honeywell contract dated 6/25/98 (bldgs III, IV, VI Plunkett’s Inc. contract
dated 3/6/91

 

 

 

 

 

 

 

Minneapolis

 

Cedar Lake Business Center

 

Alarm Monitoring Service
Pest Control

 

Electro Watchman, Inc. contract dated 5/1/98 Plunkett’s Inc. contract dated
3/6/91

 

 

 

 

 

 

 

Minneapolis

 

Chanhassen Lakes

 

Alarm System

 

Honeywell contract dated 5/25/98 (bldgs I & II)

 

 

 

 

 

 

 

Minneapolis

 

Crystal Industrial Center

 

Security Monitoring

 

Sentry Systems, Inc. contract dated 4/1/98

 

 

 

 

 

 

 

Minneapolis

 

Eagandale Crossing

 

Alarm Monitoring Service

 

Electro Watchman, Inc. contract dated 11/17/98

 

 

 

 

 

 

 

Minneapolis

 

Edenvale Tech Center

 

Alarm Monitoring

 

Electro Watchman, Inc. contract dated 2/12/02

 

 

 

 

 

 

 

Minneapolis

 

Edenvale Executive Center

 

Alarm System

 

Trans-Alarm, Inc. contract dated 10/21/99

 

 

 

 

 

 

 

Minneapolis

 

Edina Interchange

 

Pest Control
Alarm System

 

Plunkett’s Pest Control contract dated 5/6/05 Trans-Alarm, Inc. contract dated
7/25/00; The International Dispa

 

 

 

 

 

 

 

Minneapolis

 

Golden Hills

 

Pest Control
Alarm Monitoring

 

Plunkett’s Pest Control contraqct dated 1/17/01 The International Dispatch,
Communication Center contract dated

 

 

 

 

 

 

 

Minneapolis

 

Golden Triangle Tech Center

 

Alarm Monitoring

 

Criticom monitoring dated 8/07/01

 

 

 

 

 

 

 

Minneapolis

 

Hampshire Tech Center

 

Alarm Monitoring

 

Silent Knight Security

 

 

 

 

 

 

 

 

 

 

 

 

 

Alarm Net dated 3/10/05

 

 

 

 

 

 

 

Minneapolis

 

Lunar Points

 

Alarm Monitoring

 

Electro Watchman, Inc. contract dated 10/23/01; AlarmNet contri

 

 

 

 

 

 

 

Minneapolis

 

Lyndale Commons

 

Alarm System

 

Electro Watchman, Inc. contract dated 7/27/01 (bldgs I & II)

 

 

 

 

 

 

 

Minneapolis

 

Plymouth Office/Tech Center

 

Alarm System

 

ADT Security Services contract dated 12/30/98

 

 

 

 

 

 

 

Minneapolis

 

River Road

 

Pest Control Security
System

 

Adams Pest Control, Inc. contract dated 3/23/99 ADT Security Services contract
dated 1/14/05

 

J-5

--------------------------------------------------------------------------------


 

City

 

Park

 

Item

 

Comments

Minneapolis

 

University Crossing

 

Alarm Monitoring

 

Protection One contract dated 5/16/05

 

 

 

 

 

 

 

Minneapolis

 

Valley Gate/Green

 

Security System

 

ADT Security Services contract dated 12/23/99

 

 

 

 

 

 

 

Minneapolis

 

Westpoint Buildings

 

Alarm Systems

 

National Guardian contract dated 3/19/93; SecurityLink contract

 

 

 

 

 

 

 

Minneapolis

 

Westside Business Park

 

Pest Control
Alarm System

 

ADT Security Services contract dated 12/23/99 Electro Watchman, Inc. contract
dated 3/25/03

 

 

 

 

 

 

 

Nashville

 

Airpark Business Center

 

Cooks Pest Control

 

Contract for Pest Control dated 3/28/02

 

 

 

 

National Guardian

 

Alarm Services Agreement

 

 

 

 

SecurityLink

 

Alarm Services Agreement

 

 

 

 

Terminix

 

Pest Control Contract

 

 

 

 

Professional Window Washing Services, Inc.

 

Window washing Contract

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection Contract

 

 

 

 

Initial Security.

 

Patrol Service Agreement dated 5/5/05

 

 

 

 

 

 

 

Nashville

 

Cumberland Business Center

 

Cooks Pest Control

 

Contract for Pest Contract dated 3/28/02

 

 

 

 

SecurityLink

 

Alarm Services Agreement dated 10/22/89

 

 

 

 

Professional Window Washing Services, Inc.

 

Window washing contract

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection Contract

 

 

 

 

 

 

 

Nashville

 

Greenbriar

 

Global Supply and Service Company

 

Contract for Janitorial Services dated 4/4/01

 

 

 

 

Cooks Pest Control

 

Contract for Pest Control dated 3/28/02

 

 

 

 

Simplex

 

Monitoring Service Agreement dated 3/4/99

 

 

 

 

Professional Window Washing Services, Inc.

 

Window washing contract

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection contract

 

 

 

 

Initial Security

 

Petrol Service Agreement dated 5/5/05

 

 

 

 

 

 

 

Nashville

 

Haywood Oaks

 

Cooks Pest Contract

 

Contract for Pest Control dated 3/28/02

 

 

 

 

Access Control Technologies

 

Monitoring Contract dated 8/18/97

 

 

 

 

Security Link

 

Alarm Services Agreement dated 3/1/98

 

 

 

 

Simplex

 

Monitoring Contract dated 5/12/00

 

 

 

 

Termix

 

Pest Control Contract

 

 

 

 

Professional Window Washing Services, Inc.

 

Window washing contract

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection Contract

 

 

 

 

Initial Security

 

Patrol service Agreement dated 8/5/05

 

 

 

 

 

 

 

Nashville

 

Haywood Oaks East

 

Cooks Pest Control

 

Contract for Pest Control dated 3/28/02

 

 

 

 

Professional Window Washing Services, Inc.

 

Window washing contract

 

J-6

--------------------------------------------------------------------------------


 

City

 

Park

 

Item

 

Comments

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection Contract

 

 

 

 

Initial Security

 

Patrol Service Agreement dated 5/5/05

 

 

 

 

 

 

 

Nashville

 

Metro Center

 

Professional Window Washing Services, Inc.

 

Window washing contract

 

 

 

 

Initial Security

 

Patrol Service Agreement dated 5/5/05

 

 

 

 

 

 

 

Nashville

 

Metropolitan Airport Center

 

Global Supply and Service Company

 

Contract for Janitorial Services dated 3/3/00

 

 

 

 

Cooks Pest Control

 

Contract for Past Control dated 3/28/02

 

 

 

 

Simplex

 

Monitoring Service Agreement

 

 

 

 

Professional Window Washing Services, Inc.

 

Window washing contract

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection Contract

 

 

 

 

Initial Security

 

Patrol Service Agreement dated 5/5/05

 

 

 

 

 

 

 

Nashville

 

Riverview Business Center

 

Cooks Pest Control

 

Contract for Pest Control dated 3/28/02

 

 

 

 

ADS Security and Control

 

Contract for Security dated 4/15/98

 

 

 

 

Simplex

 

Fire Alarm and Security Monitoring

 

 

 

 

Professional Window Washing Services, Inc.

 

Window washing contract

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection Contract

 

 

 

 

 

 

 

Nashville

 

Royal Parkway Center

 

Global Supply and Service Company

 

Contract for Janitorial Services dated 3/3/00

 

 

 

 

Cooks Pest Control

 

Contract for Pest Control dated 3/25/02; Termite Control Agreement

 

 

 

 

Simplex

 

Monitoring Service Agreement

 

 

 

 

Terminix

 

Pest Control Contract

 

 

 

 

Professional Window Washing Services, Inc.

 

Window Washing contract

 

 

 

 

International Fire Protection

 

Fire Sprinkler Inspection Contract

 

 

 

 

Initial Security

 

Patrol Service Agreement dated 5/5/05

 

 

 

 

 

 

 

Orlando

 

Technology Park

 

Water Management - All Bldgs

 

The Lake Doctors contract dated 3/29/04

 

 

 

 

Pest Control

 

Orkin Pest Control contract dated 3/2/04 (100 Tech); 17 Orkin Pest

 

 

 

 

Window Cleaning - All Bldgs

 

Bay Area Window Cleaning, Inc. contract dated 8/15/02

 

 

 

 

Sweeping - All Bldgs

 

Skyline Maintenance Sweeping Services Agreement dated 3/30/01

 

 

 

 

 

 

 

Orlando

 

Lee Vista

 

Pest Control

 

Orkin Pest Control contract dated 4/27/04

 

 

 

 

Life Safety System Test

 

Siemens Building Technologies, Inc. contract dated 9/18/03

 

 

Lee Vista 1

 

Fire Safety Monitoring

 

Siemens Building Technologies, Inc. contract dated 9/18/03

 

 

 

 

Window Cleaning

 

A-1 Orange Cleaning Service Co, Inc. contract dated 3/8/02

 

 

 

 

Fire Sprinkler Testing

 

Southeast Fire Sprinklers, Inc. contract dated 8/7/01

 

 

 

 

Sweeping Services

 

Skyline Maintenance Sweeping Service contract dated 3/30/01

 

 

 

 

 

 

 

 

 

 

 

Pest Control

 

Orkin Pest contract dated 11/1/04

 

J-7

--------------------------------------------------------------------------------


 

City

 

Park

 

Item

 

Comments

 

 

 

 

Life Safety System Teat

 

Siemens Building Technologies, Inc. contract dated 9/18/03

 

 

Lee Vista #

 

Fire Safety Monitoring

 

Siemens Building Technologies, Inc. contract dated 9/18/03

 

 

 

 

Window Cleaning

 

A-1 Orange Cleaning Service Co, Inc. contract dated 3/8/02

 

 

 

 

Fire Sprinkler Testing

 

Southeast Fire Sprinklers, Inc. contract dated 8/7/01

 

 

 

 

Sweeping Services

 

Skyline Maintenance Sweeping Service contract dated 3/30/01

 

 

 

 

 

 

 

 

 

Lee Vista #

 

Pest Control

 

Orkin Pest Control contract dated 4/27/04

 

 

 

 

Window Cleaning

 

A-1 Orange Cleaning Service Co, Inc. contract dated 3/8/02

 

 

 

 

 

 

 

 

 

 

 

Fire Sprinkler Testing

 

Southeast Fire Sprinklers, Inc. contract dated 8/7/01

 

 

Service Center at Lee Vista

 

Fire Safety Monitoring

 

Simplex Monitoring Agreement dated 5/8/01

 

 

 

 

Window Cleaning

 

A-1 Orange Cleaning Service Co, Inc. contract dated 3/8/02

 

 

 

 

Sweeping Services

 

Skyline Maintenance Sweeping Service contract dated 3/30/01

 

 

 

 

 

 

 

Raleigh

 

Perimeter Park

 

Pest Control

 

Orkin Pest Control contract dated 11/13/03 (all bldgs)

 

 

 

 

Building Maintenance

 

Alarms Plus contract dated 1/3/05

 

 

 

 

 

 

 

 

 

Research Triangle Industrial Center

 

Pest Control

 

Orkin Pest Control contract dated 11/13/03 (all bldgs)

 

 

 

 

Building Maintenance

 

Alarms Plus contract dated 1/3/05

 

 

 

 

 

 

 

 

 

Spring Forest Business Center

 

Building Maintenance

 

Young Building Maintenance contract dated 12/16/04 (SF III)

 

 

 

 

Pest Control

 

Orkin Pest Control contract dated 11/13/03 (all bldgs)

 

 

 

 

Building Maintenance

 

Alarms Plus contract dated 1/3/05

 

J-8

--------------------------------------------------------------------------------


 

EXHIBIT K

 

OFFICER’S CERTIFICATE

 

The undersigned,                                            , hereby certifies
that:

 

(1)           he is the                                              of
                                     , an Indiana corporation (the
“Corporation”), the general partner of                                     , an
                              (the “Partnership”), and as such, he has access to
the books and records of both the Corporation and the Partnership and is making
this certification for and on behalf of the Corporation;

 

(2)           he is also a member of the Investment Committee of the
Corporation, which has the authority to determine whether the Corporation, as
general partner of the Partnership, should sell any building owned by the
Partnership and to authorize individuals at the Corporation to enter into
agreements to effectuate such disposition;

 

(3)           at a meeting of the Investment Committee at which all members were
present, it was unanimously resolved that the Partnership is authorized to sell
the real estate and improvements thereto located at
                                                        , and more particularly
described on Exhibit A attached hereto, for a sales price
of                                and No/100 Dollars
($                                      ) and upon such other terms and
conditions as may be deemed appropriate or necessary by Dennis D. Oklak, Robert
D. Fessler, Robert M. Chapman, Donald J. Hunter, Matthew A. Cohoat, James B.
Connor, Steven R. Kennedy, Chris Seger, Howard L. Feinsand or any of them;

 

(4)           Dennis D. Oklak, Robert D. Fessler, Robert M. Chapman, Donald J.
Hunter, Matthew A. Cohoat, James B. Connor, Steven R. Kennedy, Chris Seger, and
Howard L. Feinsand, and Nicholas C. Anthony, as officers of the Corporation, or
any of them, be and they are authorized from time to time to execute such
documents as may be deemed appropriate or necessary in their determination to
consummate said sale.

 

Executed the           day of                                , 2005.

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

NOTICE TO VENDORS

 

(Date)

 

Vendors of [Property Name]

 

Dear Vendors:

 

We are pleased to inform you that
                                                   in
                           ,                         County,
                          , has been acquired by
                                                             .  All future
communications and notices should now be directed, as applicable, to:

 

 

 

 

Thank you for your cooperation, and feel free to call if you have any questions.

 

 

Very truly yours,

 

 

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

In connection with                                  (the “Buyer”) acquisition of
the Leased Premises described in the lease abstract attached as Exhibit A and
the listing of lease documents attached as Exhibit B (collectively, “Lease
Abstract”), the undersigned on behalf of the Tenant certifies to Buyer as
follows:

 

1.             The Lease Abstract contains a true, correct and accurate
description of the lease by and between Landlord and Tenant (“Lease”), as the
same may have been modified or amended, together with a description of any and
all guaranties of the Lease that may have been delivered to Landlord or any
predecessor to Landlord thereunder.

 

2.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as indicated in the Lease Abstract;
and the Lease represents the entire agreement between the parties as to Tenant’s
rights to the rentable square feet set forth in the Lease Abstract.  Except to
the extent described in the Lease, Tenant has no options for acquisition, rights
of refusal, rights of first offer or rights of negotiation in favor of Tenant
with respect to the acquisition of the property of Landlord (or its
predecessors, if applicable).

 

3.             The term of the Lease expires as set forth in the Lease Abstract.
Tenant has no renewal rights other than those set forth in the Lease Abstract.
Tenant has given Landlord a security deposit in the amount shown in the Lease
Abstract.

 

4.             Rent under the Lease is as set forth in the Lease Abstract. No
rent due has been paid more than one (1) month in advance. Tenant has no
defenses or offsets which could be alleged in any action brought for rent
accruing subsequent to the date of this Tenant Estoppel Certificate.

 

5.             Tenant currently pays Landlord the amount set forth in the Lease
Abstract for charges other than rent, including real estate tax pass throughs,
which are due and payable under the Lease. Such payments have not been made for
any period more than one (1) month in advance of such payment and all such
charges have been paid through the date of this Tenant Estoppel Certificate.

 

6.             Tenant has not executed any lease or sublease with respect to the
Leased Premises other than the Lease, and Tenant has not assigned or encumbered
its interest in the Lease.

 

7.             Landlord has satisfied all of Landlord’s current obligations
under the Lease in the nature of inducements to Tenant’s occupancy, and all
improvements required by the terms of the Lease to be made by Landlord have been
satisfactorily completed.

 

8.             Tenant has not defaulted and is not currently in default in its
obligations under the Lease and, to Tenant’s knowledge, Landlord has not
defaulted and is not currently in default in any of its obligations under the
Lease. Neither Tenant nor, to Tenant’s knowledge, Landlord has committed any
breach under the Lease which, alone or with the passage of time, the giving of
notice, or both, would constitute a default thereunder.

 

M-1

--------------------------------------------------------------------------------


 

9.             Tenant agrees that, upon Buyer’s acquisition of the Leased
Premises, Tenant will attorn to and recognize Buyer as the Landlord under the
Lease, with the same force and effect as if there were a direct lease between
Tenant and Buyer.

 

10.           Tenant is not insolvent and is able to pay its debts as they
mature. There are no actions, whether voluntary or otherwise, pending against
Tenant under the bankruptcy laws of the United States or any other state
thereof.

 

Tenant acknowledges that Buyer has relied on the information contained in this
Tenant Estoppel Certificate in determining whether to acquire the land and
improvements in or on which is located the Leased Premises.  Tenant acknowledges
that the statements contained herein may be relied upon by Landlord, Buyer, and
Buyer’s Lender, if any, in connection with Buyer’s acquisition of the Leased
Premises.

 

Executed this           day of                        , 2005.

 

 

TENANT:

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

M-2

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF SELLER’S ESTOPPEL CERTIFICATE

 

In connection with                           (the “Buyer”) acquisition of the
Leased Premises described in the lease abstract attached as Exhibit A and the
listing of lease documents attached as Exhibit B (collectively, “Lease
Abstract”), the undersigned on behalf of the Landlord certifies to Buyer as
follows:

 

1.             The Lease Abstract contains a true, correct and accurate
description of the lease by and between Landlord and Tenant (“Lease”), as the
same may have been modified or amended, together with a description of any and
all guaranties of the Lease that may have been delivered to Landlord or any
predecessor to Landlord thereunder.

 

2.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as indicated in the Lease Abstract;
and the Lease represents the entire agreement between the parties as to Tenant’s
rights to the rentable square feet set forth in the Lease Abstract.  Except to
the extent described in the Lease, Tenant has no options for acquisition, rights
of refusal, rights of first offer or rights of negotiation in favor of Tenant
with respect to the acquisition of the property of Landlord (or its
predecessors, if applicable).

 

3.             The term of the Lease expires as set forth in the Lease Abstract.
Tenant has no renewal rights other than those set forth in the Lease Abstract.
Tenant has given Landlord a security deposit in the amount shown in the Lease
Abstract.

 

4.             Rent under the Lease is as set forth in the Lease Abstract. No
rent due has been paid more than one (1) month in advance. Tenant has no
defenses or offsets which could be alleged in any action brought for rent
accruing subsequent to the date of this Tenant Estoppel Certificate.

 

5.             Tenant currently pays Landlord the amount set forth in the Lease
Abstract for charges other than rent, including real estate tax pass throughs,
which are due and payable under the Lease. Such payments have not been made for
any period more than one (1) month in advance of such payment and all such
charges have been paid through the date of this Tenant Estoppel Certificate.

 

6.             Tenant has not executed any lease or sublease with respect to the
Leased Premises other than the Lease, and Tenant has not assigned or encumbered
its interest in the Lease.

 

7.             Landlord has satisfied all of Landlord’s current obligations
under the Lease in the nature of inducements to Tenant’s occupancy, and all
improvements required by the terms of the Lease to be made by Landlord have been
satisfactorily completed.

 

8.             Tenant has not defaulted and is not currently in default in its
obligations under the

 

N-1

--------------------------------------------------------------------------------


 

Lease except for the failure to deliver a Tenant Estoppel Certificate and except
for any delinquent rent as reflected in any accounts receivable report delivered
by Landlord to Buyer and, Landlord has not defaulted and is not currently in
default in any of its obligations under the Lease. Neither Landlord nor, to
Landlord’s knowledge, Tenant has committed any breach under the Lease which,
alone or with the passage of time, the giving of notice, or both, would
constitute a default thereunder.

 

9.             Landlord acknowledges that Buyer has relied on the information
contained in this Tenant Estoppel Certificate in determining whether to acquire
the land and improvements in or on which is located the Leased Premises.  Tenant
acknowledges that the statements contained herein may be relied upon by
Landlord, Buyer, and Buyer’s Lender, if any, in connection with Buyer’s
acquisition of the Leased Premises.

 

Executed this          day of                      , 2005.

 

LANDLORD:

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

 

Title:

 

 

N-2

--------------------------------------------------------------------------------


 

EXHIBIT O

 

SELLER’S DELIVERIES

 

1.             Copies of any and all leases relating to the Property.

 

2.             Copies of the most currently available rent roll, schedule of
security deposits held by Seller and delinquency or aged tenant receivable
reports maintained by Seller or Seller’s management agent in the normal course
of the ownership and operation of the Property.

 

3.             Copies of historical occupancy reports maintained by Seller or
Seller’s management agent in connection with the Property relating to the
current year and one (1) year immediately preceding the date of the Agreement.

 

4.             Copies of income and expense statements, year-end financial and
monthly and annual operating statements of the Property for the current year and
one (1) year immediately preceding the date of the Agreement.

 

5.             Copies of any bills and other notices pertaining to any real
estate taxes or personal property taxes applicable to the Property for the
current year and the three (3) years immediately preceding the date of the
Agreement.

 

6.             Copies of all tenant ledgers showing all billings, payments and
credits applied against the billings for the current year and one (1) year
immediately preceding the date of this Agreement.

 

7.             Copies of all real estate tax, insurance, common area maintenance
and other operating expense reconciliations prepared by Seller or Seller’s
management agent in connection with the Property for one (1) year immediately
preceding the date of the Agreement.

 

8.             Copies of all operating budgets prepared by Seller or Seller’s
management agent in connection with the Property for the current year and one
(1) year immediately preceding the date of the Agreement.

 

9.             Copies of all Service Contracts and Commission Agreements.

 

10.           Copies of certificates of insurance for all hazard, rent loss,
liability and other insurance policies currently in force with respect to the
Property.

 

11.           Copies of all third-party reports and data and any correspondence
regarding the environmental conditions relating to the Property and in Seller’s
possession.

 

12.           Copies of all engineering and architectural plans and
specifications, drawings, studies and surveys relating to the Property, in
Seller’s possession.

 

13.           Copies of all of Seller’s records for the two (2) year period
preceding Closing pertaining to the repair, replacement and maintenance of the
mechanical systems at the Property, inventory analysis of existing HVAC units
and roof condition reports for each Property.

 

O-1

--------------------------------------------------------------------------------


 

14.           A schedule of the historical capital expenses for one (1) year
prior to the Execution Date.

 

15.           Copies of all, if any, of the following in Seller’s possession:
subdivision plans or plats, variances, parcel maps or development agreements
relating to the Property; and licenses, permits, certificates, authorizations,
or approvals issued by any Governmental Authority in connection with the
construction, ownership, use and occupancy of the Property.

 

16.           A list of all Personal Property, if any.

 

O-2

--------------------------------------------------------------------------------


 

EXHIBIT P

 

PENDING LAND SALE PROPERTY

 

Location

 

Acres

 

Release Price

 

 

 

 

 

1.     ***

 

3.48 acres

 

***

 

 

 

 

 

2.     ***

 

5.15 acres

 

***

 

 

 

 

 

3.     ***

 

5.6 acres

 

***

 

 

 

 

 

4.     ***

 

0.71 acres

 

***

 

 

 

 

 

5.     ***

 

4.65 acres

 

***

 

P-1

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

DEPICTION OF *** LAND

 

***

 

Q-1

--------------------------------------------------------------------------------


 

EXHIBIT R

 

ROFR PROPERTY

 

Asset #

 

Tenant

 

Location

 

Release Price

 

 

 

 

 

 

 

182, 183, 184

 

***

 

***

 

*** and
***

 

 

 

 

 

 

 

509

 

***

 

***

 

***

 

 

 

 

 

 

 

719

 

***

 

(i)
*** and
(ii)***

 

***

 

R-1

--------------------------------------------------------------------------------


 

EXHIBIT S

 

MARKET LEASING COMMISSIONS

 

***

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT T

 

OVER THE TERM COMMISSIONS

 

TENANT

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

 

(1)           Tenant executed early renewal and did not list a broker.  Original
lease calls for OTC at least until 2/28/06.  It is likely due for the term of
the lease.

(2)                 OTC until 10/3105 - Cashed out for renewal beginning
11/1/2005

 

T-1

--------------------------------------------------------------------------------


 

EXHIBIT U

 

SAMPLE TENANT RENT ROLL

 

SPACE HISTORY

 

CHARGE SUMMARY

 

Lease Name/Leased Premises Address

 

Unit
ID

 

Space
ID

 

Trans
Type

 

Space
Start
Date

 

Space
End
Date

 

Term

 

Space
Area

 

Charge
Area

 

Tax
Base

 

Ins
Base

 

$Stop

 

Rent
Start
Date

 

Rent
End
Date

 

Monthly Gross
Rent

 

Annual Gross
Rent

 

Gross Rent
PSF

 

Net Rent PSF

 

 

U-1

--------------------------------------------------------------------------------


 

EXHIBIT V

 

PHASE II PROPERTY

 

See Attached Schedule

 

V-1

--------------------------------------------------------------------------------


 

EXHIBIT V

PHASE II PROPERTY

 

ADDRESS

 

DUKE / FR

 

Allocation

 

ISSUES

 

RECOMMENDATIONS

 

COSTS

 

***

 

***

 

$

***

 

***

 

Phase II Investigation

 

$10,000 - $15,000

 

***

 

***

 

$

***

 

***

 

Phase II Investigation

 

$10,000 - $15,000

 

***

 

***

 

$

***

 

***

 

Phase II Investigation

 

$7,000 - $10,000

 

***

 

***

 

$

***

 

***

 

Phase II Investigation

 

$7,000 - $10,000

 

***

 

***

 

$

***

 

***

 

Phase II Investigation

 

$7,000 - $10,000

 

***

 

***

 

$

***

 

***

 

Phase II Investigation

 

$6,000 - $8,000

 

***

 

***

 

$

***

 

***

 

Phase II Investigation Agency file review/research

 

$6,000 - $8,000

 

***

 

***

 

$

***

 

***

 

Phase II Investigation

 

$12,000 - $18,000

 

***

 

***

 

$

***

 

***

 

Agency file review/research

 

$3,000 - $4,000

 

***

 

***

 

$

***

 

***

 

Agency file review/research

 

$3,000 - $4,000

 

***

 

***

 

$

***

 

***

 

Formal wetlands assessment

 

$6,000 - $8,000

 

***

 

***

 

$

***

 

***

 

Formal wetlands assessment

 

$6,000 - $8,000

 

***

 

***

 

$

***

 

***

 

Formal wetlands assessment

 

$6,000 - $8,000

 

***

 

***

 

$

***

 

***

 

Formal wetlands assessment

 

$6,000 - $8,000

 

***

 

***

 

$

***

 

***

 

Formal wetlands assessment

 

$6,000 - $8,000

 

***

 

***

 

$

***

 

***

 

Formal wetlands assessment

 

$6,000 - $8,000

 

 

 

 

 

 

 

 

 

TOTAL COSTS

 

$107,000 - $150,000

 

 

V-2

--------------------------------------------------------------------------------

 